Exhibit 10.2



CREDIT AGREEMENT
dated as of
November 20, 2012,
among
CYRUSONE INC.,
as the Parent,
CYRUSONE LP,
as the Borrower,
The LENDERS Party Hereto
and
DEUTSCHE BANK TRUST COMPANY AMERICAS,
as Administrative Agent
___________________________
DEUTSCHE BANK SECURITIES INC.,


CITIGROUP GLOBAL MARKETS INC., KEYBANC CAPTIAL MARKETS INC., TD SECURITIES (USA)
LLC and J.P. MORGAN SECURITIES LLC,
as Joint Lead Arrangers and Joint Book-Running Managers
___________________________
COBANK, ACB AND AMEGY BANK NATIONAL ASSOCIATION,
as Senior Managing Agents
 









--------------------------------------------------------------------------------



TABLE OF CONTENTS
 
 
Page
 
 
ARTICLE I
 
 
Definitions
1
 
 
SECTION 1.01. Defined Terms
1
SECTION 1.02. Types of Loans and Borrowings
38
SECTION 1.03. Terms Generally
38
SECTION 1.04. Accounting Terms; GAAP; Pro Forma Calculations
39
SECTION 1.05. Effectuation of Transactions
40
 
 
ARTICLE II
 
 
The Credits
41
 
 
SECTION 2.01. Commitments
41
SECTION 2.02. Loans and Borrowings
41
SECTION 2.03. Requests for Borrowings
41
SECTION 2.04. Swingline Loans
42
SECTION 2.05. Letters of Credit
44
SECTION 2.06. Funding of Borrowings
50
SECTION 2.07. Interest Elections
50
SECTION 2.08. Termination and Reduction of Commitments
52
SECTION 2.09. Repayment of Loans; Evidence of Debt
52
SECTION 2.10. Prepayment of Loans
53
SECTION 2.11. Fees
54
SECTION 2.12. Interest
55
SECTION 2.13. Alternate Rate of Interest
56
SECTION 2.14. Increased Costs
56
SECTION 2.15. Break Funding Payments
57
SECTION 2.16. Taxes
58
SECTION 2.17. Payments Generally; Pro Rata Treatment; Sharing of Setoffs
62
SECTION 2.18. Mitigation Obligations; Replacement of Lenders
63
SECTION 2.19. Defaulting Lenders
65
SECTION 2.20. Incremental Facilities
67
SECTION 2.21. Extension Offers
70
 
 
ARTICLE III
 
 
Representations and Warranties
72
 
 
SECTION 3.01. Organization; Powers
72
SECTION 3.02. Authorization; Enforceability
72





--------------------------------------------------------------------------------



SECTION 3.03. Governmental Approvals; Absence of Conflicts
73
SECTION 3.04. Financial Condition; No Material Adverse Change; Undisclosed
Liabilities
73
SECTION 3.05. Properties
74
SECTION 3.06. Litigation and Environmental Matters
74
SECTION 3.07. Compliance with Laws
75
SECTION 3.08. Investment Company Status
75
SECTION 3.09. Taxes
75
SECTION 3.10. ERISA; Labor Matters
75
  SECTION 3.11. Subsidiaries and Joint Ventures; Ownership by Permitted Holder;
      Disqualified Equity Interests
76
SECTION 3.12. Insurance
76
SECTION 3.13. Solvency
76
SECTION 3.14. Disclosure
77
SECTION 3.15. Collateral Matters
77
SECTION 3.16. Federal Reserve Regulations
78
SECTION 3.17. Anti-Terrorism Laws
78
 
 
ARTICLE IV
 
 
Conditions
79
 
 
SECTION 4.01. Effective Date
79
SECTION 4.02. Each Credit Event
81
 
 
ARTICLE V
 
 
Affirmative Covenants
82
 
 
SECTION 5.01. Financial Statements and Other Information
82
SECTION 5.02. Notices of Material Events
84
SECTION 5.03. Additional Subsidiaries
85
SECTION 5.04. Information Regarding Collateral
85
SECTION 5.05. Existence; Conduct of Business
86
SECTION 5.06. Payment of Tax Obligations
86
SECTION 5.07. Maintenance of Properties
86
SECTION 5.08. Insurance
86
SECTION 5.09. Books and Records; Inspection and Audit Rights
87
SECTION 5.10. Compliance with Laws
87
SECTION 5.11. Compliance with Environmental Laws
87
SECTION 5.12. Use of Proceeds and Letters of Credit
88
SECTION 5.13. Maintenance of REIT Status; Etc
88
SECTION 5.14. Further Assurances
88
SECTION 5.15. Certain Post-Closing Collateral Obligations
89
SECTION 5.16. Maintenance of Ratings
89
 
 
 





--------------------------------------------------------------------------------



ARTICLE VI
 
 
Negative Covenants
89
 
 
 
 
SECTION 6.01. Indebtedness; Certain Equity Securities
89
SECTION 6.02. Liens
92
SECTION 6.03. Fundamental Changes; Business Activities
95
SECTION 6.04. Investments, Loans, Advances, Guarantees and Acquisitions
96
SECTION 6.05. Asset Sales
99
SECTION 6.06. Sale/Leaseback Transactions
101
SECTION 6.07. Hedging Agreements
101
SECTION 6.08. Restricted Payments; Certain Payments of Indebtedness
101
SECTION 6.09. Transactions with Affiliates
103
SECTION 6.10. Restrictive Agreements
103
SECTION 6.11. Amendment of Material Documents
104
SECTION 6.12. Senior Secured Net Leverage Ratio
105
SECTION 6.13. Consolidated Fixed Charge Coverage Ratio
105
SECTION 6.14. Gross Asset Value Ratio
105
SECTION 6.15. Fiscal Year
105
 
 
ARTICLE VII
 
 
Events of Default
106
 
 
ARTICLE VIII
 
 
The Administrative Agent
108
 
 
ARTICLE IX
 
 
Miscellaneous
114
 
 
SECTION 9.01. Notices
114
SECTION 9.02. Waivers; Amendments
115
SECTION 9.03. Expenses; Indemnity; Damage Waiver
117
SECTION 9.04. Successors and Assigns
119
SECTION 9.05. Survival
123
SECTION 9.06. Counterparts; Integration; Effectiveness
124
SECTION 9.07. Severability
124
SECTION 9.08. Right of Setoff
124
SECTION 9.09. Governing Law; Jurisdiction; Consent to Service of Process
125
SECTION 9.10. WAIVER OF JURY TRIAL
125
SECTION 9.11. Headings
126
SECTION 9.12. Confidentiality
126
SECTION 9.13. Interest Rate Limitation
127





--------------------------------------------------------------------------------



SECTION 9.14. Release of Liens and Guarantees
127
SECTION 9.15. USA PATRIOT Act Notice
127
SECTION 9.16. No Fiduciary Relationship
128
SECTION 9.17. Non-Public Information
128











































--------------------------------------------------------------------------------



SCHEDULES:
 
 
 
 
 
Schedule 1.01
-
Existing Letters of Credit
Schedule 2.01
-
Commitments
Schedule 3.05
-
Mortgaged Properties
Schedule 3.11A
-
Subsidiaries and Joint Ventures
Schedule 3.11B
-
Ownership by Permitted Holder; Disqualified Equity Interests
Schedule 3.12
-
Insurance
Schedule 6.01
-
Existing Indebtedness
Schedule 6.02
-
Existing Liens
Schedule 6.04
-
Existing Investments
Schedule 6.09
-
Transactions with Affiliates
Schedule 6.10
-
Existing Restrictions
 
 
 
EXHIBITS:
 
 
 
 
 
Exhibit A
-
Form of Assignment and Assumption
Exhibit B
-
Form of Borrowing Request
Exhibit C
-
Form of Guarantee and Collateral Agreement
Exhibit D
-
Form of Compliance Certificate
Exhibit E
-
Form of Interest Election Request
Exhibit F
-
Form of Perfection Certificate
Exhibit G
-
Form of Supplemental Perfection Certificate
Exhibit H
-
Form of Solvency Certificate
Exhibit I-1
-
Form of U.S. Tax Certificate for Non-U.S. Lenders that are not Partnerships
 
 
for U.S. Federal Income Tax Purposes
Exhibit I-2
-
Form of U.S. Tax Certificate for Non-U.S. Participants that are not
 
 
Partnerships for U.S. Federal Income Tax Purposes
Exhibit I-3
-
Form of U.S. Tax Certificate for Non-U.S. Participants that are Partnerships
 
 
for U.S. Federal Income Tax Purposes
Exhibit I-4
-
Form of U.S. Tax Certificate for Non-U.S. Lenders that are Partnerships for
 
 
U.S. Federal Income Tax Purposes
Exhibit J
-
Form of SNDA
Exhibit K
-
Form of Letter of Credit Request
 
 
 

















--------------------------------------------------------------------------------

1

CREDIT AGREEMENT dated as of November 20, 2012 (this “Agreement”), among
CYRUSONE Inc., a Maryland corporation, CYRUSONE LP, a Maryland limited
partnership, the LENDERS party hereto and DEUTSCHE BANK TRUST COMPANY AMERICAS,
as Administrative Agent.
The parties hereto agree as follows:
ARTICLE I
Definitions
SECTION 1.01. Defined Terms. As used in this Agreement, the following terms have
the meanings specified below:


“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, shall bear interest at a rate
determined by reference to the Alternate Base Rate.
“Adjusted Funds from Operations” means, for any period, an amount equal to Funds
from Operations for such period, excluding, to the extent included in Funds from
Operations, non-real estate depreciation and amortization, straight-line
revenue, non-cash stock based compensation, gain or loss on derivative
instruments, acquisition of service agreements, below market lease amortization
net of above market lease amortization, amortization and early write-off of
unamortized loan costs, gains and losses from debt extinguishment, asset
impairments and other non-recurring non-cash gains or losses.
“Adjusted LIBO Rate” means, with respect to any Eurocurrency Borrowing for any
Interest Period, an interest rate per annum (rounded upwards, if necessary, to
the next 1/100 of 1%) equal to (a) the LIBO Rate for such Interest Period
multiplied by (b) the Statutory Reserve Rate. The Adjusted LIBO Rate will be
adjusted automatically on a prospective basis as to all LIBO Rate Borrowings
then outstanding as of the effective date of any change in the Statutory Reserve
Rate.
“Administrative Agent” means Deutsche Bank Trust Company Americas, in its
capacity as administrative agent and collateral agent hereunder and under the
other Loan Documents, and its successors in such capacity as provided in Article
VIII.
“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.
“Affiliate” means, with respect to a specified Person, another Person that
directly or indirectly Controls or is Controlled by or is under common Control
with the Person specified.
“Aggregate Commitment” means the sum of the Commitments of all the Lenders.
“Aggregate Exposure” means the sum of the Exposures of all the Lenders.
“Agreement” has the meaning set forth in the preamble hereto.




--------------------------------------------------------------------------------

2

“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the Federal Funds Effective
Rate in effect on such day plus ½ of 1% per annum and (c) the Adjusted LIBO Rate
on such day (or if such day is not a Business Day, the immediately preceding
Business Day) for a deposit in dollars with a maturity of one month plus 1% per
annum. For purposes of clause (c) above, the Adjusted LIBO Rate on any day shall
be based on the rate per annum appearing on the Reuters “LIBOR01” screen
displaying British Bankers' Association Interest Settlement Rates (or on any
successor or substitute screen provided by Reuters, or any successor to or
substitute for such service, providing rate quotations comparable to those
currently provided on such screen, as determined by the Administrative Agent
from time to time for purposes of providing quotations of interest rates
applicable to dollar deposits in the London interbank market) at approximately
11:00 a.m., London time, on such day for deposits in dollars with a maturity of
one month. Any change in the Alternate Base Rate due to a change in the Prime
Rate, the Federal Funds Effective Rate or the Adjusted LIBO Rate shall be
effective from and including the effective date of such change in the Prime
Rate, the Federal Funds Effective Rate or the Adjusted LIBO Rate, respectively.
“Applicable Margin” means (a) until the date of delivery of a Compliance
Certificate pursuant to Section 5.01(c) for the fiscal quarter ending March 31,
2013, a percentage per annum equal to (i) in the case of Revolving Loans
maintained (A) as ABR Loans, 2.50%, and (B) as Eurocurrency Loans, 3.50%, and
(ii) in the case of Swingline Loans, 2.50%, and (b) from and including the date
of delivery of a Compliance Certificate pursuant to Section 5.01(c) for the
fiscal quarter ending March 31, 2013, the applicable rate per annum set forth
below based upon the Total Net Leverage Ratio as set forth in the most recent
Compliance Certificate received by the Administrative Agent pursuant to
Section 5.01(c):
Pricing
Level
Total Net Leverage Ratio
Revolving Loan LIBOR Margin
Revolving Loan and Swingline Loan
ABR Margin
 
 
 
I
Greater than 5.00:1.0
3.75%
2.75%
 
 
 
II
Less than or equal to 5.00:1.0 but greater than or equal to 4.00:1.0
3.5%
2.5%
 
 
 
III
Less than 4.00:1.0
3.25%
2.25%



If the Parent shall have failed to deliver a Compliance Certificate pursuant to
Section 5.01(c) for any fiscal period ending after December 31, 2012, the
Applicable Margin shall be based on Pricing Level I during the period commencing
on and including the day of the occurrence of a Default resulting from such
failure and until the delivery thereof. Notwithstanding anything to the contrary
contained above in this definition, the Applicable Margin shall be based on
Pricing Level I at all times when an Event of Default under paragraph (a), (b),
(h) or (i) of Article VII has occurred and is continuing




--------------------------------------------------------------------------------

3

Notwithstanding anything to the contrary in this Agreement, if the Parent
subsequently determines that the Total Net Leverage Ratio set forth in any
previous Compliance Certificate was, at the time of such delivery, incorrect for
any reason and, as a result thereof, the Applicable Margin for any such quarter
was deemed to be less than that which would have been applicable had the Total
Net Leverage Ratio for such fiscal quarter been set forth correctly therein, the
Borrower shall pay to the Administrative Agent, for the account of the Lenders,
within five Business Days following the date of such determination, the
difference between the interest and/or fees theretofore paid by the Borrower for
such quarter pursuant to Sections 2.11(b) and 2.12 and the interest and/or fees
that would have been owed by the Borrower were the Applicable Margin based on
the correct Total Net Leverage Ratio for such quarter (it being understood that
no Default or Event of Default will be deemed to have occurred as the result of
any such prior underpayment of interest or fees, so long as any payment required
to be made by the Borrower as provided above has been made in accordance with
the requirements provided above).


“Applicable Percentage” means, at any time, with respect to any Lender, the
percentage of the Aggregate Commitments represented by such Lender's Commitment
at such time, subject to adjustment as required to give effect to any
reallocation of LC Exposure or Swingline Exposure made pursuant to paragraph
(a)(iv) of Section 2.19. If all the Commitments have terminated or expired, the
Applicable Percentage shall be determined based upon the Commitments most
recently in effect, giving effect to any assignments.
“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in commercial loans and similar
extensions of credit in the ordinary course of its business activities and that
is administered or managed by (a) a Lender, (b) an Affiliate of a Lender or (c)
an entity or an Affiliate of an entity that administers or manages a Lender.
“Arrangers” means Deutsche Bank Securities Inc., Citigroup Global Markets Inc.,
KeyBanc Capital Markets Inc., TD Securities (USA) LLC and J.P. Morgan Securities
LLC, each in its capacity as a joint lead arranger and a joint book-running
manager for the credit facilities provided for herein.
“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee, with the consent of any Person whose consent is
required by Section 9.04, and accepted by the Administrative Agent,
substantially in the form of Exhibit A or any other form approved by the
Administrative Agent.
“Availability Period” means the period from and including the Effective Date to
but excluding the earlier of the Maturity Date and the date of termination of
the Commitments.
“Bankruptcy Event” means, with respect to any Person, that such Person has
become the subject of a bankruptcy or insolvency proceeding, or has had a
receiver, conservator, trustee, administrator, custodian, assignee for the
benefit of creditors or similar Person charged with the reorganization or
liquidation of its business appointed for it, or, in the good faith
determination of the Administrative Agent, has taken any action in furtherance
of, or indicating its consent to, approval




--------------------------------------------------------------------------------

4

of or acquiescence in, any such proceeding or appointment; provided that a
Bankruptcy Event shall not result solely by virtue of any ownership interest, or
the acquisition of any ownership interest, in such Person by a Governmental
Authority; provided, however, that such ownership interest does not result in or
provide such Person with immunity from the jurisdiction of courts within the
United States of America or from the enforcement of judgments or writs of
attachment on its assets or permit such Person (or such Governmental Authority)
to reject, repudiate, disavow or disaffirm any agreements made by such Person.
“Board of Governors” means the Board of Governors of the Federal Reserve System
of the United States of America.
“Borrower” means CyrusOne LP, a Maryland limited partnership.
“Borrowing” means (a) Loans of the same Class and Type made, converted or
continued on the same date and, in the case of Eurocurrency Loans, as to which a
single Interest Period is in effect, or (b) a Swingline Loan.
“Borrowing Request” means a request by the Borrower for a Borrowing in
accordance with Section 2.03 or 2.04, as applicable, which shall be, in the case
of any such written request, substantially in the form of Exhibit B or any other
form approved by the Administrative Agent.
“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
close or remain closed; provided that, when used in connection with a
Eurocurrency Loan, the term “Business Day” shall also exclude any day on which
banks are not open for dealings in dollar deposits in the London interbank
market.
“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP; the amount of such obligations shall
be the capitalized amount thereof determined in accordance with GAAP, and the
final maturity of such obligations shall be the date of the last payment of such
amounts due under such lease (or other arrangement) prior to the first date on
which such lease (or other arrangement) may be terminated by the lessee without
payment of a premium or a penalty; provided that for purposes of this
definition, “GAAP” shall mean generally accepted accounting principles in the
United States as in effect on the Effective Date. For purposes of Section 6.02
(but not otherwise), a Capital Lease Obligation shall be deemed to be secured by
a Lien on the property being leased and such property shall be deemed to be
owned by the lessee.
“Capitalized Value” means, at any time of determination, (a) with respect to any
Stabilized Property owned by the Parent or any of its consolidated Subsidiaries,
an amount equal to (x) the Net Operating Income from such Stabilized Property
for the preceding fiscal quarter multiplied by four, divided by (y) 9.25% and
(b) with respect to any Stabilized Property in which the Parent or any of its
consolidated Subsidiaries holds a leasehold interest, an amount equal to (x)




--------------------------------------------------------------------------------

5

the Net Operating Income from such Stabilized Property for the preceding fiscal
quarter multiplied by four, divided by (y) 11.0%.
“CapLease/PMSI Debt Cap” has the meaning set forth in Section 6.01(a)(vi).
“Cash Consideration” means, in respect of any sale, transfer, lease or other
disposition or exclusive license by the Parent, the Borrower or any other
Subsidiary, (a) cash or Permitted Investments received by it in consideration of
such sale, transfer, lease or other disposition or exclusive license, (b) any
liabilities (as shown on the most recent balance sheet of the Parent provided
hereunder or in the footnotes thereto) of the Parent, the Borrower or such other
Subsidiary, other than liabilities that are by their terms subordinated in right
of payment to the Loan Document Obligations, that are assumed by the transferee
with respect to the applicable sale, transfer, lease or other disposition or
exclusive license and for which the Parent, the Borrower and all of the other
Subsidiaries shall have been validly released by all applicable creditors in
writing, and (c) any securities received by the Parent, the Borrower or such
other Subsidiary from such transferee that are converted by the Parent, the
Borrower or such other Subsidiary into cash or Permitted Investments (to the
extent of the cash or Permitted Investments received) within 90 days following
the closing of the applicable sale, transfer, lease or other disposition or
exclusive license.
“Cash Management Bank” means any Person that at the time it provides any Cash
Management Services (a) was, at the time of entry into the agreement to provide
such Cash Management Services, the Administrative Agent, a Lender or an
Affiliate of the Administrative Agent or a Lender or (b) is otherwise approved
by the Administrative Agent (acting reasonably).
“Cash Management Obligations” means obligations owed by the Parent, the Borrower
or any other Subsidiary to any Cash Management Bank for the provision of Cash
Management Services pursuant to an agreement governing Cash Management Services.
“Cash Management Services” means (a) cash management services, including
treasury, depository, overdraft, electronic funds transfer and other cash
management arrangements and (b) commercial credit card and merchant card
services.
“CBI” means Cincinnati Bell Inc., an Ohio corporation.
“CBI Credit Agreement” means the Credit Agreement dated as of November 20, 2012,
among CBI, certain subsidiaries of CBI from time to time party thereto as
Guarantors, Bank of America, N.A., as Administrative Agent, and the lenders from
time to time party thereto.
“CBI Indentures” means, collectively, (a) the Indenture dated July 1, 1993,
between CBI, as issuer, and The Bank of New York, as trustee, in respect of
CBI's 71/4% Notes due June 15, 2023, (b) the Indenture dated as of February 16,
2005, by and among CBI, as issuer, the guarantors party thereto and the Bank of
New York, as trustee, in respect of CBI's 7% Senior Notes due 2015, (c) the
Indenture dated as of October 5, 2009, by and among CBI, as issuer, the
guarantors party thereto and The Bank of New York Mellon, as trustee, in respect
of CBI's 8 1/4% Senior Notes due 2017, (d) the Indenture dated as of March 15,
2010, by and among CBI, as issuer, the subsidiaries of CBI party thereto as
guarantors, and The Bank of New York Mellon, as trustee, in respect of CBI




--------------------------------------------------------------------------------

6

8 3/4% Senior Subordinated Notes due 2018 and (e) Indenture dated as of October
13, 2010, by and among CBI, as issuer, the subsidiaries of CBI party thereto as
guarantors and The Bank of New York Mellon, as trustee, in respect of CBI's 8
3/8% Senior Notes due 2020.
“CFC” means each Person that is a “controlled foreign corporation” for purposes
of the Code.
“Change in Control” means (a) prior to the IPO, the acquisition of ownership,
directly or indirectly, beneficially or of record, by Persons other than the
Permitted Holder, of Equity Interests in the Borrower representing more than 50%
of the aggregate ordinary voting power represented by the issued and outstanding
Equity Interests in the Borrower; (b) after the IPO, the acquisition of
ownership, directly or indirectly, beneficially or of record, by any Person or
group (within the meaning of the Exchange Act and the rules of the SEC
thereunder), other than the Permitted Holder, of Equity Interests in the Parent
representing more than 35% of the aggregate ordinary voting power represented by
the issued and outstanding Equity Interests in the Parent; (c) persons who were
(i) directors of the Parent on the Effective Date, (ii) nominated by the board
of directors of the Parent or (iii) appointed by directors who were directors of
the Parent on the Effective Date or were nominated as provided in clause (ii)
above, in each case other than any Person whose initial nomination or
appointment occurred as a result of an actual or threatened solicitation of
proxies or consents for the election or removal of one or more directors on the
board of directors of the Parent (other than any such solicitation made by such
board of directors), ceasing to occupy a majority of the seats (excluding vacant
seats) on the board of directors of the Parent; (d) the occurrence of a “Change
in Control” as defined in the Senior Notes Documents or any “change in control”
(or similar event, however denominated) under and as defined in any indenture or
other agreement or instrument evidencing, governing the rights of the holders of
or otherwise relating to any Material Indebtedness of the Parent, the Borrower
or any other Subsidiary; (e) the Parent shall cease to own 100% of the issued
and outstanding Equity Interests in the General Partner; or (f) the General
Partner shall cease to be the sole general partner of the Borrower.
“Change in Law” means the occurrence, after the Effective Date, of any of the
following: (a) the adoption or taking effect of any rule, regulation, treaty or
other law, (b) any change in any rule, regulation, treaty or other law or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that, notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted, promulgated or issued.
“Charges” has the meaning set forth in Section 9.13.
“Class”, when used in reference to (a) any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are Loans or Swingline Loans
made pursuant




--------------------------------------------------------------------------------

7

to Commitments established on the Effective Date or pursuant to a Commitment
established under Section 2.21 and designated as a new “Class” hereunder or
(b) any Commitment, refers to whether such Commitment is a Commitment
established on the Effective Date or a Commitment established under Section 2.21
and designated as a new “Class” hereunder.
“Code” means the Internal Revenue Code of 1986.
“Collateral” means any and all assets, whether real or personal, tangible or
intangible, on which Liens are purported to be granted pursuant to the Security
Documents as security for the Secured Obligations.
“Collateral Agreement” means the Guarantee and Collateral Agreement among the
Parent, the Borrower, the other Loan Parties and the Administrative Agent,
substantially in the form of Exhibit C, together with all supplements thereto.
“Collateral and Guarantee Requirement” means, at any time, the requirement that:
(a)the Administrative Agent shall have received from the Parent, the Borrower
and each other Designated Subsidiary either (i) a counterpart of the Collateral
Agreement duly executed and delivered on behalf of such Person or (ii) in the
case of any Person that becomes a Designated Subsidiary after the Effective Date
(including as a result of the acquisition or formation thereof), a supplement to
the Collateral Agreement, substantially in the form specified therein, duly
executed and delivered on behalf of such Person, together with, in the case of
any such acquisition of a Designated Subsidiary pursuant to a Material
Acquisition and to the extent reasonably requested by the Administrative Agent,
documents and opinions of the type referred to in paragraphs (b) and (d) of
Section 4.01 with respect to such Designated Subsidiary;
(b)all Equity Interests in any Subsidiary directly owned by or on behalf of any
Loan Party shall have been pledged pursuant to the Collateral Agreement to the
extent required thereby (provided that the Loan Parties shall not be required to
pledge more than 65% of the outstanding voting Equity Interests in any CFC or
Pass-Through Foreign Holdco), and the Administrative Agent shall, to the extent
required by the Collateral Agreement, have received certificates or other
instruments representing all such Equity Interests in certificated form,
together with undated stock powers or other instruments of transfer with respect
thereto endorsed in blank;
(c)(i) all Indebtedness of the Parent, the Borrower and each other Subsidiary
and (ii) all Indebtedness of any other Person in a principal amount of
$10,000,000 or more (other than Permitted Investments) that, in each case, is
owing to any Loan Party shall be evidenced by a promissory note (which, in the
case of intercompany Indebtedness of the Parent, the Borrower and each other
Subsidiary, may be a master note representing Indebtedness outstanding from time
to time between the parties thereto), and shall have been pledged pursuant to
the Collateral Agreement to the extent required thereby, and the Administrative
Agent shall, to the extent required by the Collateral Agreement, have received
all such promissory notes, together with undated instruments of transfer with
respect thereto endorsed in blank;




--------------------------------------------------------------------------------

8

(d)subject to Section 5.15, all documents and instruments, including Uniform
Commercial Code financing statements, required by applicable law to be filed,
registered or recorded to create the Liens intended to be created by the
Security Documents and perfect such Liens to the extent required by the Security
Documents, shall have been filed, registered or recorded or delivered to the
Administrative Agent for filing, registration or recording;
(e)subject to Section 5.15, the Administrative Agent shall have received (i)
counterparts of a Mortgage with respect to each Mortgaged Property duly executed
and delivered by the record owner or lessee of such Mortgaged Property, (ii) a
policy or policies of title insurance issued by a nationally recognized title
insurance company insuring the Lien of each such Mortgage as a valid and
enforceable Lien on the Mortgaged Property described therein, free of any other
Liens except as permitted under Section 6.02, together with such endorsements,
coinsurance and reinsurance as the Administrative Agent may reasonably request
and to the extent applicable to the relevant jurisdiction, (iii) if any
Mortgaged Property is located in an area determined by the Federal Emergency
Management Agency to have special flood hazards, evidence of such flood
insurance as may be required under applicable law, including Regulation H of the
Board of Governors, (iv) such existing appraisals as the Administrative Agent
may request with respect to any such Mortgage or Mortgaged Property and (v) such
surveys, abstracts and legal opinions and other documents (other than
appraisals) as the Administrative Agent may reasonably request with respect to
any such Mortgage or Mortgaged Property; it being agreed that a new survey of a
Mortgaged Property shall not be required if there is an existing survey of such
Mortgaged Property which is sufficient to cause the title insurance company to
issue a title insurance policy without the standard survey exception and to
provide the endorsements reasonably requested by the Administrative Agent; and
(f)each Loan Party shall have obtained all material consents and approvals
required to be obtained by it in connection with the execution and delivery of
all Security Documents to which it is a party, the performance of its
obligations thereunder and the granting by it of the Liens thereunder; provided
that, in the case of any Mortgaged Property, the Parent, the Borrower and the
Subsidiaries shall only be required to use commercially reasonable efforts to
obtain any required consents of any customer or, in the case of leasehold
interests, the landlord, to the mortgage thereof (it being understood and agreed
that the use of commercially reasonable efforts shall not require any economic
or other material concessions to landlords or customers).


Notwithstanding the foregoing or anything in this Agreement or any other Loan
Document to the contrary, (a) the provisions of this definition shall not
require the creation or perfection of pledges of or security interests in, or
the obtaining of title insurance, legal opinions or other deliverables with
respect to, particular assets of the Loan Parties, or the provision of
Guarantees by any Subsidiary, if the Administrative Agent, in consultation with
the Parent and the Borrower, reasonably determines in writing that the cost or
other adverse impacts on the Parent, the Borrower or the other Subsidiaries of
creating, perfecting or maintaining such pledges or security interests in such
assets, or obtaining such title insurance, legal opinions or other deliverables
in respect of such assets, or providing such Guarantees (taking into account any
adverse tax consequences to the Parent and the Subsidiaries), shall be excessive
in view of the benefits to be




--------------------------------------------------------------------------------

9

afforded to the Lenders therefrom, (b) Liens required to be granted from time to
time pursuant to the term “Collateral and Guarantee Requirement” shall be
subject to exceptions and limitations set forth in the Security Documents as in
effect on the Effective Date and, to the extent appropriate in the applicable
jurisdiction, as reasonably agreed between the Administrative Agent and the
Borrower, (c) in no event shall control agreements or other control or similar
arrangements be required with respect to deposit accounts, securities accounts
or commodities accounts, (d) in no event shall the delivery of landlord lien
waivers, estoppels, collateral access letters or any similar agreement or
document be required, (e) in no event shall the Borrower or any other Subsidiary
be required to deliver any documents or take any perfection steps required or
governed by the laws of any non-U.S. jurisdiction, including the delivery of
non-U.S. law pledge or charge agreements, non-U.S. law agreements or filings
with respect to Intellectual Property or non-U.S. law security assignments or
other non-U.S. agreements or filings, and (f) if reasonably requested by the
Borrower, the Administrative Agent, on behalf of itself and the other Secured
Parties, shall enter into an SNDA with respect to any Mortgaged Property
(whether fee owned or a leasehold interest); provided that the Administrative
Agent may in its sole discretion elect in any given case not to enter into an
SNDA, in which case no Mortgage shall be required with respect to such property.
The Administrative Agent may grant extensions of time for the creation and
perfection of security interests in or the obtaining of title insurance, legal
opinions or other deliverables with respect to particular assets or the
provision of any Guarantee by any Subsidiary (including extensions beyond the
Effective Date or in connection with assets acquired, or Subsidiaries formed or
acquired, after the Effective Date) where it determines that such action cannot
reasonably be accomplished without undue effort or expense by the time or times
at which it would otherwise be required to be accomplished by this Agreement or
the Security Documents.
“Commitment” means, with respect to each Lender, the commitment of such Lender
to make Loans and to acquire participations in Letters of Credit and Swingline
Loans hereunder, expressed as an amount representing the maximum aggregate
permitted amount of such Lender's Exposure hereunder, as such commitment may be
(a) reduced from time to time pursuant to Section 2.08, (b) increased from time
to time pursuant to Section 2.20 and (c) reduced or increased from time to time
pursuant to assignments by or to such Lender pursuant to Section 9.04. The
initial amount of each Lender's Commitment is set forth on Schedule 2.01, or in
the Assignment and Assumption or the Incremental Facility Agreement pursuant to
which such Lender shall have assumed or increased its Commitment, as applicable.
The initial aggregate amount of the Lenders' Commitments on the Effective Date
is $225,000,000. For purposes of the definition of “Class”, “Extension Permitted
Amendment” and “Maturity Date” and Sections 2.17 and 2.21, the term “Commitment”
may include, where appropriate, reference to a commitment established (or to be
established) under Section 2.21 and designated as a new “Class” in connection
with a given Extension Permitted Amendment.
“Communications” means, collectively, any notice, demand, communication,
information, document or other material provided by or on behalf of any Loan
Party pursuant to any Loan Document or the transactions contemplated therein
that is distributed to the Administrative Agent, any Lender or any Issuing Bank
by means of electronic communications pursuant to Section 9.01, including
through the Platform.




--------------------------------------------------------------------------------

10

“Compliance Certificate” means a Compliance Certificate substantially in the
form of Exhibit D or any other form approved by the Administrative Agent.
“Consolidated EBITDA” means, with respect to any period, an amount equal to the
EBITDA of the Parent and its consolidated Subsidiaries for such period
determined on a consolidated basis.
Notwithstanding the foregoing, for purposes of calculating the Senior Secured
Net Leverage Ratio, the Consolidated Fixed Charge Coverage Ratio and the Total
Net Leverage Ratio, Consolidated EBITDA shall be deemed to be (i) $29,600,000
for the fiscal quarter ended September 30, 2012, (ii) $29,600,000 for the fiscal
quarter ended June 30, 2012, and (iii) $29,600,000 for the fiscal quarter ended
March 31, 2012.
“Consolidated Fixed Charge Coverage Ratio” means, in respect of any period of
four consecutive fiscal quarters, the ratio of (a) Consolidated EBITDA to (b)
Consolidated Fixed Charges, for such period.
“Consolidated Fixed Charges” means, for any fiscal period, the sum of (a)
Consolidated Interest Expense for such period, plus (b) all regularly scheduled
principal payments made with respect to Indebtedness of the Parent and its
consolidated Subsidiaries during such period, other than any balloon, bullet or
similar principal payment which repays such Indebtedness in full, plus (c) all
dividends and other distributions paid during such period on Equity Interests
(other than on shares of common or ordinary capital stock or partnership
interests, or other Equity Interests that are not Disqualified Equity Interests)
issued by the Parent or any of the consolidated Subsidiaries of the Parent
(other than to the Parent or any Subsidiary). Notwithstanding the foregoing, for
purposes of calculating the Consolidated Fixed Charge Coverage Ratio,
Consolidated Fixed Charges shall be deemed to be (i) $11,000,000 for the fiscal
quarter ended September 30, 2012, (ii) $10,500,000 for the fiscal quarter ended
June 30, 2012, and (iii) $10,500,000 for the fiscal quarter ended March 31,
2012.
“Consolidated Indebtedness” means all Indebtedness of the Parent, the Borrower
and the other Subsidiaries that would appear on a consolidated balance sheet of
the Parent prepared in accordance with GAAP; provided, that Consolidated
Indebtedness shall not include the aggregate principal amount of any
Indebtedness to be Refinanced with the net cash proceeds of Refinancing
Indebtedness permitted to be incurred under this Agreement after the date of
incurrence of such Refinancing Indebtedness but prior to the date on which such
net cash proceeds are actually applied to Refinance such Indebtedness, if (i)
the Parent, the Borrower or any other Subsidiary that is an obligor in respect
of such Indebtedness being Refinanced has delivered an irrevocable notice of
repayment or redemption or other similar notice pursuant to the terms of the
indenture or other agreement or instrument governing such Indebtedness being
Refinanced indicating that such repayment or redemption shall occur no later
than 61 days following such delivery, (ii) the proceeds of such Refinancing
Indebtedness are applied to make such repayment or redemption no later than 61
days following the date of the incurrence thereof and (iii) if required by such
indenture or other agreement or instrument as a result of such notice, cash in
an amount equal to the aggregate principal amount of such Indebtedness being
Refinanced (or in such other amount as required) (such amount, “Unapplied
Proceeds”) has been deposited or escrowed with, or otherwise made subject to the




--------------------------------------------------------------------------------

11

dominion of, the trustee, agent or other representative of the obligees under
such Indebtedness being Refinanced. Any Unapplied Proceeds shall not, for the
purposes of calculating Senior Secured Net Debt, Total Net Debt and Gross Asset
Value under this Agreement, be considered to be Unrestricted for so long as the
Indebtedness being Refinanced is not included in the determination of
Consolidated Indebtedness.
“Consolidated Interest Expense” means, for any period, without duplication,
total Interest Expense of the Parent and its consolidated Subsidiaries
determined on a consolidated basis in accordance with GAAP for such period.
“Consolidated Net Income” means, for any Person for any period, the net income
or loss of such Person and its consolidated Subsidiaries for such period,
determined on a consolidated basis in accordance with GAAP but without giving
effect to deductions for non-controlling or minority interests; provided that in
calculating Consolidated Net Income of the Parent and its Subsidiaries there
shall be excluded (a) the income of any Person that is not a Subsidiary except
to the extent of the amount of cash dividends or similar cash distributions
actually paid by such Person to the Parent or, subject to clauses (b) and (c)
below, any other Subsidiary during such period (and, for the avoidance of doubt,
the amount of such cash dividends and other distributions will be included in
calculating Consolidated Net Income), (b) the income of, and any amounts
referred to in clause (a) above paid to, any Subsidiary (other than a Subsidiary
Loan Party) to the extent that, on the date of determination, the declaration or
payment of cash dividends or similar cash distributions by such Subsidiary is
not permitted without any prior approval of any Governmental Authority that has
not been obtained or is not permitted by the operation of the terms of the
organizational documents of such Subsidiary, any agreement or other instrument
binding upon the Parent or any Subsidiary or any law applicable to the Parent or
any Subsidiary, unless such restrictions with respect to the payment of cash
dividends and other similar cash distributions has been legally and effectively
waived, and (c) any amounts referred to in clause (a) above paid to, any
Subsidiary that is not wholly owned by the Parent to the extent such income or
loss or such amounts are attributable to the noncontrolling interest in such
Subsidiary.
“Construction in Process” means, at any time, the aggregate amount of costs
incurred for any build-outs, redevelopment, construction, or tenant improvements
of a Property on or prior to the last day of the fiscal quarter then most
recently ended that have been capitalized to and are reflected on the balance
sheet of the Parent as of the end of such fiscal quarter.
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.
“Credit Party” means the Administrative Agent, each Issuing Bank, the Swingline
Lender and each other Lender.
“Data Center Predecessor” means the business comprised of the historical data
center activities and other holdings of CBI and its subsidiaries and contributed
to the Borrower pursuant to the Formation Transactions.




--------------------------------------------------------------------------------

12

“Data Center Property” means any asset that operates or is intended to operate,
at least in part, as a telecommunications infrastructure building or an
information technology infrastructure building.
“Default” means any event or condition that constitutes, or upon notice, lapse
of time or both would constitute, an Event of Default.
“Defaulting Lender” means, subject to Section 2.19(b), any Lender that (a) has
failed to (i) fund all or any portion of its Loans within two Business Days of
the date such Loans were required to be funded hereunder unless such Lender
notifies the Administrative Agent and the Borrower in writing that such failure
is the result of such Lender's determination that one or more conditions
precedent to funding (each of which conditions precedent, together with any
applicable default, shall be specifically identified in such writing) has not
been satisfied, or (ii) pay to the Administrative Agent, any Issuing Bank, the
Swingline Lender or any other Lender any other amount required to be paid by it
hereunder (including in respect of its participation in Letters of Credit or
Swingline Loans) within two Business Days of the date when due, (b) has notified
the Borrower, the Administrative Agent, any Issuing Bank or the Swingline Lender
in writing that it does not intend to comply with its funding obligations
hereunder, or has made a public statement to that effect (unless such writing or
public statement relates to such Lender's obligation to fund a Loan hereunder
and states that such position is based on such Lender's determination that a
condition precedent to funding (which condition precedent, together with any
applicable default, shall be specifically identified in such writing or public
statement) cannot be satisfied), (c) has failed, within three Business Days
after written request by the Administrative Agent or the Borrower, to confirm in
writing to the Administrative Agent and the Borrower that it will comply with
its prospective funding obligations hereunder (provided that such Lender shall
cease to be a Defaulting Lender pursuant to this clause (c) upon receipt of such
written confirmation by the Administrative Agent and the Borrower), or (d) has,
or has a direct or indirect parent company that has, (i) become the subject to
any Bankruptcy Event, or (ii) had appointed for it a receiver, custodian,
conservator, trustee, administrator, assignee for the benefit of creditors or
similar Person charged with reorganization or liquidation of its business or
assets, including the Federal Deposit Insurance Corporation or any other state
or federal regulatory authority acting in such a capacity; provided that a
Lender shall not be a Defaulting Lender solely by virtue of the ownership or
acquisition of any equity interest in that Lender or any direct or indirect
parent company thereof by a Governmental Authority so long as such ownership
interest does not result in or provide such Lender with immunity form the
jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such lender (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender. Any determination by the Administrative
Agent that a Lender is a Defaulting Lender under any one or more of clauses (a)
through (d) above shall be conclusive and binding absent manifest error, and
such Lender shall be deemed to be a Defaulting Lender (subject to Section
2.19(b)) upon delivery of written notice of such determination to the Borrower,
each Issuing Bank, each Swingline Lender and each Lender.
“Designated Subsidiary” means (a) the Borrower, (b) the General Partner and (c)
each wholly-owned Domestic Subsidiary of the Borrower other than (i) any
Subsidiary that is a




--------------------------------------------------------------------------------

13

CFC, (ii) any Subsidiary that is a Pass-Through Foreign Holdco, (iii) any
Subsidiary of a CFC or Pass-Through Foreign Holdco, (iv) any Subsidiary that is
not a Material Subsidiary, (v) any Subsidiary the Guarantee by which of the
Secured Obligations would require one or more Governmental Approvals which have
not been obtained and (vi) any Subsidiary that is prohibited by applicable law
from becoming a Loan Party. The term “Designated Subsidiary” shall also include
any Subsidiary designated as such pursuant to Section 5.03(b).
“Designation” means the designation of the Parent and its Subsidiaries as
“unrestricted subsidiaries” (or the equivalent) of CBI pursuant to, and in
accordance with the requirements of, the CBI Credit Agreement and the CBI
Indentures.
“Development Property” means Property owned, acquired or leased by the Parent or
any of its consolidated Subsidiaries for which the Parent or such Subsidiary has
obtained the necessary permits (including a building permit to permit
construction) and on which the Parent or such Subsidiary is actively pursuing
construction and for which construction is proceeding to completion without
undue delay from permit delay or denial, construction delays or otherwise, all
pursuant to the ordinary course of business of the Parent or such Subsidiary.
Notwithstanding the foregoing, any such Property will no longer be considered to
be a Development Property at the earlier of (i) the date on which such
property's Capitalized Value exceeds its GAAP book value or (ii) 24 months
following substantial completion of construction of the improvements related to
such development (excluding tenant improvements), and shall thereafter be
considered a Stabilized Property for the purposes of the calculation of Gross
Asset Value. For the avoidance of doubt, an individual parcel of Property can be
the site of both one or more Stabilized Properties and Development Properties.
“Disqualified Equity Interest” means, with respect to any Person, any Equity
Interest in such Person that by its terms (or by the terms of any security into
which it is convertible or for which it is exchangeable, either mandatorily or
at the option of the holder thereof), or upon the happening of any event or
condition:
(a)matures or is mandatorily redeemable (other than solely for Equity Interests
in such Person that do not constitute Disqualified Equity Interests and cash in
lieu of fractional shares of such Equity Interests), whether pursuant to a
sinking fund obligation or otherwise;
(b)is convertible or exchangeable, either mandatorily or at the option of the
holder thereof, for Indebtedness or Equity Interests (other than solely for
Equity Interests in such Person that do not constitute Disqualified Equity
Interests and cash in lieu of fractional shares of such Equity Interests); or
(c)is redeemable (other than solely for Equity Interests in such Person that do
not constitute Disqualified Equity Interests and cash in lieu of fractional
shares of such Equity Interests) or is required to be repurchased by the Parent
or any Subsidiary, in whole or in part, at the option of the holder thereof;


in each case, in whole or in part, on or prior to the date that is 91 days after
the latest Maturity Date in effect hereunder (determined as of the date of
issuance thereof or,




--------------------------------------------------------------------------------

14

in the case of any such Equity Interests outstanding on the Effective Date, the
Effective Date); provided, however, that (i) an Equity Interest in any Person
that would not constitute a Disqualified Equity Interest but for terms thereof
giving holders thereof the right to require such Person to redeem or purchase
such Equity Interest upon the occurrence of an “asset sale”, “casualty” or
“condemnation event” or a “change of control” (or similar event, however
denominated) shall not constitute a Disqualified Equity Interest if any such
requirement is subject to the prior or concurrent repayment in full of all the
Loans and all other Loan Document Obligations (other than contingent or
indemnification obligations not then due) that are accrued and payable, the
cancellation, expiration or cash collateralization of all Letters of Credit and
the termination or expiration of the Commitments, (ii) an Equity Interest in any
Joint Venture that would not constitute a Disqualified Equity Interest but for
terms thereof providing for any purchase option, put, call or similar right of a
Person with respect to such Equity Interests shall not constitute a Disqualified
Equity Interest and (iii) an Equity Interest in any Person that is issued to any
director or employee, or to any plan for the benefit of directors or employees
or by any such plan to such directors or employees, shall not constitute a
Disqualified Equity Interest solely because it may be required to be repurchased
by such Person or any of its subsidiaries in order to satisfy applicable
statutory or regulatory obligations or as a result of such employee's
termination, death or disability.
“dollars” or “$” refers to lawful money of the United States of America.
“Domestic Subsidiary” means any Subsidiary incorporated or organized under the
laws of the United States of America, any State thereof or the District of
Columbia.
“EBITDA” means, with respect to a Person for any period (without duplication),
the Consolidated Net Income of such Person and its consolidated subsidiaries,
plus the sum of (i) interest expense, income tax expense, depreciation and
amortization expense (including amortization of deferred financing costs and the
early write-off of financing costs), as reported by such Person and its
subsidiaries on a consolidated basis in accordance with GAAP, and (ii) all other
non-cash charges and expenses (including any charges or expenses associated with
asset retirement obligations under GAAP) minus all cash payments made during
such period on account of non-cash charges or expenses added to Consolidated Net
Income pursuant to this clause (ii) in a prior period. EBITDA shall exclude (u)
extraordinary gains and losses, (v) any expenses or charges (other than
depreciation or amortization expense) related to any contemplated offering of
Equity Interests of the Parent or the Borrower, Investment, acquisition,
disposition, recapitalization or the incurrence of Indebtedness permitted to be
incurred by this Agreement (including a refinancing thereof), whether or not
successful, including all fees, expenses and charges related to (i) the
Transactions or (ii) any amendment or other modification of this Agreement or
the Senior Notes Documents, (w) all fees, expenses and charges related to the
IPO, (x) gains (and losses) on the sale of assets outside the ordinary course of
business and gains (and losses) from debt extinguishment (including call
premium, tender premium and other similar expenses), (y) other non-recurring
charges, expenses or losses in an amount not to exceed in any four fiscal
quarter period 15% of EBITDA (or, for purposes of the calculation of the Senior
Secured Net Leverage Ratio or the Total




--------------------------------------------------------------------------------

15

Net Leverage Ratio, 15% of the product of EBITDA for the most recently completed
fiscal quarter multiplied by four) determined without giving effect to the
exclusion of such other non-recurring charges, expenses and losses in this
clause (y) for such period, and (z) other non-cash gains and shall not be
reduced by distributions to minority owners. In addition, EBITDA will exclude
the impact of all currency translation gains or losses related to non-operating
currency transactions (including any net loss or gain resulting from Hedging
Agreements).
“Effective Date” means the date on which the conditions specified in
Section 4.01 are satisfied (or waived in accordance with Section 9.02).
“Eligible Assignee” means (a) a Lender, (b) an Affiliate of a Lender, (c) an
Approved Fund and (d) any other Person, other than, in each case, a natural
person or the Parent, the Borrower, any other Subsidiary or any other Affiliate
of the Parent.
“Environmental Laws” means (a) solely with respect to Sections 3.06(b)(ii) and
(iii), the common law and (b) in all cases, all applicable rules, regulations,
codes, ordinances, judgments, orders, decrees and other laws issued, promulgated
or entered into by any Governmental Authority, in each case relating to the
protection of the environment, to preservation or reclamation of natural
resources or, to the extent concerned with the exposure to hazardous or toxic
materials, human health.
“Equity Interests” means shares of capital stock, partnership interests,
membership interests, beneficial interests or other ownership interests, whether
voting or nonvoting, in, or interests in the income or profits of, a Person, and
any warrants, options or other rights entitling the holder thereof to purchase
or acquire any of the foregoing (other than, prior to the date of such
conversion, Indebtedness that is convertible into any such Equity Interests).
“ERISA” means the Employee Retirement Income Security Act of 1974.
“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Parent or any Subsidiary, is treated as a single
employer under Section 414(b) or 414(c) of the Code or, solely for purposes of
Section 302 of ERISA and Section 412 of the Code, is treated as a single
employer under Section 414(m) or 414(o) of the Code.
“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30-day notice period is waived), (b) any failure by any Plan
to satisfy the minimum funding standard (within the meaning of Section 412 of
the Code or Section 302 of ERISA) applicable to such Plan, in each case whether
or not waived, (c) the filing pursuant to Section 412(c) of the Code or Section
302(c) of ERISA, of an application for a waiver of the minimum funding standard
with respect to any Plan, (d) a determination that any Plan is, or is expected
to be, considered an at-risk plan within the meaning of Section 430 of the Code
or Section 303 of ERISA, (e) the receipt by the Parent or any of its ERISA
Affiliates from the PBGC or a plan administrator of any notice relating to an
intention to terminate any Plan or Plans or to appoint a trustee to administer
any Plan, (f) the incurrence by the Parent or any of its ERISA Affiliates of any
liability with respect to the withdrawal or partial withdrawal from any Plan or
Multiemployer Plan or (g) the receipt by the




--------------------------------------------------------------------------------

16

Parent or any of its ERISA Affiliates of any notice, or the receipt by any
Multiemployer Plan from the Parent or any of its ERISA Affiliates of any notice,
concerning the imposition of Withdrawal Liability or a determination that a
Multiemployer Plan is, or is expected to be, insolvent or in reorganization,
within the meaning of Title IV of ERISA or in endangered or critical status,
within the meaning of Section 305 of ERISA.
“Eurocurrency”, when used in reference to any Loan or Borrowing, refers to
whether such Loan, or the Loans comprising such Borrowing, shall bear interest
at a rate determined by reference to the Adjusted LIBO Rate.
“Events of Default” has the meaning set forth in Article VII.
“Exchange Act” means the United States Securities Exchange Act of 1934.
“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable lending office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. Federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Commitment pursuant
to a law in effect on the date on which (i) such Lender acquires such interest
in the Loan or Commitment (other than pursuant to an assignment request by the
Borrower under Section 2.18(b)) or (ii) such Lender changes its lending office,
except in each case to the extent that, pursuant to Section 2.16, amounts with
respect to such Taxes were payable either to such Lender's assignor immediately
before such Lender acquired the applicable interest in such Loan or Commitment
or to such Lender immediately before it changed its lending office, (c) Taxes
attributable to such Recipient's failure to comply with Section 2.16(f) and (d)
any U.S. Federal withholding Taxes imposed under FATCA.
“Existing Letter of Credit” means each letter of credit previously issued for
the account of, or for the benefit of, the Parent, the Borrower or any other
Subsidiary (or the Data Center Predecessor) that (a) is outstanding on the
Effective Date and (b) is listed on Schedule 1.01.
“Existing Revolving Borrowings” has the meaning set forth in Section 2.20(f).
“Exposure” means, with respect to any Lender at any time, the sum of the
outstanding principal amount of such Lender's Loans and such Lender's LC
Exposure and Swingline Exposure at such time.
“Extending Lender” has the meaning set forth in Section 2.21(a).
“Extension Agreement” means an Extension Agreement, in form and substance
reasonably satisfactory to the Administrative Agent, among the Parent, the
Borrower, the Administrative Agent and one or more Extending Lenders, effecting
an Extension Permitted




--------------------------------------------------------------------------------

17

Amendment and such other amendments hereto and to the other Loan Documents as
are contemplated by Section 2.21.
“Extension Offer” has the meaning set forth in Section 2.21(a).
“Extension Permitted Amendment” means an amendment to this Agreement and the
other Loan Documents, effected in connection with an Extension Offer pursuant to
Section 2.21, providing for an extension of the Maturity Date applicable to the
Extending Lenders' Loans and/or Commitments of the applicable Extension Request
Class (such Loans or Commitments being referred to as the “Extended Loans” or
“Extended Commitments”, as applicable) and, in connection therewith, (a) an
increase or decrease in the rate of interest accruing on such Extended Loans
and/or (b) an increase in the fees payable to, or the inclusion of new fees to
be payable to, the Extending Lenders in respect of such Extension Offer or their
Extended Loans or Extended Commitments.
“Extension Request Class” has the meaning set forth in Section 2.21(a).
“FATCA” means Sections 1471 through 1474 of the Code, as of the Effective Date
(or any amended or successor version that is substantively comparable and not
materially more onerous to comply with), any current or future regulations or
official interpretations thereof and any agreements entered into pursuant to
Section 1471(b)(1) of the Code.
“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York, or, if such rate is not so published for
any day that is a Business Day, the average (rounded upwards, if necessary, to
the next 1/100 of 1%) of the quotations for such day for such transactions
received by the Administrative Agent from three Federal funds brokers of
recognized standing selected by it.
“Fee Letter” means the Fee Letter, dated November 20, 2012, among the Parent,
the Borrower, Deutsche Bank Trust Company Americas and Deutsche Bank Securities
Inc.
“Finance Corp.” mean CyrusOne Finance Corp., a Maryland corporation and a
wholly-owned Subsidiary of the Borrower.
“Financial Officer” means, with respect to any Person, the chief financial
officer, principal accounting officer, treasurer or controller of such Person.
“Financing Transactions” means (a) the execution, delivery and performance by
each Loan Party of the Loan Documents to which it is to be a party, the
borrowing of Loans, the use of the proceeds thereof and the issuance of Letters
of Credit hereunder and (b) the execution, delivery and performance by each Loan
Party of the Senior Notes Documents to which it is to be a party, the issuance
of the Senior Notes and the use of the proceeds thereof.
“Foreign Lender” means (a) if the Borrower is a U.S. Person, a Lender, with
respect to such Borrower, that is not a U.S. Person, and (b) if the Borrower is
not a U.S. Person, a Lender,




--------------------------------------------------------------------------------

18

with respect to such Borrower, that is resident or organized under the laws of a
jurisdiction other than that in which the Borrower is resident for tax purposes.
“Foreign Subsidiary” means any Subsidiary that is not a Domestic Subsidiary.
“Formation Transactions” means the organization and formation of the Parent, the
organization and formation of the Borrower and the other Subsidiaries, the
related transfer of the operations and assets of the Data Center Predecessor to
the Borrower and the other Subsidiaries and the entry into various transfer,
transitional service and other agreements in connection therewith.
“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to any Issuing Bank, such Defaulting Lender's Applicable Percentage of
the outstanding LC Exposure with respect to Letters of Credit issued by such
Issuing Bank other than LC Exposure as to which such Defaulting Lender's
participation obligation has been reallocated to other Lenders or cash
collateralized in accordance with the terms hereof, and (b) with respect to the
Swingline Lender, such Defaulting Lender's Applicable Percentage of outstanding
Swingline Loans made by such Swingline Lender other than Swingline Loans as to
which such Defaulting Lender's participation obligation has been reallocated to
other Lenders.
“Funds from Operations” means, for any period, an amount equal to Consolidated
Net Income of the Parent and its consolidated Subsidiaries for such period minus
gains and losses from sales of Property during such period, plus, to the extent
deducted in calculating Consolidated Net Income, depreciation and amortization
for such period. To the extent not inconsistent with the foregoing, Funds from
Operations shall be reported in accordance with NAREIT policies.
“GAAP” means generally accepted accounting principles in the United States of
America as in effect from time to time, subject to the provisions of Section
1.04.
“General Partner” means CyrusOne GP, a Maryland statutory trust and sole general
partner of the Borrower.
“Governmental Approvals” means all authorizations, consents, approvals, permits,
licenses and exemptions of, registrations and filings with, and reports to,
Governmental Authorities.
“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government (including
any supra-national body exercising such powers or functions, such as the
European Union or the European Central Bank).
“Gross Asset Value” means, at any date of determination and on a consolidated
basis for the Parent and its consolidated Subsidiaries, the sum of (without
duplication with respect to any Property): (i) the Capitalized Value of any
Property owned or leased by the Parent or such Subsidiaries which is a
Stabilized Property; plus (ii) the book value determined in accordance with GAAP
of all Development Properties and Construction in Process with respect to
Property owned




--------------------------------------------------------------------------------

19

or leased by the Parent or such Subsidiaries as of such date; plus (iii) the
aggregate amount of all Unrestricted cash and Permitted Investments of the
Parent and such Subsidiaries as of such date determined in accordance with GAAP;
plus (iv) the book value determined in accordance with GAAP of Land Assets and
all property held for future development of the Parent and such Subsidiaries as
of such date. In the case of any determination of Capitalized Value, Capitalized
Value and Net Operating Income as used therein will be calculated on a pro forma
basis to account for Material Acquisitions and Material Dispositions of any
Stabilized Property consummated during the fiscal quarter most recently ended
prior to a date of determination as if the same had occurred on the first day of
such fiscal quarter. All income, expense and value associated with a Property
included in Gross Asset Value disposed of during the fiscal quarter most
recently ended prior to a date of determination will be excluded from the
calculation of Gross Asset Value.
“Gross Asset Value Ratio” means, as of any measurement date, the ratio of
Consolidated Indebtedness to Gross Asset Value as of such date.
“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services primarily for the purpose of assuring the
owner of such Indebtedness or other obligation of the payment thereof, (c) to
maintain working capital, equity capital or any other financial statement
condition or liquidity of the primary obligor so as to enable the primary
obligor to pay such Indebtedness or other obligation, (d) as an account party in
respect of any letter of credit or letter of guaranty issued to support such
Indebtedness or other obligation or (e) any Lien on any assets of such guarantor
securing any Indebtedness or other monetary obligation of any other Person,
whether or not such Indebtedness or other monetary obligation is assumed by such
guarantor (or any right, contingent or otherwise, of any holder of such
Indebtedness to obtain any such Lien); provided that the term “Guarantee” shall
not include endorsements for collection or deposit in the ordinary course of
business. The amount, as of any date of determination, of any Guarantee shall be
the principal amount outstanding on such date of the Indebtedness or other
obligation guaranteed thereby (or, in the case of (i) any Guarantee the terms of
which limit the maximum monetary exposure of the guarantor or (ii) any Guarantee
of an obligation that does not have a principal amount, the reasonably
anticipated maximum liability, in each case, as of such date of the guarantor
under such Guarantee (as determined, in the case of clause (i), pursuant to such
terms or, in the case of clause (ii), reasonably and in good faith by the
Borrower)).
“Hazardous Materials” means petroleum or petroleum distillates, friable
asbestos, polychlorinated biphenyls and all other substances or wastes that in
relevant form and concentration are defined or identified as hazardous or toxic
or are regulated pursuant to any Environmental Law.
“Hedging Agreement” means any agreement with respect to any swap, forward,
future or derivative transaction, or any option or similar agreement, involving,
or settled by reference




--------------------------------------------------------------------------------

20

to, one or more rates, currencies, commodities, prices of equity or debt
securities or instruments, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value, or any similar transaction or
combination of the foregoing transactions; provided that no phantom stock or
similar plan providing for payments in connection with services provided by
current or former directors, officers, employees or consultants of the Parent or
the Subsidiaries shall be a Hedging Agreement.
“Incremental Facility Agreement” means an Incremental Facility Agreement, in
form and substance reasonably satisfactory to the Administrative Agent, among
the Parent, the Borrower, the Administrative Agent and one or more Incremental
Lenders, establishing Incremental Revolving Commitments and effecting such other
amendments hereto and to the other Loan Documents as are contemplated by Section
2.20.
“Incremental Lender” means a Lender with an Incremental Revolving Commitment.
“Incremental Revolving Commitment” means, with respect to any Lender, the
commitment, if any, of such Lender, established pursuant to an Incremental
Facility Agreement and Section 2.20, to make Revolving Loans and to acquire
participations in Letters of Credit and Swingline Loans hereunder, expressed as
an amount representing the maximum aggregate permitted amount of such Lender's
Exposure under such Incremental Facility Agreement.
“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money, (b) all obligations of such Person evidenced by
bonds, debentures, notes or similar instruments, (c) all obligations of such
Person under conditional sale or other title retention agreements relating to
property acquired by such Person, (d) all obligations of such Person in respect
of the deferred purchase price of property or services (excluding (i) current
accounts payable and trade payables incurred in the ordinary course of business,
(ii) deferred compensation payable to directors, officers or employees of the
Parent, the Borrower or any other Subsidiary and (iii) any purchase price
adjustment, earnout, holdback or deferred payment of a similar nature incurred
in connection with an acquisition, except to the extent that the amount payable
pursuant to such purchase price adjustment, earnout, holdback or deferred
payment obligation is, or becomes, reasonably determinable and would be
reflected on a balance sheet in accordance with GAAP), (e) all Capital Lease
Obligations and Synthetic Lease Obligations of such Person, (f) the aggregate
amount of all letters of credit and letters of guaranty in respect of which such
Person is an account party, (g) all obligations, contingent or otherwise, of
such Person in respect of bankers' acceptances, (h) all Guarantees by such
Person of Indebtedness of others and (i) all Disqualified Equity Interests in
such Person, valued, as of the date of determination, at the greater of (i) the
maximum aggregate amount that would be payable upon maturity, redemption,
repayment or repurchase thereof (or of Disqualified Equity Interests or
Indebtedness into which such Disqualified Equity Interests are convertible or
exchangeable) and (ii) the maximum liquidation preference of such Disqualified
Equity Interests. The Indebtedness of any Person shall include the Indebtedness
of any other Person (including any partnership in which such Person is a general
partner) to the extent such Person is liable therefor as a result of such
Person's ownership interest in or other relationship with such other Person,
except to the extent the terms of such Indebtedness provide that such Person is
not liable therefor.




--------------------------------------------------------------------------------

21

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
clause (a), Other Taxes.
“Indemnitee” has the meaning set forth in Section 9.03(b).
“Intercompany Refinancing” means the repayment, with proceeds of the Senior
Notes and other funds available to the Borrower and the Parent of intercompany
indebtedness in the approximate amount of $480,000,000 owed by the Parent and
the Subsidiaries to CBI and certain of its subsidiaries.
“Interest Election Request” means a request by the Borrower to convert or
continue a Revolving Borrowing in accordance with Section 2.07, which shall be,
in the case of any such written request, substantially in the form of Exhibit E
or any other form approved by the Administrative Agent.
“Interest Expense” means, for any period with respect to the Parent and its
consolidated Subsidiaries, without duplication, interest expense in respect of
Indebtedness for such period of the Parent and such Subsidiaries determined in
accordance with GAAP, excluding non-cash interest expense (including
amortization of debt and financing fees), but including capitalized interest not
funded under a construction loan, together with the interest portion of payments
actually payable on capitalized leases for such period.
“Interest Payment Date” means (a) with respect to any ABR Loan and any Swingline
Loan, the last Business Day of each March, June, September and December and (b)
with respect to any Eurocurrency Loan, the last day of the Interest Period
applicable to the Borrowing of which such Loan is a part and, in the case of a
Eurocurrency Borrowing with an Interest Period of more than three months'
duration, such day or days prior to the last day of such Interest Period as
shall occur at intervals of three months' duration after the first day of such
Interest Period.
“Interest Period” means, with respect to any Eurocurrency Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
thereafter (or, if agreed to by each Lender participating therein, nine or
twelve months or a period shorter than one month thereafter), as the Borrower
may elect; provided that (a) if any Interest Period would end on a day other
than a Business Day, such Interest Period shall be extended to the next
succeeding Business Day unless such next succeeding Business Day would fall in
the next calendar month, in which case such Interest Period shall end on the
next preceding Business Day, and (b) any Interest Period that commences on the
last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the last calendar month of such Interest
Period) shall end on the last Business Day of the last calendar month of such
Interest Period. For purposes hereof, the date of a Borrowing initially shall be
the date on which such Borrowing is made and thereafter shall be the effective
date of the most recent conversion or continuation of such Borrowing.
“Investment” means, as to any Person, any investment by such Person, whether by
means of (a) the purchase or other acquisition of, or of a beneficial interest
in, Equity Interests or




--------------------------------------------------------------------------------

22

debt or other securities of another Person (other than all of the outstanding
Equity Interests in a special purpose vehicle or other similar entity formed
solely for the purpose of holding one or more Properties and not conducting,
including through such Properties, ongoing business operations), (b) a loan,
advance or capital contribution to, Guarantee or assumption of Indebtedness of,
or purchase or other acquisition of any other debt or equity participation or
interest in, another Person, including any partnership or joint venture interest
in such other Person or (c) the purchase or other acquisition (in one
transaction or a series of transactions) of (i) all or substantially all of the
property and assets or business of another Person, (ii) assets constituting all
or substantially all of a business unit, line of business, product line or
division of such Person or (iii) an operating Data Center Property. The amount,
as of any date of determination, of (i) any Investment in the form of a loan or
an advance shall be the principal amount thereof outstanding on such date, minus
any cash payments actually received by such investor representing a payment or
prepayment of in respect of principal of such Investment, but without any
adjustment for write-downs or write-offs (including as a result of forgiveness
of any portion thereof) with respect to such loan or advance after the date
thereof, (ii) any Investment in the form of a Guarantee shall be equal to the
stated or determinable amount of the related primary obligation, or portion
thereof, in respect of which such Guarantee is made or, if not stated or
determinable, the maximum reasonably anticipated liability in respect thereof,
as determined in good faith by the Borrower, (iii) any Investment in the form of
a transfer of Equity Interests or other non-cash property by the investor to the
investee, including any such transfer in the form of a capital contribution,
shall be the fair market value (as determined in good faith by the Borrower) of
such Equity Interests or other property as of the time of the transfer, minus
any payments actually received by such investor representing a return of capital
of such Investment, but without any other adjustment for increases or decreases
in value of, or write-ups, write-downs or write-offs with respect to, such
Investment after the date of such Investment, and (iv) any Investment (other
than any Investment referred to in clause (i), (ii) or (iii) above) by the
specified Person in the form of a purchase or other acquisition for value of any
Equity Interests, evidences of Indebtedness or other securities of any other
Person shall be the original cost of such Investment (including any Indebtedness
assumed in connection therewith), minus the amount of any portion of such
Investment that has been repaid to the investor in cash as a repayment of
principal or a return of capital, but without any other adjustment for increases
or decreases in value of, or write-ups, write-downs or write-offs with respect
to, such Investment after the date of such Investment.
“IP Security Agreements” has the meaning set forth in the Collateral Agreement.
“IPO” means the consummation of the sale of common Equity Interests of the
Parent pursuant to the initial underwritten public offering thereof under an
effective registration statement on Form S-11 filed with the SEC pursuant to the
Securities Act.
“IRS” means the United States Internal Revenue Service.
“Issuing Bank” means (a) Deutsche Bank Trust Company Americas, (b) solely in
respect of any Existing Letter of Credit, the Lender that is the issuer thereof,
and (c) each additional Lender that shall at any time have become an Issuing
Bank hereunder as provided in Section 2.05(j) (other than any Person that shall
have ceased to be an Issuing Bank as provided in Section 2.05(k)), each in its
capacity as an issuer of Letters of Credit hereunder. Each Issuing Bank may, in
its




--------------------------------------------------------------------------------

23

discretion, arrange for one or more Letters of Credit to be issued by Affiliates
of such Issuing Bank, in which case the term “Issuing Bank” shall include any
such Affiliate with respect to Letters of Credit issued by such Affiliate (it
being agreed that such Issuing Bank shall, or shall cause such Affiliate to,
comply with the requirements of Section 2.05 with respect to such Letters of
Credit).
“Joint Venture” means a Person other than a Subsidiary in which the Parent and
the Subsidiaries hold Equity Interests representing more than 20.0% of the value
of all outstanding Equity Interests of such Person.
“Land Assets” means real property owned by the Parent or any of the Subsidiaries
with respect to which the commencement of grading, construction of improvements
(other than improvements that are not material and are temporary in nature) and
construction of infrastructure has not yet commenced.
“LC Disbursement” means a payment made by an Issuing Bank pursuant to a Letter
of Credit.
“LC Exposure” means, at any time, the sum of (a) the aggregate amount of all
Letters of Credit remaining available for drawing at such time and (b) the
aggregate amount of all LC Disbursements that have not yet been reimbursed by or
on behalf of the Borrower at such time. The LC Exposure of any Lender at any
time shall be its Applicable Percentage of the total LC Exposure at such time.
“Leased Rate” means, with respect to any Property at any time, the ratio,
expressed as a percentage, of (a) the Net Rentable Area of such Property
actually leased by tenants to (b) the aggregate Net Rentable Area of such
Property.
“Lenders” means the Persons listed on Schedule 2.01 and any other Person that
shall have become a party hereto as a Lender pursuant to an Assignment and
Assumption or an Incremental Facility Agreement, other than any such Person that
shall have ceased to be a party hereto pursuant to an Assignment and Assumption.
Unless the context otherwise requires, the term “Lenders” includes the Swingline
Lender.
“Letter of Credit” means any letter of credit issued pursuant to this Agreement
and any Existing Letter of Credit, other than any such letter of credit that
shall have ceased to be a “Letter of Credit” outstanding hereunder pursuant to
Section 9.05.
“LIBO Rate” means, with respect to any Eurocurrency Borrowing for any Interest
Period, the rate appearing on the Reuters “LIBOR01” screen displaying British
Bankers' Association Interest Settlement Rates (or on any successor or
substitute screen provided by Reuters, or any successor to or substitute for
such service, providing rate quotations comparable to those currently provided
on such screen, as determined by the Administrative Agent from time to time for
purposes of providing quotations of interest rates applicable to dollar deposits
in the London interbank market) at approximately 11:00 a.m., London time, two
Business Days prior to the commencement of such Interest Period, as the rate for
dollar deposits with a maturity comparable to such Interest Period. In the event
that such rate is not available at such time for any reason, then the “LIBO
Rate” with




--------------------------------------------------------------------------------

24

respect to such Eurocurrency Borrowing for such Interest Period shall be the
rate at which dollar deposits and for a maturity comparable to such Interest
Period are offered by the principal London office of the Administrative Agent in
immediately available funds in the London interbank market at approximately
11:00 a.m., London time, two Business Days prior to the commencement of such
Interest Period.
“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, charge, security interest or other encumbrance on, in or
of such asset, including any agreement to provide any of the foregoing, (b) the
interest of a vendor or a lessor under any conditional sale agreement, capital
lease or Synthetic Lease or title retention agreement (or any financing lease
having substantially the same economic effect as any of the foregoing) relating
to such asset and (c) in the case of securities, any purchase option, call or
similar right of a third party with respect to such securities.
“Loan Document Obligations” has the meaning set forth in the Collateral
Agreement.
“Loan Documents” means this Agreement, the Incremental Facility Agreements, the
Extension Agreements, the Collateral Agreement, the other Security Documents,
any agreement designating an additional Issuing Bank as contemplated by Section
2.05(j) and, except for purposes of Section 9.02, any promissory notes delivered
pursuant to Section 2.09(c).
“Loan Parties” means the Parent, the Borrower and each other Subsidiary Loan
Party.
“Loans” means the loans made by the Lenders to the Borrower pursuant to this
Agreement.
“Material Acquisition” means any acquisition, or a series of related
acquisitions, of (a) Equity Interests in any Person if, after giving effect
thereto, such Person will become a Subsidiary, (b) assets comprising all or
substantially all of the assets of (or all or substantially all of the assets
constituting a business unit, division, product line or line of business of) any
Person or (c) an operating Data Center Property; provided that the aggregate
consideration therefor (including Indebtedness assumed in connection therewith,
all obligations in respect of deferred purchase price (including obligations
under any purchase price adjustment but excluding earnout, holdback or similar
payments) and all other consideration payable in connection therewith) exceeds
$50,000,000.
“Material Adverse Effect” means a material adverse effect on (a) the business,
assets, operations or financial condition of the Parent, the Borrower and the
other Subsidiaries, taken as a whole, (b) the ability of the Loan Parties, taken
as a whole, to perform their material obligations under the Loan Documents or
(c) the material rights of or remedies available to the Lenders under the Loan
Documents, taken as a whole.
“Material Disposition” means any sale, transfer or other disposition of (a) all
or substantially all of the issued and outstanding Equity Interests in any
Person that are owned by the Parent, the Borrower or any other Subsidiary, (b)
assets comprising all or substantially all of the assets of (or all or
substantially all of the assets constituting a business unit, division, product
line




--------------------------------------------------------------------------------

25

or line of business of) the Parent, the Borrower or any other Subsidiary or (c)
one or more Properties owned or leased by the Parent, the Borrower or any other
Subsidiary (in a single transaction); provided that the aggregate consideration
therefor (including Indebtedness assumed by the transferee in connection
therewith, all obligations in respect of deferred purchase price (including
obligations under any purchase price adjustment but excluding earnout, holdback
or similar payments) and all other consideration payable in connection
therewith) exceeds $50,000,000.
“Material Indebtedness” means Indebtedness (other than the Loans, Letters of
Credit and Guarantees under the Loan Documents), or obligations in respect of
one or more Hedging Agreements, of any one or more of the Parent, the Borrower
and the other Subsidiaries in an aggregate principal amount of $25,000,000 or
more. For purposes of determining Material Indebtedness, the “principal amount”
of the obligations of the Parent, the Borrower or any other Subsidiary in
respect of any Hedging Agreement at any time shall be the maximum aggregate
amount (giving effect to any netting agreements) that the Parent, the Borrower
or such other Subsidiary would be required to pay if such Hedging Agreement were
terminated at such time.
“Material Subsidiary” means the Borrower, the General Partner and each other
Subsidiary (a) the consolidated total assets of which equal 5.0% or more of the
consolidated total assets of the Parent or (b) the consolidated revenues of
which equal 5.0% or more of the consolidated revenues of the Parent, in each
case as of the end of or for the most recent fiscal year of the Parent for which
financial statements have been delivered pursuant to Section 5.01(a) (or, prior
to the first delivery of any such financial statements, as of the end of or for
the period of four consecutive fiscal quarters of Data Center Predecessor for
the financial statements of the Data Center Predecessor most recently delivered
prior to the date of this Agreement); provided that if at the end of or for any
such most recent fiscal year the combined consolidated total assets or combined
consolidated revenues of all Subsidiaries that under clauses (a) and (b) above
would not constitute Material Subsidiaries shall have exceeded 10.0% of the
consolidated total assets of the Parent or 10.0% of the consolidated revenues of
the Parent, then (x) one or more of such excluded Subsidiaries shall for all
purposes of this Agreement be deemed to be “Material Subsidiaries” in descending
order based on the amounts of their consolidated total assets or consolidated
revenues, as the case may be, until such excess shall have been eliminated (it
being understood that the Borrower may, subject to observing the foregoing
descending order, designate by written notice to the Administrative Agent the
Subsidiaries that will become Material Subsidiaries to comply with such 10.0%
limitation) and (y) the Borrower shall cause to be taken with respect to such
Material Subsidiary all actions required by Section 5.03(a) as if such Material
Subsidiary were formed as of the date of such designation.
“Maturity Date” means the date that is the fifth anniversary of the Effective
Date; provided that, after the effectiveness of an Extension Permitted Amendment
providing for a new Class of extended Commitments and Loans, the “Maturity Date”
with respect to such Class of Commitments and Loans shall be as provided in such
Extension Permitted Amendment.
“Minimum Extension Condition” has the meaning set forth in Section 2.21(a).
“MNPI” means material information concerning the Parent, the Borrower and the
other Subsidiaries and their securities that has not been disseminated in a
manner making it available




--------------------------------------------------------------------------------

26

to investors generally, within the meaning of Regulation FD under the Securities
Act and the Exchange Act.
“Moody's” means Moody's Investors Service, Inc., and any successor to its rating
agency business.
“Mortgage” means a mortgage, deed of trust, leasehold mortgage or other security
document granting a Lien on any Mortgaged Property to secure the Secured
Obligations. Each Mortgage shall be in form and substance reasonably
satisfactory to the Administrative Agent.
“Mortgaged Property” means (a) each parcel of real property owned in fee by a
Loan Party, and the improvements thereto, that (together with such improvements)
has a book or fair market value (as reasonably determined in good faith by a
Responsible Officer of the Borrower) of $10,000,000 or more and (b) each
leasehold interest in real property held by a Loan Party, if such leasehold
interest generates annualized rent of $15,000,000 or more (as reasonably
determined in good faith by a Responsible Officer of the Borrower); provided
that any such parcel or leasehold interest shall be excluded from the definition
of “Mortgaged Property” if the Borrower is unable, after the use of commercially
reasonable efforts, to obtain a required consent of any customer or, in the case
of leasehold interests, the landlord, to the mortgage thereof (it being
understood and agreed that (1) the use of commercially reasonable efforts shall
not require any economic or other material concessions to landlords or customers
and (2) to the extent reasonably requested by the Borrower in connection with
the foregoing, the Administrative Agent, on behalf of itself and the other
Secured Parties, shall enter into an SNDA relating to any mortgaged property
(whether fee owned or leasehold interest) which is leased by the Borrower to
customers; provided that the Administrative Agent may in its sole discretion
elect in any given case not to enter into an SNDA, in which case such property
shall not constitute a “Mortgaged Property”).
“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA that has been maintained, sponsored or contributed to by Parent or any
ERISA Affiliate within the past five years.
“NAREIT” means the National Association of Real Estate Investment Trusts and any
successor thereto.
“Net Operating Income” means, for any Property and for any period, an amount
equal (but not less than zero) to the sum of (a) the rents, common area
reimbursements, actual cost recoveries and other revenue for such Property
determined in accordance with GAAP for such period received in the ordinary
course of business from tenants in occupancy minus (b) all expenses paid or
accrued and related to the ownership, operation or maintenance of such Property
for such period determined in accordance with GAAP, including taxes, assessments
and other governmental charges, insurance, utilities, payroll costs,
maintenance, repair and landscaping expenses. Net Operating Income shall exclude
(i) all losses and expenses to the extent covered by third-party insurance that
has actually been reimbursed or otherwise paid in the applicable period or that
the Parent reasonably determines will be reimbursed or paid by the applicable
insurance carrier and so long as the applicable insurance carrier has been
notified in writing of such loss or expense and not




--------------------------------------------------------------------------------

27

denied coverage therefor and (ii) expenses relating to the relocation of
customers as a result of any casualty or condemnation event or temporary
shutdown, in whole or in part, of any Property.
“Net Proceeds” means, with respect to a Prepayment Event, (a) the insurance,
condemnation or similar proceeds received in cash (which term, for purposes of
this definition, shall include cash equivalents) in respect of such event,
including any cash received in respect of any noncash proceeds, but only as and
when received, net of (b) the sum, without duplication, of (i) all fees and
out‑of‑pocket expenses paid in connection with such event by the Parent and the
Subsidiaries to Persons that are not Affiliates of the Parent or any Subsidiary,
(ii) the amount of all payments required to be made by the Parent and the
Subsidiaries as a result of such event to repay Indebtedness (other than Loans)
secured by such assets and (iii) the amount of all Taxes paid (or reasonably
estimated to be payable) by the Parent and the Subsidiaries, and the amount of
any reserves established by the Parent and the Subsidiaries in accordance with
GAAP to fund purchase price adjustment, indemnification and similar contingent
liabilities (other than any earnout obligations) in connection with such
Prepayment Event (as determined in good faith by the Borrower).
“Net Rentable Area” means, with respect to any Property, net rentable square
feet available for lease as colocation or other space to colocation tenants
determined in accordance with the Rent Roll for such Property, the manner of
such determination to be reasonably consistent for all Property of the same type
unless otherwise determined to be necessary in the good faith judgment of a
Financial Officer of the Borrower.
“Non-Defaulting Lender” means, at any time, any Lender that is not a Defaulting
Lender at such time.
“OFAC” means the United States Treasury Department Office of Foreign Assets
Control.
“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan Document).
“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 2.18(b)).
“Parent” means CyrusOne Inc., a Maryland corporation.
“Participant Register” has the meaning set forth in Section 9.04(c)(ii).




--------------------------------------------------------------------------------

28

“Participants” has the meaning set forth in Section 9.04(c)(i).
“Partnership Agreement” means, prior to the IPO, the Amended and Restated
Agreement of Limited Partnership of the Borrower, dated as of November 20, 2012
and, from and after the IPO, the agreement of limited partnership of the
Borrower to become effective in connection with the IPO substantially in the
form of the draft provided to the Administrative Agent prior to the Effective
Date (with such changes as shall be reasonably acceptable to the Administrative
Agent).
“Pass-Through Foreign Holdco” means any (a) Domestic Subsidiary or (b) non-U.S.
Subsidiary that is treated as a “disregarded entity” for federal income tax
purposes, in each case the sole assets of which are Equity Interests in one or
more CFCs or Pass-Through Foreign Holdcos.
“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA.
“Perfection Certificate” means a certificate substantially in the form of
Exhibit F or any other form approved by the Administrative Agent.
“Permitted Acquisition” means the purchase or other acquisition by the Borrower
or any other Subsidiary (including by way of merger or other consolidation), of
a majority of the Equity Interests in, or all or substantially all the assets of
(or all or substantially all the assets constituting a business unit, division,
product line or line of business of), any Person (other than all the outstanding
Equity Interests in a special purpose vehicle or other similar entity formed
solely for the purpose of holding one or more Properties and not conducting,
including through such Properties, any business operations) or of an operating
Data Center Property if (a) in the case of any purchase or other acquisition of
Equity Interests in a Person, such Person shall be or become a Subsidiary of the
Borrower and such Subsidiary and each subsidiary of such Person, to the extent
required by the Collateral and Guarantee Requirement and within the time period
set forth in Section 5.03, shall become a Subsidiary Loan Party, or (b) in the
case of any purchase or other acquisition of other assets, such assets will be
owned by the Borrower or a Subsidiary and, to the extent required by the
Collateral and Guarantee Requirement, shall become Collateral; provided that (i)
all transactions related thereto are consummated in all material respects in
accordance with applicable law, (ii) the business of such Person, or such
assets, as the case may be, constitute a business that complies with
Section 6.03(b), (iii) with respect to each such purchase or other acquisition,
all actions, if any, required to be taken with respect to each newly created or
acquired Subsidiary or assets in order to satisfy the requirements of the
definition of the term “Collateral and Guarantee Requirement” shall have been
taken (or arrangements for the taking of such actions reasonably satisfactory to
the Administrative Agent shall have been made), (iv) at the time of and
immediately after giving effect to any such purchase or other acquisition, no
Event of Default shall have occurred and be continuing or would result
therefrom, (v) after giving effect to such purchase or other acquisition, and
any related incurrence of Indebtedness, on a pro forma basis in accordance with
Section 1.04(b), the Parent and the Borrower shall be in compliance with the
covenants set forth in Sections 6.12, 6.13 and 6.14 (calculated as of the last
day of, or for, the period of four consecutive fiscal quarters of the Borrower
then most recently ended for which the financial statements have been delivered
pursuant to Section 5.01(a) or 5.01(b) (or, prior to the first delivery of any
such financial statements, as of the last day of, or for, the period of four
consecutive fiscal quarters of




--------------------------------------------------------------------------------

29

the Data Center Predecessor most recently ended prior to the Effective Date)),
(vi) the portion of the aggregate consideration paid in respect of all such
purchases or other acquisitions allocable to Persons that are not Loan Parties
or do not become Loan Parties following the consummation of such purchase or
acquisition (including the applicable portion of Indebtedness assumed in
connection therewith, the applicable portion of obligations in respect of
deferred purchase price (including the applicable portion of obligations under
any purchase price adjustment but excluding earnout, holdback or similar
payments)) shall not exceed $50,000,000, in the aggregate, and (vii) if such
purchase or other acquisition is a Material Acquisition, the Borrower shall have
delivered to the Administrative Agent on or prior to the date of such purchase
or acquisition a certificate of a Responsible Officer stating that the
condition, set forth in clauses (ii), (iii), (iv), (v) and (vi) of this proviso
will be satisfied in connection therewith.
“Permitted Encumbrances” means:
(a)    Liens imposed by law for Taxes that are not yet due or are being
contested in good faith by appropriate proceedings;
(b)    landlords' carriers', warehousemen's, mechanics', materialmen's,
repairmen's and other like Liens, arising in the ordinary course of business and
securing obligations that are not overdue by more than 60 days or are being
contested in good faith by appropriate proceedings;
(c)    Liens incurred or pledges and deposits made (i) in the ordinary course of
business in connection with workers' compensation, unemployment insurance and
other social security laws and (ii) in respect of letters of credit, bank
guarantees or similar instruments issued for the account of the Borrower or any
Subsidiary supporting obligations of the type set forth in clause (i) above;
(d)pledges and deposits made (i) to secure the performance of bids, trade
contracts (other than for payment of Indebtedness), leases (other than Capital
Lease Obligations), statutory obligations, surety and appeal bonds, performance
bonds and other obligations of a like nature, in each case in the ordinary
course of business and (ii) in respect of letters of credit, bank guarantees or
similar instruments issued for the account of the Borrower or any Subsidiary in
the ordinary course of business supporting obligations of the type set forth in
clause (i) above;
(e)judgment liens in respect of judgments that do not constitute an Event of
Default under clause (j) of Article VII;
(f)encumbrances shown as exceptions to the title insurance policies insuring the
Mortgages, easements, zoning restrictions, rights-of-way, restrictions and
similar encumbrances on real property imposed by law or arising in the ordinary
course of business that do not, in the aggregate, materially interfere with the
ordinary conduct of business of the Borrower or any Subsidiary;
(g)banker's liens, rights of setoff or similar rights and remedies as to deposit
accounts or other funds maintained with depository institutions and securities
accounts and other financial assets maintained with a securities intermediary;
(h)Liens arising by virtue of Uniform Commercial Code financing statement
filings (or similar filings under applicable law) regarding operating leases
entered into by the Borrower and the Subsidiaries in the ordinary course of
business;




--------------------------------------------------------------------------------

30

(i)Liens representing any interest or title of a licensor, lessor or sublicensor
or sublessor, or a licensee, lessee or sublicensee or sublessee, in the property
subject to any lease (other than Capital Lease Obligations), license or
sublicense or concession agreement permitted by this Agreement;
(j)Liens in favor of customs and revenue authorities arising as a matter of law
to secure payment of customs duties in connection with the importation of goods;
(k)Liens that are contractual rights of set-off; and
(l)Liens, leases and grants of indefeasible rights of use, rights of use and
similar rights in respect dark fiber capacity of the Borrower and its
Subsidiaries in the ordinary course of business;


provided that the term “Permitted Encumbrances” shall not include any Lien
securing Indebtedness for borrowed money, other than Liens referred to clauses
(c) and (d) above securing letters of credit, bank guarantees or similar
instruments.
“Permitted Holder” means CBI and any Affiliate of CBI Controlled by CBI.
“Permitted Investments” means:
(a)    direct obligations of the United States of America or any agency thereof
or obligations fully and unconditionally guaranteed by the United States of
America or any agency thereof;
(b)    investments in commercial paper, maturing not more than 90 days after the
date of acquisition thereof, issued by a corporation (other than an Affiliate of
the Parent) organized and in existence under the laws of the United States of
America or any state of the United States of America with a rating at the time
as of which any investment therein is made of “P-2” (or higher) according to
Moody's or “A-2” (or higher) according to S&P;
(c)    investments in time deposit accounts and certificates of deposit maturing
within 180 days of the date of acquisition thereof issued by, and any money
market deposit accounts placed with, a bank or trust company which is organized
under the laws of the United States of America, or any state thereof, and which
bank or trust company has capital, surplus and undivided profits aggregating in
excess of $500,000,000 and has outstanding debt which is rated “A” (or such
similar equivalent rating) or higher by at least one nationally recognized
statistical rating organization (as defined in Rule 436 under the Securities
Act) or any money-market fund sponsored by a registered broker dealer or mutual
fund distributor;
(d)    repurchase obligations with a term of not more than 30 days for
underlying securities of the types described in clause (a) above entered into
with a bank meeting the qualifications described in clause (c) above;
(e)    securities with maturities of six months or less from the date of
acquisition thereof issued or fully and unconditionally guaranteed by any state,
commonwealth or territory of the United States of America, or by any political
subdivision or taxing authority thereof, and rated at least “A” by S&P or
Moody's;
(f)    money market funds at least 95% of the assets of which constitute
Permitted Investments of the kinds described in clauses (a) through (e) of this
definition; and




--------------------------------------------------------------------------------

31

(g)    instruments equivalent to those referred to in clauses (a) to (f) above
denominated in euro or any other foreign currency comparable in credit quality
and tenor to those referred to above and customarily used by corporations for
cash management purposes in any jurisdiction outside the United States to the
extent reasonably required in connection with any business conducted by a
Foreign Subsidiary organized in such jurisdiction.


“Permitted Senior Unsecured Indebtedness” means capital markets Indebtedness of
the Borrower that (a) is unsecured, (b) is not subordinated, (c) is not
Guaranteed by any Subsidiary other than by Subsidiary Loan Parties on an
unsecured basis, (d) does not mature or require any amortization payment and is
not subject to mandatory redemption, repurchase, prepayment or sinking fund
obligation (other than customary offers to repurchase upon a change of control,
asset sale or casualty event and customary acceleration rights after an event of
default) to be made prior to the date that is 91 days after the latest Maturity
Date and (e) is issued pursuant to an indenture or other agreement or instrument
containing covenants that are not more restrictive (taken as a whole) with
respect to the Borrower and the Subsidiaries than the covenants set forth in
this Agreement as reasonably determined by the Borrower in good faith.
“Permitted Subordinated Indebtedness” means capital markets Indebtedness of the
Borrower the payment of which is subordinated to the Borrower's obligations in
respect of the Loan Documents Obligations on market terms, and which
Indebtedness (a) is unsecured, (b) is not Guaranteed by any Subsidiary other
than by Subsidiary Loan Parties on an unsecured and subordinated basis on market
terms, (c) does not mature or require any amortization payment, and is not
subject to mandatory redemption, repurchase, prepayment or sinking fund
obligation (other than pursuant to customary offers to repurchase upon a change
of control (so long as any rights of the holders thereof upon the occurrence of
a change of control shall be subject to the prior repayment in full in cash of
the Loans and all other obligations hereunder and the termination of the
Commitments), asset sale or casualty event and or customary acceleration rights
after an event of default or other similar customary provisions) to be made
prior to the date that is 91 days after the latest Maturity Date and (d) is
issued pursuant to an indenture or other agreement or instrument containing
covenants that are not more restrictive (taken as a whole) with respect to the
Borrower and the Subsidiaries than the covenants set forth in this Agreement as
reasonably determined by the Borrower in good faith.
“Permitted Tax Payments” means, with respect to any year, any distributions to
holders of Equity Interests of the Borrower, sufficient to provide the Parent
with a distribution equal to the amount of Federal, state and local income
taxes, as reasonably determined by the Borrower, that have been actually paid or
are payable with respect to such year by the Parent.
“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
“Plan” means any “employee pension benefit plan”, as defined in Section 3(2) of
ERISA (other than a Multiemployer Plan), that is subject to the provisions of
Title IV of ERISA or




--------------------------------------------------------------------------------

32

Section 412 of the Code or Section 302 of ERISA, and is maintained or
contributed to by Parent or any of its ERISA Affiliates.
“Platform” has the meaning set forth in Section 9.01(d).
“Prepayment Event” means any casualty or other insured damage to, or any taking
under power of eminent domain or by condemnation or similar proceeding of, any
Mortgaged Property resulting in aggregate Net Proceeds of $25,000,000 or more.
“Prime Rate” means the rate of interest per annum publicly announced from time
to time by Deutsche Bank Trust Company Americas as its prime rate in effect at
its principal office in New York City, with the understanding that the “prime
rate” is one of the Administrative Agent's base rates (not necessarily the
lowest of such rates) and serves as the basis upon which effective rates of
interest are calculated for those loans making reference thereto and is
evidenced by the recording thereof after its announcement in such internal
publications as the Administrative Agent may designate. Each change in the Prime
Rate shall be effective from and including the date such change is publicly
announced as being effective.
“Private Side Lender Representatives” means, with respect to any Lender,
representatives of such Lender that are not Public Side Lender Representatives.
“Projections” has the meaning set forth in Section 3.14.
“Property” means any real property or facility (and all fixtures, improvements,
appurtances and related assets thereon or therein) owned by the Parent, the
Borrower or any other Subsidiary (including any Data Center Property owned by
the Parent, the Borrower or any Subsidiary) or in which the Parent, the Borrower
or any Subsidiary holds a leasehold interest.
“Public Side Lender Representatives” means, with respect to any Lender,
representatives of such Lender that do not wish to receive MNPI.
“Qualified Equity Interests” means Equity Interests other than Disqualified
Equity Interests.
“Recipient” means the Administrative Agent, any Lender and any Issuing Bank, or
any combination thereof (as the context requires).
“Refinancing Indebtedness” means, in respect of any Indebtedness (the “Original
Indebtedness”), any Indebtedness issued in exchange for, or the net proceeds of
which are used to modify, extend, refinance, renew, replace or refund
(collectively, to “Refinance” or a “Refinancing” or “Refinanced”), such Original
Indebtedness (or any Refinancing Indebtedness in respect thereof); provided that
(a) the principal amount (or accreted value, if applicable) of any such
Refinancing Indebtedness shall not exceed the principal amount of such Original
Indebtedness except by an amount no greater than accrued and unpaid interest
with respect to such Original Indebtedness and any reasonable fees, premium and
expenses relating to such extension, renewal or refinancing; (b) the stated
final maturity of such Refinancing Indebtedness shall not be earlier than (and,
in the case




--------------------------------------------------------------------------------

33

of any revolving Indebtedness shall not require mandatory commitment reductions
prior to) that of such Original Indebtedness, and such stated final maturity
shall not be subject to any conditions that could result in such stated final
maturity occurring on a date that precedes the stated final maturity of such
Original Indebtedness (except to the extent to any such conditions existed in
the terms of the Original Indebtedness); (c) such Refinancing Indebtedness shall
not be required to be repaid, prepaid, redeemed, repurchased or defeased,
whether on one or more fixed dates, upon the occurrence of one or more events or
at the option of any holder thereof (except, in each case, upon the occurrence
of an event of default, a change in control, an asset sale or a casualty or
condemnation event or as and to the extent such repayment, prepayment,
redemption, repurchase or defeasance would have been required pursuant to the
terms of such Original Indebtedness) prior to the earlier of (i) the maturity of
such Original Indebtedness and (ii) the that is date 91 days after the latest
Maturity Date in effect hereunder on the date of such Refinancing, provided
that, notwithstanding the foregoing, scheduled amortization payments (however
denominated) of such Refinancing Indebtedness shall be permitted so long as the
weighted average life to maturity of such Refinancing Indebtedness shall be
longer than the weighted average life to maturity of such Original Indebtedness
remaining as of the date of such Refinancing; (d) such Refinancing Indebtedness
shall not constitute an obligation (including pursuant to a Guarantee) of any
Subsidiary that shall not have been (or, in the case of after-acquired
Subsidiaries, shall not have been required to become pursuant to the terms of
the Original Indebtedness) an obligor in respect of such Original Indebtedness
(unless, in the case of Original Indebtedness of a Loan Party, such Subsidiary
is a Loan Party or, in the case of Original Indebtedness of a non-Loan Party,
such Subsidiary is a non-Loan Party), and shall not constitute an obligation of
the Parent if such Original Indebtedness was of a non-Loan Party, and, in each
case, shall constitute an obligation of such Subsidiary or of the Parent only to
the extent of their obligations in respect of such Original Indebtedness (or the
obligations of the original obligors in respect thereof); (e) if such Original
Indebtedness shall have been subordinated to the Loan Document Obligations, such
Refinancing Indebtedness shall also be subordinated to the Loan Document
Obligations on terms not less favorable in any material respect to the Lenders;
(f) such Refinancing Indebtedness shall not be secured by any Lien on any asset
other than the assets that secured such Original Indebtedness (or would have
been required to secure such Original Indebtedness pursuant to the terms
thereof) or, in the event Liens securing such Original Indebtedness shall have
been contractually subordinated to any Lien securing the Loan Document
Obligations, by any Lien that shall not have been contractually subordinated to
at least the same extent; (g) any Refinancing Indebtedness with respect to
Original Indebtedness consisting of Permitted Senior Unsecured Indebtedness
shall be issued pursuant to an indenture or other agreement or instrument
containing covenants that are no more restrictive (taken as a whole) with
respect to the Borrower and the Subsidiaries than the covenants set forth in
this Agreement, as reasonably determined by the Borrower in good faith; and (h)
any Refinancing Indebtedness with respect to Original Indebtedness consisting of
Permitted Subordinated Indebtedness shall be issued pursuant to an indenture or
other agreement or instrument containing covenants that are no more restrictive
(taken as a whole) with respect to the Borrower and the Subsidiaries than the
covenants set forth in this Agreement, as reasonably determined by the Borrower
in good faith.
“Register” has the meaning set forth in Section 9.04(b).




--------------------------------------------------------------------------------

34

“REIT” means any Person that qualifies as a real estate investment trust under
Sections 856 through 860 of the Code.
“REIT Election Date” means the first date on which the Parent elects to be taxed
as a REIT.
“Related Parties” means, with respect to any specified Person, such Person's
Affiliates and the directors, officers, partners, members, trustees, employees,
agents, administrators, managers, representatives, advisors and controlling
persons of such Person and of such Person's Affiliates.
“Release” means disposing, discharging, injecting, spill-ing, pumping, leak-ing,
leaching, dumping, emitting, escaping, emptying, pouring, seeping or migrating
into or upon any land, water or air or otherwise entering into the environment.
“Rent Roll” means a report setting forth its occupancy rates, lease rent, lease
expiration dates and other information in a form reasonably acceptable to the
Administrative Agent.
“Required Lenders” means, at any time, Lenders having Exposures and unused
Commitments representing more than 50% of the sum of the Aggregate Exposure and
unused Commitments at such time.
“Responsible Officer” means the chief executive officer, president, chief
financial officer, principal accounting officer, treasurer, assistant treasurer,
controller, secretary or assistant secretary or general counsel of a Loan Party
(or the equivalent of any of the foregoing). Any document delivered hereunder
that is signed by a Responsible Officer of a Loan Party shall be conclusively
presumed to have been authorized by all necessary corporate, partnership and/or
other action on the part of such Loan Party and such Responsible Officer shall
be conclusively presumed to have acted on behalf of such Loan Party.
“Restricted Payment” means, with respect to any Person, any dividend or other
distribution (whether in cash, securities or other property) with respect to any
Equity Interests in such Person, or any payment or distribution (whether in
cash, securities or other property), including any sinking fund or similar
deposit, on account of the purchase, redemption, retirement, acquisition,
exchange, conversion, cancelation or termination of, or any other return of
capital with respect to, any Equity Interests in such Person, provided, however,
that any such dividend, distribution or other payment made solely with Equity
Interests (excluding Disqualified Equity Interests) of such Person shall not
constitute a Restricted Payment.
“Resulting Revolving Borrowings” has the meaning set forth in Section 2.20(f).
“Revolving Borrowing” means a Borrowing of Revolving Loans.
“Revolving Loan” means a Loan made pursuant to Section 2.01.
“S&P” means Standard & Poor's Ratings Services, a division of The McGraw-Hill
Companies, Inc., and any successor to its rating agency business.




--------------------------------------------------------------------------------

35

“Sale/Leaseback Transaction” means an arrangement relating to property (whether
real, personal or mixed) owned by the Parent, the Borrower or any other
Subsidiary whereby the Parent, the Borrower or such Subsidiary sells or
transfers such property to any Person and the Parent, the Borrower or any other
Subsidiary leases such property, or other property that it intends to use for
substantially the same purpose or purposes as the property sold or transferred,
from such Person or its Affiliates.
“SEC” means the United States Securities and Exchange Commission.
“Secured Obligations” has the meaning set forth in the Collateral Agreement.
“Secured Parties” has the meaning set forth in the Collateral Agreement.
“Securities Act” means the United States Securities Act of 1933.
“Security Documents” means the Collateral Agreement, the IP Security Agreements,
the Mortgages and each other security agreement or other instrument or document
executed and delivered pursuant to Section 5.03 or 5.14 to secure the Secured
Obligations.
“Senior Notes” means the 6.375% Senior Notes due 2022, in an aggregate principal
amount of $525,000,000, issued by the Borrower on the Effective Date, and the
Indebtedness represented thereby, including Senior Notes into which such notes
may be exchanged in accordance with the provisions of the Senior Notes
Documents.
“Senior Notes Documents” means the indenture under which the Senior Notes are
issued and all other instruments, agreements and other documents evidencing or
governing the Senior Notes or providing for any Guarantee or other right in
respect thereof, in each case as the same may be amended, restated,
supplemented, substituted, replaced, refinanced or otherwise modified from time
to time.
“Senior Secured Net Debt” means, at any time, the sum of Consolidated
Indebtedness at such time that is secured by any Lien on any asset or property
of the Parent, the Borrower or the other Subsidiaries, net of Unrestricted cash
and Permitted Investments of the Parent and the other Subsidiaries at such time
in an amount not to exceed $50,000,000.
“Senior Secured Net Leverage Ratio” means, on any date, the ratio of (a) Senior
Secured Net Debt as of such date to (b) (i) Consolidated EBITDA for the fiscal
quarter of the Parent most recently ended on or prior to such date multiplied by
(ii) four.
“Significant Subsidiary” means any single Subsidiary or any group of
Subsidiaries taken together that, on a consolidated basis with its or their
Subsidiaries, (i) had consolidated assets equal to or greater than 10% of the
consolidated total assets of the Parent and the Subsidiaries as of the end of
the most recent fiscal year in respect of which financial statements have been
delivered pursuant to Section 5.01(a) or (ii) had consolidated revenues equal to
or greater than 10% of the consolidated revenues of the Parent and the
Subsidiaries for the fiscal year most recently ended in respect of which
financial statements have been delivered pursuant to Section 5.01(a). For the




--------------------------------------------------------------------------------

36

avoidance of doubt, it is understood and agreed that any Event of Default under
paragraph (h) or (i) of Article VII will be deemed to have occurred with respect
to a “Significant Subsidiary” when the event or events specified in such clause
has occurred with respect to any single Subsidiary or any number of Subsidiaries
that, taken together, constitute a “Significant Subsidiary” pursuant to the
foregoing definition.
“SNDA” means a subordination, non-disturbance and attornment agreement in the
form of Exhibit J hereto or, if revisions thereto are required or requested by a
customer, such other form as is acceptable to the Administrative Agent, such
customer and the Borrower (it being agreed that the Administrative Agent shall
reasonably cooperate in the negotiation of any such alternative form).
“Stabilized Property” means a completed Property which contains improvements
that are in operating condition and available for occupancy, with respect to
which valid certificates of occupancy have been issued and are in full force and
effect, and that has achieved a Leased Rate of at least 85% for a period of not
less than 30 consecutive days; provided that a Development Property on which all
improvements related to the development of such Property have been substantially
completed (excluding tenants improvements) for at least 24 months or as to which
its Capitalized Value exceeds its GAAP book value shall constitute a Stabilized
Property. For the avoidance of doubt, an individual parcel of Property can be
the site of one or more Stabilized Properties and one or more Development
Properties. Once a project becomes a Stabilized Property, it shall remain a
Stabilized Property for all purposes under this Agreement.
“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves), expressed as a decimal,
established by the Board of Governors to which the Administrative Agent is
subject for eurocurrency funding (currently referred to as “Eurocurrency
Liabilities” in Regulation D of the Board of Governors). Such reserve
percentages shall include those imposed pursuant to such Regulation D.
Eurocurrency Loans shall be deemed to constitute eurocurrency funding and to be
subject to such reserve requirements without benefit of or credit for proration,
exemptions or offsets that may be available from time to time to any Lender
under such Regulation D or any comparable regulation. The Statutory Reserve Rate
shall be adjusted automatically on and as of the effective date of any change in
any reserve percentage.
“Subordinated Indebtedness” of any Person means any Indebtedness of such Person
that is contractually subordinated in right of payment to any other Indebtedness
of such Person.
“subsidiary” means, with respect to any Person (the “parent”) at any date,
(a) any corporation, partnership, limited liability company, association, joint
venture or other business entity the accounts of which would be consolidated
with those of the parent in the parent's consolidated financial statements if
such financial statements were prepared in accordance with GAAP as of such date
and (b) any other corporation, partnership, limited liability company,
association, joint venture or other business entity of which Equity Interests
representing more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partnership interests are, as of




--------------------------------------------------------------------------------

37

such date, owned, controlled or held by the parent or one or more subsidiaries
of the parent or by the parent and one or more subsidiaries of the parent.
“Subsidiary” means any subsidiary of the Parent.
“Subsidiary Loan Party” means each Subsidiary that is a party to the Collateral
Agreement. Unless the context requires otherwise, the term “Subsidiary Loan
Party” shall include the Borrower.
“Supplemental Perfection Certificate” means a certificate substantially in the
form of Exhibit G or any other form approved by the Administrative Agent.
“Swingline Exposure” means, at any time, the aggregate principal amount of all
Swingline Loans outstanding at such time. The Swingline Exposure of any Lender
at any time shall be its Applicable Percentage of the total Swingline Exposure
at such time.
“Swingline Lender” means Deutsche Bank Trust Companies Americas, in its capacity
as lender of Swingline Loans hereunder.
“Swingline Loan” means a Loan made pursuant to Section 2.04.
“Synthetic Lease” means, as to any Person, any lease (including leases that may
be terminated by the lessee at any time) of real or personal property, or a
combination thereof, (a) that is accounted for as an off-balance sheet operating
lease and (b) in respect of which the lessee is deemed to own the property so
leased for U.S. Federal income tax purposes, other than any such lease under
which such Person is the lessor.
“Synthetic Lease Obligations” means, as to any Person, an amount equal to the
capitalized amount of the remaining lease payments under any Synthetic Lease
(determined, in the case of a Synthetic Lease providing for an option to
purchase the leased property, as if such purchase were required at the end of
the term thereof) that would appear on a balance sheet of such Person prepared
in accordance with GAAP if such obligations were accounted for as Capital Lease
Obligations. For purposes of Section 6.02 (but not otherwise), a Synthetic Lease
Obligation shall be deemed to be secured by a Lien on the property being leased
and such property shall be deemed to be owned by the lessee.
“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.
“Total Net Debt” means, at any time, the sum of Consolidated Indebtedness at
such time net of Unrestricted cash and Permitted Investments of the Parent and
its consolidated Subsidiaries at such time in an amount not to exceed
$50,000,000.
“Total Net Leverage Ratio” means, at any date, the ratio of (a) Total Net Debt
at such date to (b) (i) Consolidated EBITDA for the fiscal quarter of the Parent
most recently ended on or prior to such date multiplied by (ii) four.




--------------------------------------------------------------------------------

38

“Transactions” means the Formation Transactions and the Financing Transactions.
“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate or the Alternate Base Rate.
“Unapplied Proceeds” has the meaning set forth in the definition of
“Consolidated Indebtedness”.
“Unrestricted” means, when referring to cash or Permitted Investments of the
Parent or any of its Subsidiaries, that such cash or Permitted Investments, (i)
do not appear (or would not be required to appear) as “restricted” on a
consolidated balance sheet of the Parent or of any such Subsidiary (unless such
appearance is related to the Loan Documents or Liens created thereunder), and
(ii) are not subject to any Lien in favor of any Person other than the
Collateral Agent for the benefit of the Secured Parties and other than Permitted
Encumbrances of the type referred to in clauses (a), (g) and (k) of the
definition thereof. Unapplied Proceeds shall not be considered to be
Unrestricted as, and to the extent, contemplated by the last sentence of the
definition of “Consolidated Indebtedness.”
“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code.
“U.S. Tax Compliance Certificate” has the meaning set forth in Section
2.16(f)(ii)(B)(iii).
“USA PATRIOT Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001.
“wholly-owned”, when used in reference to a subsidiary of any Person, means that
all the Equity Interests in such subsidiary (other than directors' qualifying
shares and other nominal amounts of Equity Interests that are required to be
held by other Persons under applicable law) are owned, beneficially and of
record, by such Person, another wholly-owned subsidiary of such Person or any
combination thereof.
“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.
SECTION 1.02. Types of Loans and Borrowings. For purposes of this Agreement,
Loans and Borrowings may be classified and referred to by Type (e.g., a
“Eurocurrency Loan” or “Eurocurrency Borrowing”).


SECTION 1.03. Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without




--------------------------------------------------------------------------------

39

limitation”. The word “will” shall be construed to have the same meaning and
effect as the word “shall”. The words “asset” and “property” shall be construed
to have the same meaning and effect and to refer to any and all real and
personal, tangible and intangible assets and properties, including cash,
securities, accounts and contract rights. The word “law” shall be construed as
referring to all statutes, rules, regulations, codes and other laws (including
official rulings and interpretations thereunder having the force of law or with
which affected Persons customarily comply), and all judgments, orders, writs and
decrees, of all Governmental Authorities. Except as otherwise provided herein
and unless the context requires otherwise, (a) any definition of or reference to
any agreement, instrument or other document (including this Agreement and the
other Loan Documents) shall be construed as referring to such agreement,
instrument or other document as from time to time amended, restated, amended and
restated, extended, supplemented or otherwise modified (subject to any
restrictions on such amendments, restatements, amendments and restatements,
extensions, supplements or modifications set forth herein), (b) any definition
of or reference to any statute, rule or regulation shall be construed as
referring thereto as from time to time amended, consolidated, replaced,
interpreted, supplemented or otherwise modified (including by succession of
comparable successor laws), and all references to any statute shall be construed
as referring to all rules, regulations, rulings and official interpretations
promulgated or issued thereunder, (c) any reference herein to any Person shall
be construed to include such Person's successors and assigns (subject to any
restrictions on assignment set forth herein) and, in the case of any
Governmental Authority, any other Governmental Authority that shall have
succeeded to any or all functions thereof, (d) the words “herein”, “hereof” and
“hereunder”, and words of similar import, shall be construed to refer to this
Agreement in its entirety and not to any particular provision hereof and (e) all
references herein to Articles, Sections, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Exhibits and Schedules to,
this Agreement.


SECTION 1.04. Accounting Terms; GAAP; Pro Forma Calculations. (a) Except as
otherwise expressly provided herein, all terms of an accounting or financial
nature used herein shall be construed in accordance with GAAP as in effect from
time to time; provided that (i) if the Borrower, by notice to the Administrative
Agent, shall request an amendment to any provision hereof to eliminate the
effect of any change occurring after the Effective Date in GAAP or in the
application thereof on the operation of such provision (or if the Administrative
Agent or the Required Lenders, by notice to the Borrower, shall request an
amendment to any provision hereof for such purpose), regardless of whether any
such notice is given before or after such change in GAAP or in the application
thereof, then such provision shall be interpreted on the basis of GAAP as in
effect and applied immediately before such change shall have become effective
until such notice shall have been withdrawn or such provision amended in
accordance herewith and (ii) notwithstanding any other provision contained
herein, all terms of an accounting or financial nature used herein shall be
construed, and all computations of amounts and ratios referred to herein shall
be made, without giving effect to any election under Statement of Financial
Accounting Standards 159, The Fair Value Option for Financial Assets and
Financial Liabilities, or any successor thereto (including pursuant to the
Accounting Standards Codification), to value any Indebtedness of the Parent or
any Subsidiary at “fair value”, as defined therein.


(b)        All pro forma computations required to be made hereunder giving
effect to the Formation Transactions and any Material Acquisition, Material
Disposition, Permitted




--------------------------------------------------------------------------------

40

Acquisition, or other transaction (i) shall be calculated after giving pro forma
effect thereto (and, in the case of any pro forma computations made hereunder to
determine whether such Material Acquisition, Material Disposition, Permitted
Acquisition or other transaction is permitted to be consummated hereunder, to
any other such transaction consummated since the first day of the period covered
by any component of such pro forma computation and on or prior to the date of
such computation) as if such transaction had occurred on the first day of the
fiscal period ending with the fiscal quarter for which such calculation is to be
made (or, for purposes of such pro forma computations to determine whether a
given transaction is permitted to be consummated hereunder, ending with the most
recent fiscal quarter for which financial statements shall have then been
delivered pursuant to Section 5.01(a) or 5.01(b) (or, prior to the first
delivery of any such financial statements, as of the last day of, or for, the
period of four consecutive fiscal quarters of the Data Center Predecessor most
recently ended prior to the Effective Date)) and, to the extent applicable, to
the historical earnings and cash flows associated with the assets acquired or
disposed of and any related incurrence or reduction of Indebtedness, all in
accordance with Article 11 of Regulation S-X under the Securities Act, and
(ii) in the case of any Material Acquisition or Permitted Acquisition (including
pursuant to a merger or consolidation), may reflect pro forma adjustments for
cost savings to the extent such cost savings have been realized or are expected
in the good faith judgment of the Borrower to be realized in connection with
such acquisition within 12 months following the consummation of such acquisition
as a result of actions actually taken or committed to be taken during such
period; provided that such adjustments shall (A) be reasonably identifiable,
quantifiable and factually supportable in the good faith judgment of the
Borrower, (B) be net of costs reasonably expected to be incurred to achieve any
such cost savings and not duplicative of cost savings already realized and
reflected in Consolidated Net Income for the relevant period, (C) not be
duplicative of any amounts that are otherwise added back in computing EBITDA,
whether through a pro forma adjustment or otherwise, with respect to a given
period and (D) shall not exceed, when aggregated with the amount of all
exclusions of non-recurring charges, expenses and losses subject to a cap in the
definition of “EBITDA” in the respective period, 20% of EBITDA (determined as
provided herein before giving effect to such adjustments and the exclusion of
such other non-recurring charges, expenses and losses in the definition of
“EBITDA”) in any four fiscal quarter period (or, for purposes of the calculation
of the Senior Secured Net Leverage Ratio or the Total Net Leverage Ratio, 20% of
the product of EBITDA (determined as provided herein before giving effect to
such adjustments and the exclusion of such other non-recurring charges, expenses
and losses in the definition of “EBITDA”) for the most recently completed fiscal
quarter multiplied by four). If any Indebtedness bears a floating rate of
interest and is being given pro forma effect, the interest on such Indebtedness
shall be calculated as if the rate in effect on the date of determination had
been the applicable rate for the entire period (taking into account any Hedging
Agreement applicable to such Indebtedness).
SECTION 1.05. Effectuation of Transactions. All the representations and
warranties of the Parent, the Borrower and the other Loan Parties contained in
this Agreement and the other Loan Documents made as of the Effective Date shall
be deemed made, in each case, after giving effect to the Formation Transactions
and the other Transactions to occur on the Effective Date, unless the context
otherwise requires.


ARTICLE II






--------------------------------------------------------------------------------

41

The Credits


SECTION 2.01. Commitments. Subject to the terms and conditions set forth herein,
each Lender agrees to make Revolving Loans to the Borrower from time to time
during the Availability Period in an aggregate principal amount that will not
result in such Lender's Exposure exceeding such Lender's Commitment or the
Aggregate Exposure exceeding the Aggregate Commitment. Within the foregoing
limits and subject to the terms and conditions set forth herein, the Borrower
may borrow, prepay and reborrow Revolving Loans.


SECTION 2.02. Loans and Borrowings. (a) Each Loan (other than a Swingline Loan)
shall be made as part of a Borrowing consisting of Loans of the same Type made
by the Lenders ratably in accordance with the relative amounts of their
Commitments. The failure of any Lender to make any Loan required to be made by
it shall not relieve any other Lender of its obligations hereunder; provided
that the Commitments of the Lenders are several and no Lender shall be
responsible for any other Lender's failure to make Loans as required.


(b)     Subject to Section 2.13, each Borrowing shall be comprised entirely of
ABR Loans or Eurocurrency Loans as the Borrower may request in accordance
herewith. Each Swingline Loan shall be an ABR Loan. Each Lender at its option
may make any Loan by causing any domestic or foreign branch or Affiliate of such
Lender to make such Loan; provided that any exercise of such option shall not
affect the obligation of the Borrower to repay such Loan in accordance with the
terms of this Agreement.


(c)    At the commencement of each Interest Period for any Eurocurrency
Borrowing, such Borrowing shall be in an aggregate amount that is an integral
multiple of $1,000,000 and not less than $5,000,000; provided that a
Eurocurrency Borrowing that results from a continuation of an outstanding
Eurocurrency Borrowing may be in an aggregate amount that is equal to such
outstanding Borrowing. At the time that each ABR Borrowing is made, such
Borrowing shall be in an aggregate amount that is an integral multiple of
$500,000 and not less than $1,000,000; provided that an ABR Borrowing may be in
an aggregate amount that is equal to the entire unused balance of the Aggregate
Commitment or that is required to finance the reimbursement of an LC
Disbursement as contemplated by Section 2.05(f). Each Swingline Loan shall be in
an amount that is an integral multiple of $500,000 and not less than $500,000;
provided that a Swingline Loan may be in an aggregate amount that is required to
finance the reimbursement of an LC Disbursement as contemplated by
Section 2.05(f). Borrowings of more than one Type may be outstanding at the same
time; provided that there shall not at any time be more than a total of ten
Eurocurrency Borrowings outstanding (or such greater number as may be agreed to
by the Administrative Agent).


(d)    Notwithstanding any other provision of this Agreement, the Borrower shall
not be entitled to request, or to elect to convert to or continue, any
Eurocurrency Borrowing if the Interest Period requested with respect thereto
would end after the Maturity Date.


SECTION 2.03. Requests for Borrowings. To request a Revolving Borrowing, the
Borrower shall notify the Administrative Agent of such request by telephone (a)
in the case of a Eurocurrency Borrowing, not later than 11:00 a.m., New
York City time, three Business Days before




--------------------------------------------------------------------------------

42

the date of the proposed Borrowing (or, in the case of any Eurocurrency
Borrowing to be made on the Effective Date, such shorter period of time as may
be agreed to by the Administrative Agent) or (b) in the case of an ABR
Borrowing, not later than 12:00 noon, New York City time, on the day of the
proposed Borrowing. Each such telephonic Borrowing Request shall be irrevocable
and shall be confirmed promptly by hand delivery, facsimile or other electronic
delivery to the Administrative Agent of an executed written Borrowing Request.
Each such telephonic and written Borrowing Request shall specify the following
information in compliance with Section 2.02:


(i)the aggregate amount of the requested Borrowing;


(ii)the date of such Borrowing, which shall be a Business Day;


(iii)whether such Borrowing is to be an ABR Borrowing or a Eurocurrency
Borrowing;


(iv)in the case of a Eurocurrency Borrowing, the initial Interest Period to be
applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period”; and


(v)the location and number of the account of the Borrower to which funds are to
be disbursed or, in the case of any ABR Borrowing requested to finance the
reimbursement of an LC Disbursement as provided in Section 2.05(f), the identity
of the Issuing Bank that made such LC Disbursement.


If no election as to the Type of Revolving Borrowing is specified, then the
requested Borrowing shall be an ABR Borrowing. If no Interest Period is
specified with respect to any requested Eurocurrency Borrowing, then the
Borrower shall be deemed to have selected an Interest Period of one-month's
duration. Promptly following receipt of a Borrowing Request in accordance with
this Section, the Administrative Agent shall advise each Lender of the details
thereof and of the amount of such Lender's Loan to be made as part of the
requested Borrowing.
SECTION 2.04. Swingline Loans. (a) Subject to the terms and conditions set forth
herein, the Swingline Lender agrees to make Swingline Loans to the Borrower from
time to time during the Availability Period in an aggregate principal amount at
any time outstanding that will not result in (i) the aggregate principal amount
of the outstanding Swingline Loans exceeding $30,000,000 or (ii) the Aggregate
Exposure exceeding the Aggregate Commitment; provided that the Swingline Lender
shall not be required to make a Swingline Loan to refinance an outstanding
Swingline Loan. Within the foregoing limits and subject to the terms and
conditions set forth herein, the Borrower may borrow, prepay and reborrow
Swingline Loans.
(b)    To request a Swingline Loan, the Borrower shall notify the Administrative
Agent of such request by telephone not later than 1:00 p.m., New York City time,
on the day of the proposed Swingline Loan. Each such telephonic Borrowing
Request shall be irrevocable and shall be confirmed promptly by hand delivery,
facsimile or other electronic delivery to the Administrative Agent of an
executed written Borrowing Request. Each such telephonic and written Borrowing




--------------------------------------------------------------------------------

43

Request shall specify the requested date (which shall be a Business Day) and the
amount of the requested Swingline Loan and the location and number of the
account to which funds are to be disbursed or, in the case of any Swingline Loan
requested to finance the reimbursement of an LC Disbursement as provided in
Section 2.05(f), the identity of the Issuing Bank that has made such LC
Disbursement. Promptly following the receipt of a Borrowing Request in
accordance with this Section, the Administrative Agent shall advise the
Swingline Lender of the details thereof. The Swingline Lender shall make each
Swingline Loan available to the Borrower by means of a wire transfer to the
account specified in such Borrowing Request or to the applicable Issuing Bank,
as the case may be, by 5:00 p.m., New York City time, on the requested date of
such Swingline Loan.


(c)    The Swingline Lender may by written notice given to the Administrative
Agent not later than 10:00 a.m., New York City time, on any Business Day require
the Lenders to acquire participations on such Business Day in all or a portion
of the Swingline Loans outstanding. Such notice shall specify the aggregate
amount of the Swingline Loans in which the Lenders will be required to
participate. Promptly upon receipt of such notice, the Administrative Agent will
give notice thereof to each Lender, specifying in such notice such Lender's
Applicable Percentage of such Swingline Loan or Loans. Each Lender hereby
absolutely and unconditionally agrees to pay, upon receipt of notice as provided
above, to the Administrative Agent, for the account of the Swingline Lender,
such Lender's Applicable Percentage of such Swingline Loan or Loans. Each Lender
acknowledges and agrees that, in making any Swingline Loan, the Swingline Lender
shall be entitled to rely, and shall not incur any liability for relying, upon
the representation and warranty of the Parent and the Borrower deemed made
pursuant to Section 4.02. Each Lender further acknowledges and agrees that its
obligation to acquire participations in Swingline Loans pursuant to this
paragraph is absolute and unconditional and shall not be affected by any
circumstance whatsoever, including the occurrence and continuance of a Default
or any reduction or termination of the Commitments, and that each such payment
shall be made without any offset, abatement, withholding or reduction
whatsoever. Each Lender shall comply with its obligation under this paragraph by
wire transfer of immediately available funds, in the same manner as provided in
Section 2.06 with respect to Loans made by such Lender (and Section 2.06 shall
apply, mutatis mutandis, to the payment obligations of the Lenders pursuant to
this paragraph), and the Administrative Agent shall promptly remit to the
Swingline Lender the amounts so received by it from the Lenders. The
Administrative Agent shall notify the Borrower of any participations in any
Swingline Loan acquired pursuant to this paragraph, and thereafter payments in
respect of such Swingline Loan shall be made to the Administrative Agent and not
to the Swingline Lender. Any amounts received by the Swingline Lender from the
Borrower (or other Person on behalf of the Borrower) in respect of a Swingline
Loan after receipt by the Swingline Lender of the proceeds of a sale of
participations therein shall be promptly remitted to the Administrative Agent;
any such amounts received by the Administrative Agent shall be promptly remitted
by the Administrative Agent to the Lenders that shall have made their payments
pursuant to this paragraph and to the Swingline Lender, as their interests may
appear; provided that any such payment so remitted shall be repaid to the
Swingline Lender or to the Administrative Agent, as applicable, if and to the
extent such payment is required to be refunded to the Borrower for any reason.
The purchase of participations in a Swingline Loan pursuant to this paragraph
shall not constitute a Loan and shall not relieve the Borrower of its obligation
to repay such Swingline Loan.






--------------------------------------------------------------------------------

44

SECTION 2.05. Letters of Credit. (a) General. Subject to the terms and
conditions set forth herein, the Borrower may request the issuance of Letters of
Credit for its own account or, so long as the Borrower is a joint and several
co-applicant with respect thereto, the account of any Subsidiary, denominated in
dollars and in a form reasonably acceptable to the Administrative Agent and the
applicable Issuing Bank, at any time and from time to time during the
Availability Period; provided that the applicable Issuing Bank shall have first
received all documentation and other information required by bank regulatory
authorities under applicable “know-your customer” and anti-money laundering
rules and regulations, including the USA PATRIOT Act, with respect to such
Subsidiary. The Borrower unconditionally and irrevocably agrees that, in
connection with any Letter of Credit issued for the account of any Subsidiary as
provided in the first sentence of this paragraph, it will be fully responsible
for the reimbursement of LC Disbursements, the payment of interest thereon and
the payment of fees due under Section 2.11(b) to the same extent as if it were
the sole account party in respect of such Letter of Credit. Each Existing Letter
of Credit shall be deemed, for all purposes of this Agreement (including
paragraphs (d) and (f) of this Section), to be a Letter of Credit issued
hereunder for the account of the Borrower. Notwithstanding anything contained in
any letter of credit application furnished to any Issuing Bank in connection
with the issuance of any Letter of Credit, (i) all provisions of such letter of
credit application purporting to grant liens in favor of the Issuing Bank to
secure obligations in respect of such Letter of Credit shall be disregarded, it
being agreed that such obligations shall be secured to the extent provided in
this Agreement and in the Security Documents, and (ii) in the event of any
inconsistency between the terms and conditions of such letter of credit
application and the terms and conditions of this Agreement, the terms and
conditions of this Agreement shall control.


(b)    Notice of Issuance, Amendment, Renewal, Extension; Certain Conditions. To
request the issuance of a Letter of Credit or the amendment, renewal or
extension of an outstanding Letter of Credit (other than an automatic renewal
permitted pursuant to paragraph (c) of this Section), the Borrower shall hand
deliver or fax (or transmit by electronic communication, if arrangements for
doing so have been approved by the recipient) to the applicable Issuing Bank and
the Administrative Agent, reasonably in advance of the requested date of
issuance, amendment, renewal or extension, a notice, substantially in the form
of Exhibit K, requesting the issuance of a Letter of Credit, or identifying the
Letter of Credit to be amended, renewed or extended, and specifying the
requested date of issuance, amendment, renewal or extension (which shall be a
Business Day), the date on which such Letter of Credit is to expire (which shall
comply with paragraph (c) of this Section), the face amount of such Letter of
Credit, the name and address of the beneficiary thereof and such other
information as shall be reasonably necessary to enable the applicable Issuing
Bank to prepare, amend, renew or extend such Letter of Credit. If requested by
the applicable Issuing Bank, the Borrower also shall submit a letter of credit
application on such Issuing Bank's standard form in connection with any such
request. A Letter of Credit shall be issued, amended, renewed or extended only
if (and upon each issuance, amendment, renewal or extension of any Letter of
Credit the Borrower shall be deemed to represent and warrant that), after giving
effect to such issuance, amendment, renewal or extension, (i) the LC Exposure
will not exceed $50,000,000 and (ii) the Aggregate Exposure will not exceed the
Aggregate Commitment. Each Issuing Bank agrees that it shall not permit any
issuance, amendment, renewal or extension of a Letter of Credit to occur unless
it shall have given to the Administrative Agent written notice thereof required
under paragraph (l) of this Section.




--------------------------------------------------------------------------------

45



(c)    Expiration Date. Each Letter of Credit shall by its terms expire at or
prior to the close of business on the earlier of (i)(A) in the case of standby
Letters of Credit,  the date one year after the date of the issuance of such
Letter of Credit (or, in the case of any renewal or extension thereof, one year
after such renewal or extension) or (B) in the case of trade Letters of Credit,
 the date 180 days after the date of the issuance of such Letter of Credit and
(ii) the date that is five Business Days prior to the Maturity Date; provided
that any standby Letter of Credit may contain customary automatic renewal
provisions agreed upon by the Borrower and the applicable Issuing Bank pursuant
to which the expiration date of such Letter of Credit shall automatically be
extended for a period of up to 12 months (but not to a date later than the date
set forth in clause (ii) above), subject to a right on the part of such Issuing
Bank to prevent any such renewal from occurring by giving notice to the
beneficiary in advance of any such renewal.


(d)    Participations. By the issuance of a Letter of Credit (or an amendment to
a Letter of Credit increasing the amount thereof) and without any further action
on the part of the applicable Issuing Bank or any Lender, the Issuing Bank that
is the issuer thereof hereby grants to each Lender, and each Lender hereby
acquires from such Issuing Bank, a participation in such Letter of Credit equal
to such Lender's Applicable Percentage of the aggregate amount available to be
drawn under such Letter of Credit. In consideration and in furtherance of the
foregoing, each Lender hereby absolutely and unconditionally agrees to pay to
the Administrative Agent, for the account of such Issuing Bank, such Lender's
Applicable Percentage of each LC Disbursement made by such Issuing Bank under
such Letter of Credit and not reimbursed by the Borrower on the date due as
provided in paragraph (f) of this Section, or of any reimbursement payment
required to be refunded to the Borrower for any reason. Each Lender acknowledges
and agrees that its obligation to acquire participations pursuant to this
paragraph in respect of Letters of Credit is absolute and unconditional and
shall not be affected by any circumstance whatsoever, including any amendment,
renewal or extension of any Letter of Credit, the occurrence and continuance of
a Default, any reduction or termination of the Commitments or any force majeure
or other event that under any rule of law or uniform practices to which any
Letter of Credit is subject (including Section 3.14 of ISP 98 or any successor
publication of the International Chamber of Commerce) permits a drawing to be
made under such Letter of Credit after the expiration thereof or of the
Commitments, and that each such payment shall be made without any offset,
abatement, withholding or reduction whatsoever. Each Lender further acknowledges
and agrees that, in issuing, amending, renewing or extending any Letter of
Credit, the applicable Issuing Bank shall be entitled to rely, and shall not
incur any liability for relying, upon the representation and warranty of the
Parent and the Borrower deemed made pursuant to Section 4.02, unless, at least
one Business Day prior to the time such Letter of Credit is issued, amended,
renewed or extended (or, in the case of an automatic renewal permitted pursuant
to paragraph (c) of this Section, at least one Business Day prior to the time by
which the election not to extend must be made by the applicable Issuing Bank),
the Required Lenders shall have notified the applicable Issuing Bank (with a
copy to the Administrative Agent) in writing that, as a result of one or more
events or circumstances described in such notice, one or more of the conditions
precedent set forth in Section 4.02(a) or 4.02(b) would not be satisfied if such
Letter of Credit were then issued, amended, renewed or extended (it being
understood and agreed that, in the event any Issuing Bank shall have received
any such notice, no Issuing Bank shall have any obligation to issue, amend,
renew or extend any Letter of Credit until and unless it shall be satisfied that
the events and




--------------------------------------------------------------------------------

46

circumstances described in such notice shall have been cured or otherwise shall
have ceased to exist).


(e)    Disbursements. Each Issuing Bank shall, promptly following its receipt
thereof, examine all documents purporting to represent a demand for payment
under a Letter of Credit issued by it and shall promptly notify the
Administrative Agent and the Borrower by telephone (confirmed by hand delivery,
facsimile or other electronic delivery) of such demand for payment and whether
such Issuing Bank has made or will make an LC Disbursement thereunder; provided
that any failure to give or delay in giving such notice shall not relieve the
Borrower of its obligation to reimburse such LC Disbursement.


(f)    Reimbursements. If an Issuing Bank shall make an LC Disbursement in
respect of a Letter of Credit, such Issuing Bank shall notify the Borrower and
the Administrative Agent of such LC Disbursement and of the date and amount
thereof and the Borrower shall reimburse such LC Disbursement by paying to the
Administrative Agent an amount equal to such LC Disbursement not later than (i)
if the Borrower shall have received notice of such LC Disbursement prior to
10:00 a.m., New York City time, on any Business Day, then 3:00 p.m., New York
City time, on the Business Day immediately following the day that the Borrower
receives such notice or (ii) otherwise, 3:00 p.m., New York City time, on the
second Business Day immediately following the day that the Borrower receives
such notice; provided that, if the amount of such LC Disbursement is $500,000 or
more, the Borrower may, subject to the conditions to borrowing set forth herein,
request in accordance with Section 2.03 or 2.04 that such payment be financed
with an ABR Borrowing or a Swingline Loan and, to the extent so financed, the
Borrower's obligation to make such payment shall be discharged and replaced by
the resulting ABR Borrowing or Swingline Loan. If the Borrower fails to
reimburse any LC Disbursement by the time specified above, the Administrative
Agent shall notify each Lender of such failure, the payment then due from the
Borrower in respect of the applicable LC Disbursement and such Lender's
Applicable Percentage thereof. Promptly following receipt of such notice, each
Lender shall pay to the Administrative Agent its Applicable Percentage of the
amount then due from the Borrower, in the same manner as provided in
Section 2.06 with respect to Loans made by such Lender (and Section 2.06 shall
apply, mutatis mutandis, to the payment obligations of the Lenders pursuant to
this paragraph), and the Administrative Agent shall promptly remit to the
applicable Issuing Bank the amounts so received by it from the Lenders. Promptly
following receipt by the Administrative Agent of any payment from the Borrower
pursuant to this paragraph, the Administrative Agent shall distribute such
payment to the applicable Issuing Bank or, to the extent that Lenders have made
payments pursuant to this paragraph to reimburse such Issuing Bank, then to such
Lenders and such Issuing Bank as their interests may appear. Any payment made by
a Lender pursuant to this paragraph to reimburse an Issuing Bank for an LC
Disbursement (other than the funding of an ABR Borrowing or a Swingline Loan as
contemplated above) shall not constitute a Loan and shall not relieve the
Borrower of its obligation to reimburse such LC Disbursement.


(g)    Obligations Absolute. The Borrower's obligation to reimburse LC
Disbursements as provided in paragraph (f) of this Section is absolute,
unconditional and irrevocable and shall be performed strictly in accordance with
the terms of this Agreement under any and all circumstances whatsoever and
irrespective of (i) any lack of validity or enforceability of any Letter




--------------------------------------------------------------------------------

47

of Credit or this Agreement, or any term or provision thereof or hereof,
(ii) any draft or other document presented under a Letter of Credit proving to
be forged, fraudulent or invalid in any respect or any statement therein being
untrue or inaccurate in any respect, (iii) payment by an Issuing Bank under a
Letter of Credit against presentation of a draft or other document that does not
comply with the terms of such Letter of Credit, (iv) any force majeure or other
event that under any rule of law or uniform practices to which any Letter of
Credit is subject (including Section 3.14 of ISP 98 or any successor publication
of the International Chamber of Commerce) permits a drawing to be made under
such Letter of Credit after the stated expiration date thereof or of the
Commitments or (v) any other event or circumstance whatsoever, whether or not
similar to any of the foregoing, that might, but for the provisions of this
paragraph, constitute a legal or equitable discharge of, or provide a right of
setoff against, the Borrower's obligations hereunder. None of the Administrative
Agent, the Lenders, the Issuing Banks or any of their Related Parties shall have
any liability or responsibility by reason of or in connection with the issuance
or transfer of any Letter of Credit, any payment or failure to make any payment
thereunder (irrespective of any of the circumstances referred to in the
preceding sentence), any error, omission, interruption, loss or delay in
transmission or delivery of any draft, notice or other communication under or
relating to any Letter of Credit (including any document required to make a
drawing thereunder), any error in interpretation of technical terms or any other
act, failure to act or other event or circumstance; provided that the foregoing
shall not be construed to excuse any Issuing Bank from liability to the Borrower
to the extent of any direct damages (as opposed to special, indirect,
consequential or punitive damages, claims in respect of which are hereby waived
by the Borrower to the extent permitted by applicable law) suffered by the
Borrower that are caused by such Issuing Bank's failure to exercise care when
determining whether drafts and other documents presented under a Letter of
Credit comply with the terms thereof. The parties hereto expressly agree that,
in the absence of gross negligence or wilful misconduct on the part of an
Issuing Bank (with such absence to be presumed unless otherwise determined by a
court of competent jurisdiction in a final and nonappealable judgment), such
Issuing Bank shall be deemed to have exercised care in each such determination.
In furtherance of the foregoing and without limiting the generality thereof, the
parties agree that, with respect to documents presented that appear on their
face to be in substantial compliance with the terms of a Letter of Credit, an
Issuing Bank may, in its sole discretion, either accept and make payment upon
such documents without responsibility for further investigation, regardless of
any notice or information to the contrary, or refuse to accept and make payment
upon such documents if such documents are not in strict compliance with the
terms of such Letter of Credit.


(h)    Interim Interest. If an Issuing Bank shall make any LC Disbursement,
then, unless the Borrower shall reimburse such LC Disbursement in full on the
date such LC Disbursement is made, the unpaid amount thereof shall bear
interest, for each day from and including the date such LC Disbursement is made
to but excluding the date that the Borrower reimburses such LC Disbursement in
full, at the rate per annum then applicable to ABR Loans; provided that if the
Borrower fails to reimburse such LC Disbursement when due pursuant to
paragraph (f) of this Section, Section 2.12(c) shall apply. Interest accrued
pursuant to this paragraph shall be paid to the Administrative Agent, for the
account of the applicable Issuing Bank, except that interest accrued on and
after the date of payment by any Lender pursuant to paragraph (f) of this
Section to reimburse such Issuing Bank shall be for the account of such Lender
to the extent of such payment, and shall




--------------------------------------------------------------------------------

48

be payable on demand or, if no demand has been made, on the date on which the
Borrower reimburses the applicable LC Disbursement in full.


(i)    Cash Collateralization. If any Event of Default shall occur and be
continuing, on the Business Day that the Borrower receives notice from the
Administrative Agent or the Required Lenders demanding the deposit of cash
collateral pursuant to this paragraph, the Borrower shall deposit in an account
with the Administrative Agent, in the name of the Administrative Agent and for
the benefit of the Lenders, an amount in cash equal to 101.0% of the LC Exposure
as of such date plus any accrued and unpaid interest thereon; provided that the
obligation to deposit such cash collateral shall become effective immediately,
and such deposit shall become immediately due and payable, without demand or
other notice of any kind, upon the occurrence of any Event of Default with
respect to the Borrower described in clause (h) or (i) of Article VII. The
Borrower also shall deposit cash collateral in accordance with this paragraph as
and to the extent required by Section 2.10(b) or 2.19. Each such deposit shall
be held by the Administrative Agent as collateral for the payment and
performance of the Obligations of the Borrower under this Agreement. The
Administrative Agent shall have exclusive dominion and control, including the
exclusive right of withdrawal, over such account. Other than any interest earned
on the investment of such deposits, which investments shall be made at the
option and sole discretion of the Administrative Agent and at the Borrower's
risk and expense, such deposits shall not bear interest. Interest or profits, if
any, on such investments shall accumulate in such account. Moneys in such
account shall, notwithstanding anything to the contrary in the Security
Documents, be applied by the Administrative Agent to reimburse the Issuing Banks
for LC Disbursements for which they have not been reimbursed and, to the extent
not so applied, shall be held for the satisfaction of the reimbursement
obligations of the Borrower for the LC Exposure at such time or, if the maturity
of the Loans has been accelerated (but subject to (i) the consent of the
Required Lenders and (ii) in the case of any such application at a time when any
Lender is a Defaulting Lender (but only if, after giving effect thereto, the
remaining cash collateral shall be less than the aggregate LC Exposure of all
the Defaulting Lenders), the consent of each Issuing Bank), be applied to
satisfy other obligations of the Borrower under this Agreement. If the Borrower
is required to provide an amount of cash collateral hereunder as a result of the
occurrence of an Event of Default, such amount (to the extent not applied as
aforesaid) shall be returned to the Borrower within three Business Days after
the date on which all Events of Default have been cured or waived. If the
Borrower is required to provide an amount of cash collateral hereunder pursuant
to Section 2.10(b), such amount (to the extent not applied as aforesaid) shall
be returned to the Borrower to the extent that, after giving effect to such
return, the Aggregate Exposure would not exceed the Aggregate Commitment and no
Default shall have occurred and be continuing. If the Borrower is required to
provide an amount of cash collateral hereunder pursuant to Section 2.19, such
amount (to the extent not applied as aforesaid) shall be returned to the
Borrower as promptly as practicable to the extent that, after giving effect to
such return, no Issuing Bank shall have any exposure in respect of any
outstanding Letter of Credit that is not fully covered by the Commitments of the
Non-Defaulting Lenders and/or the remaining cash collateral and no Default shall
have occurred and be continuing.


(j)    Designation of Additional Issuing Banks. The Borrower may, at any time
and from time to time, with the consent of the Administrative Agent (which
consent shall not be unreasonably withheld), designate as additional Issuing
Banks one or more Lenders that agree to




--------------------------------------------------------------------------------

49

serve in such capacity as provided below. The acceptance by a Lender of an
appointment as an Issuing Bank hereunder shall be evidenced by an agreement,
which shall be in form and substance reasonably satisfactory to the
Administrative Agent, executed by the Borrower, the Administrative Agent and
such designated Lender and, from and after the effective date of such agreement,
(i) such Lender shall have all the rights and obligations of an Issuing Bank
under this Agreement and (ii) references herein to the term “Issuing Bank” shall
be deemed to include such Lender in its capacity as an issuer of Letters of
Credit hereunder.


(k)    Termination of an Issuing Bank. The Borrower may terminate the
appointment of any Issuing Bank as an “Issuing Bank” hereunder by providing a
written notice thereof to such Issuing Bank, with a copy to the Administrative
Agent. Any such termination shall become effective upon the earlier of (i) such
Issuing Bank acknowledging receipt of such notice and (ii) the 10th Business Day
following the date of the delivery thereof; provided that no such termination
shall become effective until and unless the LC Exposure attributable to Letters
of Credit issued by such Issuing Bank (or its Affiliates) shall have been
reduced to zero or such Letters of Credit have been backstopped, novated or cash
collateralized in a manner that is in form and substance satisfactory to such
Issuing Bank. At the time any such termination shall become effective, the
Borrower shall pay all unpaid fees accrued for the account of the terminated
Issuing Bank pursuant to Section 2.11(b). Notwithstanding the effectiveness of
any such termination, the terminated Issuing Bank shall remain a party hereto
and shall continue to have all the rights of an Issuing Bank under this
Agreement with respect to Letters of Credit issued by it prior to such
termination, but shall not issue any additional Letters of Credit.


(l)    Issuing Bank Reports to the Administrative Agent. Unless otherwise agreed
by the Administrative Agent, each Issuing Bank shall, in addition to its
notification obligations set forth elsewhere in this Section, report in writing
to the Administrative Agent and the Borrower (i) periodic activity (for such
period or recurrent periods as shall be requested by the Administrative Agent)
in respect of Letters of Credit issued by such Issuing Bank, including all
issuances, extensions, amendments and renewals, all expirations and cancelations
and all disbursements and reimbursements, (ii) reasonably prior to the time that
such Issuing Bank issues, amends, renews or extends any Letter of Credit, the
date of such issuance, amendment, renewal or extension, and the stated amount of
the Letters of Credit issued, amended, renewed or extended by it and outstanding
after giving effect to such issuance, amendment, renewal or extension (and
whether the amounts thereof shall have changed), (iii) on each Business Day on
which such Issuing Bank makes any LC Disbursement, the date and amount of such
LC Disbursement, (iv) on any Business Day on which the Borrower fails to
reimburse an LC Disbursement required to be reimbursed to such Issuing Bank on
such day, the date of such failure and the amount of such LC Disbursement and
(v) on any other Business Day, such other information as the Administrative
Agent shall reasonably request as to the Letters of Credit issued by such
Issuing Bank.


(m)    LC Exposure Determination. For all purposes of this Agreement, the amount
of a Letter of Credit that, by its terms or the terms of any document related
thereto, provides for one or more automatic increases in the stated amount
thereof shall be deemed to be the maximum stated amount of such Letter of Credit
after giving effect to all such increases and any drawings




--------------------------------------------------------------------------------

50

that reduce the available amounts thereunder, whether or not such maximum stated
amount is in effect at the time of determination.


SECTION 2.06. Funding of Borrowings. (a) Each Lender shall make each Loan to be
made by it hereunder on the proposed date thereof by wire transfer of
immediately available funds by 2:00 p.m., New York City time, to the account of
the Administrative Agent most recently designated by it for such purpose by
notice to the Lenders; provided that Swingline Loans shall be made as provided
in Section 2.04. The Administrative Agent will make such Loans available to the
Borrower by promptly remitting the amounts so received, in like funds, to an
account of the Borrower or, in the case of ABR Loans made to finance the
reimbursement of an LC Disbursement as provided in Section 2.05(f), to the
Issuing Bank specified by the Borrower in the applicable Borrowing Request.


(b)    Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed time of any Borrowing that such Lender will not make
available to the Administrative Agent such Lender's share of such Borrowing, the
Administrative Agent may assume that such Lender has made such share available
on the date of the proposed Borrowing in accordance with paragraph (a) of this
Section and may (but shall not be required to), in reliance on such assumption,
make available to the Borrower a corresponding amount. In such event, if a
Lender has not in fact made its share of the applicable Borrowing available to
the Administrative Agent, then the applicable Lender and the Borrower severally
agree to pay to the Administrative Agent forthwith on demand such corresponding
amount with interest thereon, for each day from and including the date such
amount is made available to the Borrower to but excluding the date of payment to
the Administrative Agent, at (i) in the case of a payment to be made by such
Lender, the greater of the Federal Funds Effective Rate and a rate determined by
the Administrative Agent in accordance with banking industry rules on interbank
compensation or (ii) in the case of a payment to be made by the Borrower, the
interest rate applicable to ABR Loans. If the Borrower and such Lender shall pay
such interest to the Administrative Agent for the same or an overlapping period,
the Administrative Agent shall promptly remit to the Borrower the amount of such
interest paid by the Borrower for such period. If such Lender pays such amount
to the Administrative Agent, then such amount shall constitute such Lender's
Loan included in such Borrowing. Any payment by the Borrower shall be without
prejudice to any claim the Borrower or the Administrative Agent may have against
a Lender that shall have failed to make such payment to the Administrative
Agent.


SECTION 2.07. Interest Elections. (a) Each Borrowing initially shall be of the
Type and, in the case of a Eurocurrency Borrowing, shall have an initial
Interest Period as specified in the applicable Borrowing Request or as otherwise
provided in Section 2.03. Thereafter, the Borrower may elect to convert such
Borrowing to a Borrowing of a different Type or to continue such Borrowing and,
in the case of a Eurocurrency Borrowing, may elect Interest Periods therefor,
all as provided in this Section. The Borrower may elect different options with
respect to different portions of the affected Borrowing, in which case each such
portion shall be allocated ratably among the Lenders holding the Loans
comprising such Borrowing, and the Loans comprising each such portion shall be
considered a separate Borrowing. This Section shall not apply to Swingline
Borrowings, which may not be converted or continued.






--------------------------------------------------------------------------------

51

(b)    To make an election pursuant to this Section, the Borrower shall notify
the Administrative Agent of such election by telephone by the time that a
Borrowing Request would be required under Section 2.03 if the Borrower were
requesting a Revolving Borrowing of the Type resulting from such election to be
made on the effective date of such election. Each such telephonic Interest
Election Request shall be confirmed promptly by hand delivery, facsimile or
other electronic delivery to the Administrative Agent of an executed written
Interest Election Request. Each telephonic and written Interest Election Request
shall specify the following information in compliance with Section 2.02:


(i)the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);


(ii)the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day;


(iii)whether the resulting Borrowing is to be an ABR Borrowing or a Eurocurrency
Borrowing; and


(iv)if the resulting Borrowing is to be a Eurocurrency Borrowing, the Interest
Period to be applicable thereto after giving effect to such election, which
shall be a period contemplated by the definition of the term “Interest Period.”


If any such Interest Election Request requests a Eurocurrency Borrowing but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month's duration.
(c)    Promptly following receipt of an Interest Election Request in accordance
with this Section, the Administrative Agent shall advise each Lender of the
details thereof and of such Lender's portion of each resulting Borrowing.
(d)    If the Borrower fails to deliver a timely Interest Election Request with
respect to a Eurocurrency Borrowing prior to the end of the Interest Period
applicable thereto, then, unless such Borrowing is repaid as provided herein, at
the end of such Interest Period such Borrowing shall be converted to, or
continued as, a one-month Eurocurrency Borrowing. Notwithstanding any contrary
provision hereof, if (x) an Event of Default under clause (h) or (i) of Article
VII has occurred and is continuing or (y) any other Event of Default has
occurred and is continuing and, in the case of this clause (y), the
Administrative Agent, at the request of the Required Lenders, has notified the
Borrower of the election to give effect to this sentence on account of such
other Event of Default, then, in the case of either clause (x) or (y), so long
as such Event of Default is continuing (i) no outstanding Borrowing may be
converted to or continued as a Eurocurrency Borrowing and (ii) unless repaid,
each Eurocurrency Borrowing shall be converted to an ABR Borrowing at the end of
the Interest Period applicable thereto.




--------------------------------------------------------------------------------

52



SECTION 2.08. Termination and Reduction of Commitments. (a) Unless previously
terminated, the Commitments shall automatically terminate on the Maturity Date.


(b)    Upon delivering the notice required by Section 2.08(c), the Borrower may
at any time terminate, or from time to time permanently reduce, the Commitments;
provided that (i) each reduction of the Commitments shall be in an amount that
is an integral multiple of $1,000,000 and not less than $5,000,000 and (ii) the
Borrower shall not terminate or reduce the Commitments if, after giving effect
to any concurrent prepayment of the Loans in accordance with Section 2.10, the
Aggregate Exposures would exceed the Aggregate Commitments.


(c)    The Borrower shall notify the Administrative Agent of any election to
terminate or reduce the Commitments under paragraph (b) of this Section at least
three Business Days prior to the effective date of such termination or
reduction, specifying the effective date thereof. Promptly following receipt of
any such notice, the Administrative Agent shall advise the Lenders of the
contents thereof. Each notice delivered by the Borrower pursuant to this Section
shall be irrevocable; provided that a notice of termination or reduction of the
Commitments may state that such notice is conditioned upon the occurrence of one
or more events specified therein, in which case such notice may be revoked by
the Borrower (by notice to the Administrative Agent on or prior to the specified
effective date) if such condition is not satisfied. Any termination or reduction
of the Commitments shall be permanent. Each reduction of the Commitments shall
be made ratably among the Lenders in accordance with their Commitments.


SECTION 2.09. Repayment of Loans; Evidence of Debt. (a) The Borrower hereby
unconditionally promises to pay (i) to the Administrative Agent for the account
of each Lender the then unpaid principal amount of each Revolving Loan of such
Lender on the Maturity Date and (ii) to the Swingline Lender the then unpaid
principal amount of each Swingline Loan on the earlier of the Maturity Date and
the date that is 15 Business Days after the date on which such Swingline Loan is
made; provided that on each date that a Borrowing is made, the Borrower shall
repay all Swingline Loans that were outstanding on the date such Borrowing was
requested.
(b)    The records maintained by the Administrative Agent and the Lenders shall
be prima facie evidence of the existence and amounts of the obligations of the
Borrower in respect of the Loans, LC Disbursements, interest and fees due or
accrued hereunder; provided that the failure of the Administrative Agent or any
Lender to maintain such records or any error therein shall not in any manner
affect the obligation of the Borrower to pay any amounts due hereunder in
accordance with the terms of this Agreement.


(c)    Any Lender may request that Loans made by it be evidenced by a promissory
note. In such event, the Borrower shall prepare, execute and deliver to such
Lender a promissory note payable to such Lender (or, if requested by such
Lender, to such Lender and its registered assigns) and in a form approved by the
Administrative Agent. Thereafter, the Loans evidenced by such promissory note
and interest thereon shall at all times (including after assignment pursuant to
Section 9.04) be represented by one or more promissory notes in such form
payable to the payee named therein (or, if such promissory note is a registered
note, to such payee and its registered assigns).




--------------------------------------------------------------------------------

53



SECTION 2.10. Prepayment of Loans. (a) Upon prior notice in accordance with
Section 2.10(d), the Borrower shall have the right at any time and from time to
time to prepay any Borrowing in whole or in part, subject to the requirements of
this Section.


(b)    In the event and on each occasion that the Aggregate Exposure exceeds the
Aggregate Commitment, the Borrower shall prepay Revolving Borrowings or
Swingline Borrowings (or, if no such Borrowings are outstanding, deposit cash
collateral in an account with the Administrative Agent in accordance with
Section 2.05(i)) in an aggregate amount equal to such excess.


(c)    In the event and on each occasion that any Net Proceeds are received by
or on behalf of the Parent, the Borrower or any other Subsidiary in respect of
any Prepayment Event, the Borrower shall, within five Business Days after such
Net Proceeds are received, prepay Revolving Borrowings, if any, in an amount
equal to such Net Proceeds (or, if the outstanding Revolving Borrowings are less
than such Net Proceeds, the aggregate principal amount of such Revolving
Borrowings); provided that, if the Borrower shall, prior to the date of the
required prepayment, deliver to the Administrative Agent a certificate of a
Financial Officer of the Borrower to the effect that the Borrower intends to
cause the Net Proceeds from such event (or a portion thereof specified in such
certificate) to be applied within 365 days after receipt of such Net Proceeds to
acquire, construct, improve, upgrade or repair real property assets (or
buildings, structures, facilities and/or fixtures thereon) used in the business
of the Borrower or the other Subsidiaries, or to consummate any Permitted
Acquisition (or any other acquisition of all or substantially all the assets of
(or all or substantially all the assets constituting a business unit, division,
product line or line of business of) any Person or any operating Data Center
Property) permitted hereunder, and certifying that no Default has occurred and
is continuing, then no prepayment shall be required pursuant to this paragraph
in respect of the Net Proceeds from such event (or the portion of such Net
Proceeds specified in such certificate, if applicable) except to the extent that
(i) any such Net Proceeds have not been so applied, or committed to be applied
under one or more legally binding agreements, by the end of such 365-day period
or (ii) any such Net Proceeds that have been so committed to be applied within
such 365‑day period shall not have been so applied within 180 days after the end
of such 365-day period; provided further that if such Net Proceeds are received
for a Prepayment Event involving Mortgaged Property owned by a Loan Party, such
Net Proceeds may be applied only to acquire, construct, improve, upgrade or
repair real property assets (or buildings, structures, facilities and/or
fixtures thereon) of a Loan Party or, if applied in connection with a Permitted
Acquisition, to acquire any Person that shall become a Loan Party or assets that
will be owned by a Loan Party upon the consummation thereof.


(d)    The Borrower shall notify the Administrative Agent (and, in the case of
any prepayment of a Swingline Loan, the Swingline Lender) by telephone
(confirmed by hand delivery, facsimile or other electronic delivery) of any
optional prepayment and, to the extent practicable, any mandatory prepayment
hereunder (i) in the case of prepayment of a Eurocurrency Borrowing, not later
than 11:00 a.m., New York City time, three Business Days before the date of
prepayment, (ii) in the case of prepayment of an ABR Borrowing, not later than
12:00 noon, New York City time, one Business Day before the date of prepayment
or (iii) in the case of prepayment of a Swingline




--------------------------------------------------------------------------------

54

Loan, not later than 1:00 p.m., New York City time, on the date of prepayment.
Each such notice shall be irrevocable and shall specify the prepayment date, the
principal amount of each Borrowing or portion thereof to be prepaid and, in the
case of a mandatory prepayment, a reasonably detailed calculation of the amount
of such prepayment; provided that if a notice of optional prepayment is given in
connection with a conditional notice of termination of the Commitments as
contemplated by Section 2.08, then such notice of prepayment may be revoked if
such notice of termination is revoked in accordance with Section 2.08. Promptly
following receipt of any such notice (other than a notice relating solely to
Swingline Loans), the Administrative Agent shall advise the Lenders of the
contents thereof. Each partial prepayment of any Borrowing shall be in an amount
that would be permitted in the case of an advance of a Borrowing of the same
Type as provided in Section 2.02, except as necessary to apply fully the
required amount of a mandatory prepayment. Each prepayment of a Borrowing shall
be applied ratably to the Loans included in the prepaid Borrowing. Prepayments
shall be accompanied by accrued interest to the extent required by Section 2.12.


SECTION 2.11. Fees. (a) The Borrower agrees to pay to the Administrative Agent
for the account of each Lender a commitment fee, which shall accrue at 0.50% per
annum on the daily unused amount of the Commitment of such Lender during the
period from and including the Effective Date to but excluding the date on which
such Commitment terminates. Accrued commitment fees shall be payable in arrears
on the last Business Day of March, June, September and December of each year and
on the date on which the Commitments terminate, commencing on the first such
date to occur after the Effective Date. All commitment fees shall be computed on
the basis of a year of 360 days and shall be payable for the actual number of
days elapsed (including the first day but excluding the last day). For purposes
of computing commitment fees, a Commitment of a Lender shall be deemed to be
used to the extent of the outstanding Revolving Loans and LC Exposure of such
Lender (and the Swingline Exposure of such Lender shall be disregarded for such
purpose).


(b)    The Borrower agrees to pay (i) to the Administrative Agent for the
account of each Lender a participation fee with respect to its participations in
Letters of Credit, which shall accrue at the Applicable Margin used to determine
the interest rate applicable to Eurocurrency Loans on the daily amount of such
Lender's LC Exposure (excluding any portion thereof attributable to unreimbursed
LC Disbursements) during the period from and including the Effective Date to but
excluding the later of the date on which such Lender's Commitment terminates and
the date on which such Lender ceases to have any LC Exposure, and (ii) to each
Issuing Bank, for its own account, a fronting fee, which shall accrue at the
rate per annum separately agreed upon between the Borrower and such Issuing Bank
on the actual daily amount of the LC Exposure attributable to Letters of Credit
issued by such Issuing Bank (excluding any portion thereof attributable to
unreimbursed LC Disbursements) during the period from and including the
Effective Date to but excluding the later of the date of termination of the
Commitments and the date on which there ceases to be any such LC Exposure, as
well as such Issuing Bank's standard fees with respect to the issuance,
amendment, renewal or extension of any Letter of Credit or processing of
drawings thereunder. Participation fees and fronting fees accrued through and
including the last day of March, June, September and December of each year shall
be payable on the third Business Day following such last day, commencing on the
first such date to occur after the Effective Date; provided that all such fees
shall be payable on the date on which the Commitments terminate and any such
fees accruing




--------------------------------------------------------------------------------

55

after the date on which the Commitments terminate shall be payable on demand.
Any other fees payable to an Issuing Bank pursuant to this paragraph shall be
payable within 10 days after demand. All participation fees and fronting fees
shall be computed on the basis of a year of 360 days and shall be payable for
the actual number of days elapsed (including the first day but excluding the
last day).


(c)    The Borrower agrees to pay to the Administrative Agent, for its own
account, fees payable in the amounts and at the times set forth in the Fee
Letter.


(d)    All fees payable hereunder shall be paid on the dates due, in immediately
available funds, to the Administrative Agent (or to an Issuing Bank, in the case
of fees payable to it) for distribution, in the case of commitment fees and
participation fees, to the Lenders entitled thereto. Fees paid shall not be
refundable under any circumstances.


SECTION 2.12. Interest. (a) The Loans comprising each ABR Borrowing (including
each Swingline Loan) shall bear interest at the Alternate Base Rate plus the
Applicable Margin.


(b)    The Loans comprising each Eurocurrency Borrowing shall bear interest at
the Adjusted LIBO Rate for the Interest Period in effect for such Borrowing plus
the Applicable Margin.


(c)    Notwithstanding the foregoing, if any principal of or interest on any
Loan or any fee or other amount payable by the Borrower hereunder is not paid
when due, whether at stated maturity, upon acceleration or otherwise, such
overdue amount shall bear interest, after as well as before judgment, at a rate
per annum equal to (i) in the case of overdue principal of any Loan, 2% per
annum plus the rate otherwise applicable to such Loan as provided in the
preceding paragraphs of this Section or (ii) in the case of any other amount, 2%
per annum plus the rate applicable to ABR Revolving Loans as provided in
paragraph (a) of this Section.


(d)    Accrued interest on each Loan shall be payable in arrears on each
Interest Payment Date for such Loan and upon termination of the Commitments;
provided that (i) interest accrued pursuant to paragraph (c) of this
Section shall be payable on demand, (ii) in the event of any repayment or
prepayment of any Loan (other than a prepayment of an ABR Revolving Loan prior
to the end of the Availability Period), accrued interest on the principal amount
repaid or prepaid shall be payable on the date of such repayment or prepayment
and (iii) in the event of any conversion of a Eurocurrency Loan prior to the end
of the current Interest Period therefor, accrued interest on such Loan shall be
payable on the effective date of such conversion.


(e)    All interest hereunder shall be computed on the basis of a year of 360
days, except that interest computed by reference to the Alternate Base Rate at
times when the Alternate Base Rate is based on the Prime Rate shall be computed
on the basis of a year of 365 days (or 366 days in a leap year), and in each
case shall be payable for the actual number of days elapsed (including the first
day but excluding the last day). The applicable Alternate Base Rate or Adjusted
LIBO Rate shall be determined by the Administrative Agent, and such
determination shall be conclusive absent manifest error.




--------------------------------------------------------------------------------

56



SECTION 2.13. Alternate Rate of Interest. If prior to the commencement of any
Interest Period for a Eurocurrency Borrowing:


(a)    the Administrative Agent determines (which determination shall be
conclusive absent manifest error) that adequate and reasonable means do not
exist for ascertaining the Adjusted LIBO Rate for such Interest Period; or


(b)    the Administrative Agent is advised by the Required Lenders that the
Adjusted LIBO Rate for such Interest Period will not adequately and fairly
reflect the cost to such Lenders of making or maintaining their Loans included
in such Eurocurrency Borrowing for such Interest Period;


then the Administrative Agent shall give notice (which may be telephonic)
thereof to the Borrower and the Lenders as promptly as practicable and, until
the Administrative Agent notifies the Borrower and the Lenders that the
circumstances giving rise to such notice no longer exist, (i) any Interest
Election Request that requests the conversion of any Borrowing to, or
continuation of any Borrowing as, a Eurocurrency Borrowing shall be ineffective,
and such Borrowing shall be continued as an ABR Borrowing, and (ii) any
Borrowing Request for a Eurocurrency Borrowing shall be treated as a request for
an ABR Borrowing.
SECTION 2.14 Increased Costs. (a) If any Change in Law shall:


(i)impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended or participated in by, any Lender
(except any such reserve requirement reflected in the Adjusted LIBO Rate) or any
Issuing Bank;


(ii)impose on any Lender or any Issuing Bank or the London interbank market any
other condition, cost or expense (other than Taxes) affecting this Agreement or
Eurocurrency Loans made by such Lender or any Letter of Credit or participation
therein; or


(iii)subject any Lender, Issuing Bank or other Recipient to any Taxes (other
than (A) Indemnified Taxes or (B) Excluded Taxes) on its loans, loan principal,
letters of credit, commitments or other obligations, or its deposits, reserves,
other liabilities or capital attributable thereto;


(iv)and the result of any of the foregoing shall be to increase the cost to such
Lender or other Recipient of making, converting to, continuing or maintaining
any Loan or of maintaining its obligation to make any such Loan, or to increase
the cost to such Lender, such Issuing Bank or such other Recipient of
participating in, issuing or maintaining any Letter of Credit (or of maintaining
its obligation to participate in or to issue any Letter of Credit), or to reduce
the amount of any sum received or receivable by such Lender, Issuing Bank or
other Recipient hereunder (whether of principal, interest or any other amount)
then,




--------------------------------------------------------------------------------

57

from time to time upon request of such Lender, Issuing Bank or other Recipient,
the Borrower will pay to such Lender, Issuing Bank or other Recipient, as the
case may be, such additional amount or amounts as will compensate such Lender,
Issuing Bank or other Recipient, as the case may be, for such additional costs
or expenses incurred or reduction suffered. Notwithstanding the foregoing, no
Lender shall be entitled to request compensation for any increased cost relating
to items described in paragraph (a)(iii) of this Section 2.14 if it shall not be
the general policy and practice of such Lender to seek compensation in similar
circumstances under similar provisions in comparable credit facilities.


(b)    If any Lender or Issuing Bank determines that any Change in Law affecting
such Lender or Issuing Bank or any lending office of such Lender or such
Lender's or Issuing Bank's holding company, if any, regarding capital or
liquidity requirements has had or would have the effect of reducing the rate of
return on such Lender's or Issuing Bank's capital or on the capital of such
Lender's or Issuing Bank's holding company, if any, as a consequence of this
Agreement, the Commitments of such Lender or the Loans made by, or
participations in Letters of Credit or Swingline Loans held by, such Lender, or
the Letters of Credit issued by such Issuing Bank, to a level below that which
such Lender or Issuing Bank or such Lender's or Issuing Bank's holding company
could have achieved but for such Change in Law (taking into consideration such
Lender's or Issuing Bank's policies and the policies of such Lender's or Issuing
Bank's holding company with respect to capital adequacy or liquidity), then,
from time to time upon request of such Lender or Issuing Bank, the Borrower will
pay to such Lender or Issuing Bank, as the case may be, such additional amount
or amounts as will compensate such Lender or Issuing Bank or such Lender's or
Issuing Bank's holding company for any such reduction suffered.


(c)    A certificate of a Lender or Issuing Bank setting forth the amount or
amounts necessary to compensate such Lender or Issuing Bank or its holding
company, as the case may be, as specified in paragraph (a) or (b) of this
Section delivered to the Borrower shall be conclusive absent manifest error. The
Borrower shall pay such Lender or Issuing Bank, as the case may be, the amount
shown as due on any such certificate within 10 days after receipt thereof.


(d)    Failure or delay on the part of any Lender or Issuing Bank to demand
compensation pursuant to this Section shall not constitute a waiver of such
Lender's or Issuing Bank's right to demand such compensation; provided that the
Borrower shall not be required to compensate a Lender or Issuing Bank pursuant
to this Section for any increased costs or expenses incurred or reductions
suffered more than 180 days prior to the date that such Lender or Issuing Bank,
as the case may be, notifies the Borrower of the Change in Law giving rise to
such increased costs or expenses or reductions and of such Lender's or Issuing
Bank's intention to claim compensation therefor; provided further that, if the
Change in Law giving rise to such increased costs or expenses or reductions is
retroactive, then the 180-day period referred to above shall be extended to
include the period of retroactive effect thereof.


SECTION 2.15. Break Funding Payments. In the event of (a) the payment of any
principal of any Eurocurrency Loan other than on the last day of an Interest
Period applicable thereto (whether voluntary, mandatory, automatic, by reason of
acceleration, Event of Default or otherwise), (b) the conversion of any
Eurocurrency Loan other than on the last day of the Interest Period




--------------------------------------------------------------------------------

58

applicable thereto, (c) the failure to borrow, convert or continue any
Eurocurrency Loan on the date specified in any notice delivered pursuant hereto,
(d) the failure to prepay any Eurocurrency Loan on a date specified therefor in
any notice of prepayment given by the Borrower (whether or not such notice may
be revoked in accordance with the terms hereof) or (e) the assignment of any
Eurocurrency Loan other than on the last day of the Interest Period applicable
thereto as a result of a request by the Borrower pursuant to Section 2.18, then,
in any such event, the Borrower shall compensate each Lender for the loss, cost
and expense attributable to such event, excluding any losses of anticipated
profits, after receipt of a written request by such Lender (which request shall
set forth in reasonable detail the basis for requesting such amount and, absent
manifest error, the amount requested shall be conclusive). Such loss, cost or
expense to any Lender shall be deemed to include an amount determined by such
Lender to be the excess, if any, of (i) the amount of interest that would have
accrued on the principal amount of such Loan had such event not occurred, at the
Adjusted LIBO Rate that would have been applicable to such Loan (but not
including the Applicable Margin applicable thereto), for the period from the
date of such event to the last day of the then current Interest Period therefor
(or, in the case of a failure to borrow, convert or continue, for the period
that would have been the Interest Period for such Loan), over (ii) the amount of
interest that would accrue on such principal amount for such period at the
interest rate such Lender would bid if it were to bid, at the commencement of
such period, for dollar deposits of a comparable amount and period from other
banks in the London interbank market, excluding any losses of anticipated
profits. A certificate of any Lender delivered to the Borrower and setting forth
any amount or amounts that such Lender is entitled to receive pursuant to this
Section shall be conclusive absent manifest error. The Borrower shall pay such
Lender the amount shown as due on any such certificate within 10 days after
receipt thereof.


SECTION 2.16. Taxes. (a) Payments Free of Taxes. Any and all payments by or on
account of any obligation of any Loan Party under any Loan Document shall be
made without deduction or withholding for any Taxes, except as required by
applicable law. If any applicable law (as determined in the good faith
discretion of an applicable withholding agent) requires the deduction or
withholding of any Tax from any such payment by a withholding agent, then the
applicable withholding agent shall be entitled to make such deduction or
withholding and shall timely pay the full amount deducted or withheld to the
relevant Governmental Authority in accordance with applicable law and, if such
Tax is an Indemnified Tax, then the sum payable by the applicable Loan Party
shall be increased as necessary so that after such deduction or withholding has
been made (including such deductions and withholdings applicable to additional
sums payable under this Section 2.16) the applicable Recipient receives an
amount equal to the sum it would have received had no such deduction or
withholding been made.


(b)    Payment of Other Taxes by the Loan Parties. The Loan Parties shall timely
pay to the relevant Governmental Authority in accordance with applicable law, or
at the option of the Administrative Agent timely reimburse it for the payment
of, any Other Taxes.


(c)    Evidence of Payment. As soon as practicable after any payment of Taxes by
any Loan Party to a Governmental Authority pursuant to this Section, such Loan
Party shall deliver to the Administrative Agent the original or a certified copy
of a receipt issued by such Governmental




--------------------------------------------------------------------------------

59

Authority evidencing such payment, a copy of the return reporting such payment
or other evidence of such payment reasonably satisfactory to the Administrative
Agent.


(d)    Indemnification by the Loan Parties. The Loan Parties shall jointly and
severally indemnify each Recipient, within 10 days after demand therefor, for
the full amount of any Indemnified Taxes (including Indemnified Taxes imposed or
asserted on or attributable to amounts payable under this Section) payable or
paid by such Recipient or required to be withheld or deducted from a payment to
such Recipient and any reasonable expenses arising therefrom or with respect
thereto, whether or not such Indemnified Taxes were correctly or legally imposed
or asserted by the relevant Governmental Authority. A certificate as to the
amount of such payment or liability delivered to the Borrower by a Lender (with
a copy to the Administrative Agent), or by the Administrative Agent on its own
behalf or on behalf of a Lender, shall be conclusive absent manifest error.


(e)    Indemnification by the Lenders. Each Lender shall severally indemnify the
Administrative Agent, within 10 days after demand therefor, for (i) any
Indemnified Taxes attributable to such Lender (but only to the extent that any
Loan Party has not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of the Loan Parties to do
so), (ii) any Taxes attributable to such Lender's failure to comply with the
provisions of Section 9.04(c)(ii) relating to the maintenance of a Participant
Register and (iii) any Excluded Taxes attributable to such Lender, in each case,
that are payable or paid by the Administrative Agent in connection with any Loan
Document, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. A certificate as to the amount of such payment
or liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this paragraph (e).


(f)    Status of Lenders. (i) Any Lender that is entitled to an exemption from
or reduction of withholding Tax with respect to payments made under any Loan
Document shall deliver to the Borrower and the Administrative Agent, at the time
or times reasonably requested by the Borrower or the Administrative Agent, such
properly completed and executed documentation reasonably requested by the
Borrower or the Administrative Agent as will permit such payments to be made
without withholding or at a reduced rate of withholding. In addition, any
Lender, if reasonably requested by the Borrower or the Administrative Agent,
shall deliver such other documentation prescribed by applicable law or
reasonably requested by the Borrower or the Administrative Agent as will enable
the Borrower or the Administrative Agent to determine whether or not such Lender
is subject to backup withholding or information reporting requirements.
Notwithstanding anything to the contrary in the preceding two sentences, the
completion, execution and submission of such documentation (other than such
documentation set forth in Section 2.16(f)(ii)(A), (ii)(B) and (ii)(D) below)
shall not be required if in the Lender's reasonable judgment such completion,
execution or submission would subject such Lender to any material unreimbursed
cost or expense or would materially prejudice the legal or commercial position
of such Lender.




--------------------------------------------------------------------------------

60



(ii)Without limiting the generality of the foregoing, in the event that the
Borrower is a U.S. Person:


(A) any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed
originals of IRS Form W-9 certifying that such Lender is exempt from U.S.
Federal backup withholding tax;


(B) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:


(i) in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed originals of IRS Form W-8BEN
establishing an exemption from, or reduction of, U.S. Federal withholding Tax
pursuant to the “interest” article of such tax treaty and (y) with respect to
any other applicable payments under any Loan Document, IRS Form W-8BEN
establishing an exemption from, or reduction of, U.S. Federal withholding Tax
pursuant to the “business profits” or “other income” article of such tax treaty;


(ii) executed originals of IRS Form W-8ECI;


(iii) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit I-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10
percent shareholder” of the Borrower within the meaning of Section 881(c)(3)(B)
of the Code, or a “controlled foreign corporation” described in Section
881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and (y) executed
originals of IRS Form W-8BEN; or


(iv) to the extent a Foreign Lender is not the beneficial owner, executed
originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN, a
U.S. Tax Compliance Certificate substantially in the form of Exhibit I-2 or
Exhibit I-3, IRS Form W-9, and/or other certification documents from each
beneficial owner, as applicable; provided that if the Foreign Lender is a
partnership and one or more direct or indirect partners of such Foreign Lender
are claiming the portfolio interest exemption, such Foreign Lender may provide a
U.S. Tax Compliance Certificate substantially in the form of Exhibit I-4 on
behalf of each such direct and indirect partner;






--------------------------------------------------------------------------------

61

(C) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed originals of any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in U.S. Federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable law to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made; and


(D) if a payment made to a Lender under any Loan Document would be subject to
U.S. Federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender's obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for purposes of this
clause (D), “FATCA” shall include any amendments made to FATCA after the date of
this Agreement.


Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so.
(g) Treatment of Certain Refunds. If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section (including by the
payment of additional amounts pursuant to this Section), it shall pay to the
indemnifying party an amount equal to such refund (but only to the extent of
indemnity payments made under this Section with respect to the Taxes giving rise
to such refund), net of all out-of-pocket expenses (including Taxes) of such
indemnified party and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund). Such indemnifying
party, upon the request of such indemnified party, shall repay to such
indemnified party the amount paid over pursuant to this paragraph (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority. Notwithstanding anything to the contrary
in this paragraph, in no event will the indemnified party be required to pay any
amount to an indemnifying party pursuant to this paragraph the payment of which
would place the indemnified party in a less favorable net after-Tax position
than the indemnified party would have been in if the indemnification payments or
additional amounts giving rise to such refund had never been paid. This
paragraph shall not be construed to require any indemnified party to make
available its Tax returns (or any other information relating to its Taxes that
it deems confidential) to the indemnifying party or any other Person.




--------------------------------------------------------------------------------

62

(i) Issuing Bank. For purposes of this Section, the term “Lender” shall include
any Issuing Bank.
SECTION 2.17. Payments Generally; Pro Rata Treatment; Sharing of Setoffs. (a)
The Borrower shall make each payment required to be made by it hereunder or
under any other Loan Document prior to the time expressly required hereunder
(whether of principal, interest, fees or reimbursement of LC Disbursements, or
of amounts payable under Section 2.14, 2.15 or 2.16, or otherwise) or under such
other Loan Document for such payment (or, if no such time is expressly required,
prior to 12:00 noon, New York City time), on the date when due, in immediately
available funds, without any defense, setoff, recoupment or counterclaim. Any
amounts received after such time on any date may, in the discretion of the
Administrative Agent, be deemed to have been received on the next succeeding
Business Day for purposes of calculating interest thereon. All such payments
shall be made to such account as may be specified by the Administrative Agent,
except that payments required to be made directly to any Issuing Bank or the
Swingline Lender shall be so made, payments pursuant to Sections 2.14, 2.15,
2.16 and 9.03 shall be made directly to the Persons entitled thereto and
payments pursuant to other Loan Documents shall be made to the Persons specified
therein. The Administrative Agent shall distribute any such payment received by
it for the account of any other Person to the appropriate recipient promptly
following receipt thereof. If any payment under any Loan Document shall be due
on a day that is not a Business Day, the date for payment shall be extended to
the next succeeding Business Day and, in the case of any payment accruing
interest, interest thereon shall be payable for the period of such extension.
Except as provided in Section 2.04 with respect to Swingline Loans, Section 2.19
and Section 2.20(f), each Borrowing, each payment or prepayment of principal of
any Borrowing, each payment of interest on the Loans of a given Class, each
payment of the regularly accruing commitment fees and Letter of Credit fees of a
given Class, each reduction of the Commitments of a given Class and each
conversion of any Borrowing to or continuation of any Borrowing as a Borrowing
of any Type (and of the same Class) shall be allocated pro rata among the
Lenders under the applicable Class in accordance with their individual
Commitments (or after the termination thereof, their individual revolving credit
exposures thereunder).  Each Lender agrees that in computing such Lender's
portion of any Borrowing to be made hereunder, the Administrative Agent may, in
its discretion, round each Lender's percentage of such Borrowing to the next
higher or lower whole dollar amount. All payments under each Loan Document shall
be made in dollars.


(b)    If at any time insufficient funds are received by and available to the
Administrative Agent to pay fully all amounts of principal, unreimbursed LC
Disbursements, interest and fees then due hereunder, such funds shall be applied
towards payment of the amounts then due hereunder ratably among the parties
entitled thereto, in accordance with the amounts then due to such parties.


(c)    If any Lender shall, by exercising any right of setoff or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
its Loans or participations in LC Disbursements or Swingline Loans resulting in
such Lender receiving payment of a greater proportion of the aggregate amount of
its Loans and participations in LC Disbursements and Swingline Loans and accrued
interest thereon than the proportion received by any other Lender, then the
Lender receiving such greater proportion shall notify the Administrative Agent
of such fact




--------------------------------------------------------------------------------

63

and shall purchase (for cash at face value) participations in the Loans and
participations in LC Disbursements and Swingline Loans of other Lenders to the
extent necessary so that the amount of all such payments shall be shared by the
Lenders ratably in accordance with the aggregate amounts of principal of and
accrued interest on their Loans and participations in LC Disbursements and
Swingline Loans; provided that (i) if any such participations are purchased and
all or any portion of the payment giving rise thereto is recovered, such
participations shall be rescinded and the purchase price restored to the extent
of such recovery, without interest, and (ii) the provisions of this paragraph
shall not be construed to apply to any payment made by the Borrower pursuant to
and in accordance with the express terms of this Agreement (for the avoidance of
doubt, as in effect from time to time) or any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Loans or participations in LC Disbursements or Swingline Loans to any Person
that is an Eligible Assignee (as such term is defined from time to time)
including any payment made or deemed to be made pursuant to Section 2.20(f). The
Borrower consents to the foregoing and agrees, to the extent it may effectively
do so under applicable law, that any Lender acquiring a participation pursuant
to the foregoing arrangements may exercise against the Borrower rights of setoff
and counterclaim with respect to such participation as fully as if such Lender
were a direct creditor of the Borrower in the amount of such participation.


(d)    Unless the Administrative Agent shall have received notice from the
Borrower prior to the date on which any payment is due to the Administrative
Agent for the account of the Lenders or Issuing Banks hereunder that the
Borrower will not make such payment, the Administrative Agent may assume that
the Borrower has made such payment on such date in accordance herewith and may
(but shall not be required to), in reliance upon such assumption, distribute to
the Lenders or Issuing Banks, as the case may be, the amount due. In such event,
if the Borrower has not in fact made such payment, then each of the Lenders or
Issuing Banks, as the case may be, severally agrees to repay to the
Administrative Agent forthwith on demand the amount so distributed to such
Lender or Issuing Bank with interest thereon, for each day from and including
the date such amount is distributed to it to but excluding the date of payment
to the Administrative Agent, at the greater of the Federal Funds Effective Rate
and a rate determined by the Administrative Agent in accordance with banking
industry rules on interbank compensation.


(e)    If any Lender shall fail to make any payment required to be made by it
hereunder to or for the account of the Administrative Agent, any Issuing Bank or
the Swingline Lender, then the Administrative Agent may, in its discretion
(notwithstanding any contrary provision hereof), (i) apply any amounts
thereafter received by the Administrative Agent for the account of such Lender
to satisfy such Lender's obligations in respect of such payment until all such
unsatisfied obligations have been discharged or (ii) hold any such amounts in a
segregated account as cash collateral for, and application to, any future
funding obligations of such Lender pursuant to Sections 2.04(c), 2.05(d),
2.05(f), 2.06(b), 2.16(e), 2.17(d) and 9.03(c), in each case in such order as
shall be determined by the Administrative Agent in its discretion.


SECTION 2.18 Mitigation Obligations; Replacement of Lenders. (a) If any Lender
requests compensation under Section 2.14, or if the Borrower is required to pay
any Indemnified Taxes or additional amounts to any Lender or to any Governmental
Authority for the account of any Lender pursuant to Section 2.16, then such
Lender shall (at the request of the Borrower) use




--------------------------------------------------------------------------------

64

commercially reasonable efforts to designate a different lending office for
funding or booking its Loans hereunder or to assign and delegate its rights and
obligations hereunder to another of its offices, branches or Affiliates if, in
the judgment of such Lender, such designation or assignment and delegation (i)
would reasonably be expected to eliminate or reduce amounts payable pursuant to
Section 2.14 or 2.16, as the case may be, in the future and (ii) would not
subject such Lender to any unreimbursed cost or expense and would not otherwise
be disadvantageous to such Lender. The Borrower hereby agrees to pay all
reasonable costs and expenses incurred by any Lender in connection with any such
designation or assignment and delegation.


(b)    If (i) any Lender requests compensation under Section 2.14, (ii) the
Borrower is required to pay any Indemnified Taxes or additional amounts to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 2.16, (iii) any Lender has become a Defaulting Lender or (iv) any Lender
has failed to consent to a proposed amendment, waiver, discharge or termination
that under Section 9.02 requires the consent of all the Lenders (or all the
affected Lenders) and with respect to which the Required Lenders shall have
granted their consent, then the Borrower may, at its sole expense and effort,
upon notice to such Lender and the Administrative Agent, either (A) require such
Lender to assign and delegate, without recourse (in accordance with and subject
to the restrictions contained in Section 9.04), all its interests, rights (other
than its existing rights to payments pursuant to Section 2.14 or 2.16) and
obligations under this Agreement and the other Loan Documents (or, in the case
of any such assignment and delegation resulting from a failure to provide a
consent, all its interests, rights and obligations under this Agreement and the
other Loan Documents as a Lender) to an Eligible Assignee that shall assume such
obligations (which may be another Lender, if a Lender accepts such assignment
and delegation) or (B) so long as no Default shall have occurred and be
continuing, terminate the Commitments of such Lender; provided that (1) in the
case of clause (A), above, (I) the Borrower shall have received the prior
written consent of the Administrative Agent (and, in circumstances where its
consent would be required under Section 9.04, each Issuing Bank and the
Swingline Lender), which consent shall not unreasonably be withheld, (II) in the
case of any such assignment and delegation resulting from a claim for
compensation under Section 2.14 or payments required to be made pursuant to
Section 2.16, the Borrower determines in good faith that such assignment will
result in a reduction in such compensation or payments and (III) such assignment
does not conflict with applicable law; provided further that (x) such Lender
shall have received payment of an amount equal to the outstanding principal of
its Loans and, if applicable, participations in LC Disbursements and Swingline
Loans, accrued interest thereon, accrued fees and all other amounts payable to
it hereunder from, in the case of clause (A), above, the assignee (in the case
of such principal and accrued interest and fees) or the Borrower (in the case of
all other amounts) or, in the case of clause (B), above, from the Borrower, and
(y) in the case of any such assignment and delegation or termination resulting
from the failure to provide a consent, as a result of such assignment and
delegation or termination and any contemporaneous assignments and delegations
and consents or terminations, the applicable amendment, waiver, discharge or
termination can be effected. A Lender shall not be required to make any such
assignment and delegation, and the Borrower may not terminate the Commitments of
any Lender, if, prior thereto, other than as a result of a waiver or consent by
such Lender, the circumstances entitling the Borrower to require such assignment
and delegation or termination have ceased to apply. Each party hereto agrees
that an assignment and delegation required pursuant to this paragraph may be
effected pursuant to an Assignment and Assumption executed by the




--------------------------------------------------------------------------------

65

Borrower, the Administrative Agent and the assignee and that the Lender required
to make such assignment and delegation need not be a party thereto.


SECTION 2.19. Defaulting Lenders. (a) Defaulting Lender Adjustments.
Notwithstanding anything to the contrary contained in this Agreement, if any
Lender becomes a Defaulting Lender, then, until such time as such Lender is no
longer a Defaulting Lender, to the extent permitted by applicable law:


(i)Waivers and Amendments. The Commitment and Exposure of such Defaulting Lender
shall not be included in determining whether the Required Lenders have taken or
may take any action hereunder or under any other Loan Document (including any
consent to any amendment, waiver or other modification pursuant to Section
9.02); provided that any amendment, waiver or other modification requiring the
consent of all Lenders or all Lenders affected thereby shall, except as
otherwise provided in Section 9.02, require the consent of such Defaulting
Lender in accordance with the terms hereof.


(ii)Defaulting Lender Waterfall. Any payment of principal, interest, fees or
other amounts received by the Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article VII or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 2.17(c) shall be applied at such time or
times as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder; second, to the payment on a pro rata basis of any amounts owing
by such Defaulting Lender to any Issuing Bank or Swingline Lender hereunder;
third, to cash collateralize the Issuing Banks' Fronting Exposure with respect
to such Defaulting Lender in accordance with the procedures set forth in Section
2.05(i); fourth, as the Borrower may request (so long as no Default exists), to
the funding of any Loan in respect of which such Defaulting Lender has failed to
fund its portion thereof as required by this Agreement, as determined by the
Administrative Agent; fifth, if so determined by the Administrative Agent and
the Borrower, to be held in a deposit account and released pro rata in order to
(x) satisfy such Defaulting Lender's potential future funding obligations with
respect to Loans under this Agreement and (y) cash collateralize the Issuing
Banks' future Fronting Exposure with respect to such Defaulting Lender with
respect to future Letters of Credit issued under this Agreement, in accordance
with the procedures set forth in Section 2.05(i); sixth, to the payment of any
amounts owing to the Lenders, the Issuing Banks or Swingline Lenders as a result
of any judgment of a court of competent jurisdiction obtained by any Lender, the
Issuing Bank or Swingline Lenders against such Defaulting Lender as a result of
such Defaulting Lender's breach of its obligations under this Agreement;
seventh, so long as no Default exists, to the payment of any amounts owing to
the Borrower as a result of any judgment of a court of competent jurisdiction
obtained by the Borrower against such Defaulting Lender as a result of such
Defaulting Lender's breach of its obligations under this Agreement; and eighth,
to such Defaulting Lender or as otherwise directed by a court of competent
jurisdiction; provided that if (x) such payment is a payment of the principal
amount of any Loans or LC Disbursements in respect of which such Defaulting
Lender has not fully funded its appropriate share, and (y) such Loans were made
or the related Letters




--------------------------------------------------------------------------------

66

of Credit were issued at a time when the conditions set forth in Section 4.02
were satisfied or waived, such payment shall be applied solely to pay the Loans
of, and LC Disbursements owed to, all Non-Defaulting Lenders on a pro rata basis
prior to being applied to the payment of any Loans of, or LC Disbursements owed
to, such Defaulting Lender until such time as all Loans and funded and unfunded
participations in Letters of Credit and Swingline Loans are held by the Lenders
pro rata in accordance with the Commitments without giving effect to
subparagraph (a)(iv) of this Section. Any payments, prepayments or other amounts
paid or payable to a Defaulting Lender that are applied (or held) to pay amounts
owed by a Defaulting Lender or to post cash collateral pursuant to this Section
shall be deemed paid to and redirected by such Defaulting Lender, and such
Defaulting Lender irrevocably consents hereto.


(iii)Certain Fees. (A) No Defaulting Lender shall be entitled to receive any
commitment fee under Section 2.11(a) for any period during which that Lender is
a Defaulting Lender (and the Borrower shall not be required to pay any such fee
that otherwise would have been required to have been paid to that Defaulting
Lender).


(B)    Each Defaulting Lender shall be entitled to receive participation fees
under Section 2.11(b) in respect of its participations in Letters of Credit for
any period during which that Lender is a Defaulting Lender only to the extent
allocable to its Applicable Percentage of the stated amount of Letters of Credit
for which it has provided cash collateral pursuant to Section 2.05(i).


(C)    With respect to any participation fee in respect of Letters of Credit not
required to be paid to any Defaulting Lender pursuant to clause (B) above, the
Borrower shall (x) pay to each Non-Defaulting Lender that portion of any such
fee otherwise payable to such Defaulting Lender with respect to such Defaulting
Lender's participation in Letters of Credit that has been reallocated to such
Non-Defaulting Lender pursuant to clause (iv) below, (y) pay to each Issuing
Bank and Swingline Lender, as applicable, the amount of any such fee otherwise
payable to such Defaulting Lender to the extent allocable to such Issuing Bank's
or Swingline Lender's Fronting Exposure to such Defaulting Lender, and (z) not
be required to pay the remaining amount of any such fee.


(iv)Reallocation of Participations to Reduce Fronting Exposure. All or any part
of such Defaulting Lender's participation in LC Exposure and Swingline Exposure
shall be reallocated among the Non-Defaulting Lenders in accordance with their
respective Applicable Percentages (calculated without regard to such Defaulting
Lender's Commitment) but only to the extent that (x) the conditions set forth in
Section 4.02 are satisfied at the time of such reallocation, and (y) such
reallocation does not cause the aggregate Exposure of any Non-Defaulting Lender
to exceed such Non-Defaulting Lender's Commitment. No reallocation hereunder
shall constitute a waiver or release of any claim of any party hereunder against
a Defaulting Lender arising from that Lender having become a Defaulting Lender,
including any claim of a Non-Defaulting Lender as a result of such
Non-Defaulting Lender's increased exposure following such reallocation.




--------------------------------------------------------------------------------

67



(v)Cash Collateral, Repayment of Swingline Loans. If the reallocation described
in clause (iv) above cannot, or can only partially, be effected, the Borrower
shall, without prejudice to any right or remedy available to it hereunder or
under law, (x) first, prepay Swingline Loans in an amount equal to the Swingline
Lenders' Fronting Exposure on account of such Defaulting Lender and (y) second,
cash collateralize the Issuing Banks' Fronting Exposure on account of such
Defaulting Lender in accordance with the procedures set forth in Section
2.05(i).


(b)    Defaulting Lender Cure. If the Borrower, the Administrative Agent, the
Swingline Lender and Issuing Bank agree in writing that a Lender is no longer a
Defaulting Lender, the Administrative Agent will so notify the parties hereto,
whereupon as of the effective date specified in such notice and subject to any
conditions set forth therein (which may include arrangements with respect to any
cash collateral), that Lender will, to the extent applicable, purchase at par
that portion of outstanding Loans of the other Lenders or take such other
actions as the Administrative Agent may determine to be necessary to cause the
Loans and funded and unfunded participations in Letters of Credit and Swingline
Loans to be held pro rata by the Lenders in accordance with the relative amounts
of their Commitments (without giving effect to subparagraph (a)(iv) of this
Section), whereupon such Lender will cease to be a Defaulting Lender; provided
that no adjustments will be made retroactively with respect to fees accrued or
payments made by or on behalf of the Borrower while that Lender was a Defaulting
Lender; and provided, further, that except to the extent otherwise expressly
agreed by the affected parties, no change hereunder from Defaulting Lender to
Non-Defaulting Lender will constitute a waiver or release of any claim of any
party hereunder arising from that Lender's having been a Defaulting Lender.


(c)    New Swingline Loans/Letters of Credit.  So long as any Lender is a
Defaulting Lender, the Swingline Lender shall not be required to fund any
Swingline Loan and no Issuing Bank shall be required to issue, amend, extend,
renew or increase any Letter of Credit, to the extent that the reallocation
described in Section 2.19(a)(iv) cannot be effected or cash collateral has not
been provided by the Borrower in accordance with Section 2.19(a)(v).


SECTION 2.20 Incremental Facilities. (a) The Borrower may on one or more
occasions, by written notice to the Administrative Agent, request an increase in
the Commitments pursuant to the establishment, during the Availability Period,
of Incremental Revolving Commitments; provided that the aggregate amount of all
the Incremental Revolving Commitments established hereunder shall not exceed
$100,000,000 during the term of this Agreement. Each such notice shall specify
(A) the date on which the Borrower proposes that the Incremental Revolving
Commitments shall be effective, which shall be a date not less than ten Business
Days (or such shorter period as may be agreed to by the Administrative Agent)
after the date on which such notice is delivered to the Administrative Agent,
and (B) the amount of the Incremental Revolving Commitments being requested (it
being agreed that (x) any Lender approached to provide any Incremental Revolving
Commitment may elect or decline, in its sole discretion, to provide such
Incremental Revolving Commitment and (y) any Person that the Borrower proposes
to become an Incremental Lender, if such Person is not then a Lender, must be an
Eligible Assignee and must be




--------------------------------------------------------------------------------

68

approved by the Administrative Agent, each Issuing Bank and the Swingline Lender
(such approvals not to be unreasonably withheld, conditioned or delayed)).


(b)    The terms and conditions of any Incremental Revolving Commitment and
Loans and other extensions of credit to be made thereunder shall be identical to
those of the Commitments (as in effect immediately prior to the effectiveness of
such Incremental Revolving Commitment) and Loans and other extensions of credit
made thereunder; provided that, if the Borrower determines to increase the
interest rate or fees payable in respect of Incremental Revolving Commitments or
Loans and other extensions of credit made thereunder, such increase shall be
permitted if the interest rate or fees payable in respect of the other
Commitments or Loans and other extensions of credit made thereunder, as
applicable, shall be increased to equal such interest rate or fees payable in
respect of such Incremental Revolving Commitments or Loans and other extensions
of credit made thereunder, as the case may be; provided further that the
Borrower at its election may pay upfront or closing fees with respect to
Incremental Revolving Commitments without paying such fees with respect to the
other Commitments.


(c)    The Incremental Revolving Commitments shall be effected pursuant to one
or more Incremental Facility Agreements executed and delivered by the Parent,
the Borrower, each Incremental Lender providing such Incremental Revolving
Commitments and the Administrative Agent; provided that no Incremental Revolving
Commitments shall become effective unless (i) on the date of effectiveness
thereof, both immediately prior to and immediately after giving effect to such
Incremental Revolving Commitments (and giving effect to any utilization of such
Incremental Revolving Commitments on such date, if any), no Default shall have
occurred and be continuing, (ii) on the date of effectiveness thereof and after
giving effect to the making of Loans and issuance of Letters of Credit
thereunder to be made on such date, the representations and warranties of each
Loan Party set forth in the Loan Documents shall be true and correct (A) in the
case of the representations and warranties qualified as to materiality,
“Material Adverse Effect” or similar language in all respects and (B) otherwise,
in all material respects, in each case on and as of such date, except in the
case of any such representation and warranty that expressly relates to a prior
date, in which case such representation and warranty shall be so true and
correct on and as of such prior date, (iii) after giving effect to such
Incremental Revolving Commitments (and giving effect to any utilization of such
Incremental Revolving Commitments on such date, if any), and any related
transaction, on a pro forma basis in accordance with Section 1.04(b), but
without taking into account the proceeds of any borrowings under such
Incremental Revolving Commitments (or Permitted Investments made therewith) for
purposes of calculating the pro forma Senior Secured Net Debt Ratio, the Parent
and the Borrower shall be in compliance with the covenants set forth in
Sections 6.12, 6.13 and 6.14 (in each case, calculated as of the last day of or
for the period of four consecutive fiscal quarters of the Parent then most
recently ended for which the financial statements have been delivered pursuant
to Section 5.01(a) or 5.01(b) (or prior to the first such delivery of any such
financial statements, as of the last day of, or for, the period of four
consecutive fiscal quarters of the Data Center Predecessor most recently ended
prior to the date of this Agreement)) and (iv) the Borrower shall have delivered
to the Administrative Agent a certificate executed by a Responsible Officer of
the Borrower, (A) certifying to such officer's knowledge, compliance with the
requirements of the preceding clauses (i) through (iii), inclusive, and (B)
containing the calculations (in reasonable detail) required by the preceding
clause (iii). Each Incremental Facility




--------------------------------------------------------------------------------

69

Agreement may, without the consent of any Lender, effect such amendments to this
Agreement and the other Loan Documents as may be necessary or appropriate, in
the reasonable opinion of the Administrative Agent, to give effect to the
provisions of this Section.


(d)    The effectiveness of any Incremental Revolving Commitments shall also be
subject to (i) the delivery, or agreement to deliver by a date following
effectiveness reasonably acceptable to the Administrative Agent, by the Parent
and its Subsidiaries of such reaffirmation agreements, supplements and/or
amendments to the Security Documents (including, in the case of Mortgages,
mortgage amendments and date-down endorsements with respect to the applicable
insurance policies, in each case to the extent applicable) as are reasonably
requested by the Administrative Agent, (ii) delivery to the Administrative Agent
by each Loan Party of such officers' certificates, board of director (or
equivalent governing body) resolutions and evidence of good standing (to the
extent available under applicable law) as the Lenders providing such Incremental
Revolving Commitments shall reasonably request and (iii) such other conditions
as the Borrower and the Lenders providing such Incremental Revolving Commitments
shall agree.


(e)    Upon the effectiveness of an Incremental Revolving Commitment of any
Incremental Lender, (i) such Incremental Lender shall be deemed to be a “Lender”
(and a Lender in respect of Commitments and Loans) hereunder, and henceforth
shall be entitled to all the rights of, and benefits accruing to, Lenders
hereunder and shall be bound by all agreements, acknowledgements and other
obligations of Lenders hereunder and under the other Loan Documents, and (ii)
(A) such Incremental Revolving Commitment shall constitute (or, in the event
such Incremental Lender already has a Commitment, shall increase) the Commitment
of such Incremental Lender and (B) the Aggregate Commitment shall be increased
by the amount of such Incremental Revolving Commitment, in each case, subject to
further increase or reduction from time to time as set forth in the definition
of the term “Commitment”. For the avoidance of doubt, upon the effectiveness of
any Incremental Revolving Commitment, the Exposure of the Incremental Lender
holding such Commitment, and the Applicable Percentage of all the Lenders, shall
automatically be adjusted to give effect thereto.


(f)    On the date of effectiveness of any Incremental Revolving Commitments,
(i) the aggregate principal amount of the Revolving Loans outstanding (the
“Existing Revolving Borrowings”) immediately prior to the effectiveness of such
Incremental Revolving Commitments shall be deemed to be repaid, (ii) each
Incremental Lender that shall have had a Commitment prior to the effectiveness
of such Incremental Revolving Commitments shall pay to the Administrative Agent
in same day funds an amount equal to the difference between (A) the product of
(1) such Lender's Applicable Percentage (calculated after giving effect to the
effectiveness of such Incremental Revolving Commitments) multiplied by (2) the
aggregate amount of the Resulting Revolving Borrowings (as hereinafter defined)
and (B) the product of (1) such Lender's Applicable Percentage (calculated
without giving effect to the effectiveness of such Incremental Revolving
Commitments) multiplied by (2) the aggregate amount of the Existing Revolving
Borrowings, (iii) each Incremental Lender that shall not have had a Commitment
prior to the effectiveness of such Incremental Revolving Commitments shall pay
to Administrative Agent in same day funds an amount equal to the product of
(1) such Lender's Applicable Percentage (calculated after giving effect to the
effectiveness of such Incremental Revolving Commitments) multiplied by (2) the




--------------------------------------------------------------------------------

70

aggregate amount of the Resulting Revolving Borrowings, (iv) after the
Administrative Agent receives the funds specified in clauses (ii) and
(iii) above, the Administrative Agent shall pay to each Lender the portion of
such funds that is equal to the difference between (A) the product of (1) such
Lender's Applicable Percentage (calculated without giving effect to the
effectiveness of such Incremental Revolving Commitments) multiplied by (2) the
aggregate amount of the Existing Revolving Borrowings, and (B) the product of
(1) such Lender's Applicable Percentage (calculated after giving effect to the
effectiveness of such Incremental Revolving Commitments) multiplied by (2) the
aggregate amount of the Resulting Revolving Borrowings, (v) after the
effectiveness of such Incremental Revolving Commitments, the Borrower shall be
deemed to have made new Revolving Borrowings (the “Resulting Revolving
Borrowings”) in an aggregate amount equal to the aggregate amount of the
Existing Revolving Borrowings and of the Types and for the Interest Periods
specified in a Borrowing Request delivered to the Administrative Agent in
accordance with Section 2.03 (and the Borrower shall deliver such Borrowing
Request), (vi) each Lender shall be deemed to hold its Applicable Percentage of
each Resulting Revolving Borrowing (calculated after giving effect to the
effectiveness of such Incremental Revolving Commitments) and (vii) the Borrower
shall pay each Lender any and all accrued but unpaid interest on its Loans
comprising the Existing Revolving Borrowings. The deemed payments of the
Existing Revolving Borrowings made pursuant to clause (i) above shall be subject
to compensation by the Borrower pursuant to the provisions of Section 2.15 if
the date of the effectiveness of such Incremental Revolving Commitments occurs
other than on the last day of the Interest Period relating thereto. The
Administrative Agent and the Lenders hereby agree that the minimum borrowing,
pro rata borrowing and pro rata payment requirements contained elsewhere in this
Agreement shall not apply to the transactions effected pursuant to this clause
(f).


(g)    The Administrative Agent shall notify the Lenders promptly upon receipt
by the Administrative Agent of any notice from the Borrower referred to in
Section 2.20(a) and of the effectiveness of any Incremental Revolving
Commitments, in each case advising the Lenders of the details thereof and of the
Applicable Percentages of the Lenders after giving effect thereto and of the
assignments required to be made pursuant to Section 2.20(f).


(h)    This Section 2.20 shall supersede any provision in Section 2.17 or 9.02
to the contrary.


SECTION 2.21. Extension Offers. (a) The Borrower may on one or more occasions,
by written notice to the Administrative Agent, make one or more offers (each, an
“Extension Offer”) to all (and not fewer than all) the Lenders of one or more
Classes (each Class subject to such an Extension Offer, an “Extension Request
Class”) to make one or more Extension Permitted Amendments pursuant to
procedures reasonably specified by the Administrative Agent and reasonably
acceptable to the Borrower. Such notice shall set forth (i) the terms and
conditions of the requested Extension Permitted Amendments and (ii) the date on
which such Extension Permitted Amendments are requested to become effective
(which shall not be less than ten Business Days nor more than 30 Business Days
after the date of such notice, unless otherwise agreed to by the Administrative
Agent). Extension Permitted Amendments shall become effective only with respect
to the Loans and Commitments of the Lenders of the Extension Request Class that
accept (it being understood and agreed that any Lender that fails to respond to
an Extension Offer shall be deemed




--------------------------------------------------------------------------------

71

to have rejected such Extension Offer) the applicable Extension Offer (such
Lenders, the “Extending Lenders”) and, in the case of any Extending Lender, only
with respect to such Lender's Loans and Commitments of such Extension Request
Class as to which such Lender's acceptance has been made. With respect to all
Extension Permitted Amendments consummated by the Borrower pursuant to this
Section 2.21, (i) such Extensions shall not constitute voluntary or mandatory
payments or prepayments for purposes of Section 2.10 and (ii) any Extension
Offer, unless contemplating a Maturity Date already in effect hereunder pursuant
to a previously consummated Extension Permitted Amendment, is required to be in
a minimum amount of $25,000,000, provided that the Borrower may at its election
specify as a condition (a “Minimum Extension Condition”) to consummating any
such Extension Permitted Amendment that a minimum amount (to be determined and
specified in the relevant Extension Offer in the Borrower's sole discretion and
which may be waived by the Borrower) of Commitments of any or all applicable
Classes be extended.  If the aggregate principal amount of Commitments in
respect of which Lenders shall have accepted the relevant Extension Offer shall
exceed the maximum aggregate principal amount of Commitments offered to be
extended by the Borrower pursuant to such Extension Offer, then the Commitments
(and related Loans) of such Lenders shall be extended ratably up to such maximum
amount based on the respective principal amounts (but not to exceed actual
holdings of record) with respect to which such Lenders have accepted such
Extension Offer.


(b)    An Extension Permitted Amendment shall be effected pursuant to an
Extension Agreement executed and delivered by the Parent, the Borrower, each
applicable Extending Lender and the Administrative Agent; provided that no
Extension Permitted Amendment shall become effective unless (i) no Default shall
have occurred and be continuing on the date of effectiveness thereof, (ii) on
the date of effectiveness thereof, the representations and warranties of each
Loan Party set forth in the Loan Documents shall be true and correct (A) in the
case of the representations and warranties qualified as to materiality,
“Material Adverse Effect” or similar language, in all respects and (B)
otherwise, in all material respects, in each case on and as of such date, except
in the case of any such representation and warranty that specifically relates to
an earlier date, in which case such representation and warranty shall be so true
and correct on and as of such earlier date, (iii) the Parent and the Borrower
shall have delivered, or agreed to deliver by a date following the effectiveness
of such Extension Permitted Amendment reasonably acceptable to the
Administrative Agent, to the Administrative Agent such legal opinions, board
resolutions, secretary's certificates, officer's certificates and other
documents (including reaffirmation agreements, supplements and/or amendments to
Mortgages or other Security Documents, in each case to the extent applicable) as
shall reasonably be requested by the Administrative Agent in connection
therewith and (iv) any applicable Minimum Extension Condition shall be satisfied
(unless waived by the Borrower). The Administrative Agent shall promptly notify
each Lender as to the effectiveness of each Extension Agreement. Each Extension
Agreement may, without the consent of any Lender other than the applicable
Extending Lenders, effect such amendments to this Agreement and the other Loan
Documents as may be necessary or appropriate, in the reasonable opinion of the
Administrative Agent, to give effect to the provisions of this Section,
including any amendments necessary to treat the applicable Loans and/or
Commitments of the Accepting Lenders as a new Class of loans and/or commitments
hereunder (and the Lenders hereby irrevocably authorize the Administrative Agent
to enter into any such amendments); provided that (i) all Borrowings, all
prepayments of Loans and all reductions of Commitments shall continue to be made




--------------------------------------------------------------------------------

72

on a ratable basis among all Lenders, based on the relative amounts of their
Commitments (i.e., both extended and non-extended), until the repayment of the
Loans attributable to the non-extended Commitments (and the termination of the
non-extended Commitments) on the relevant Maturity Date, (ii) the allocation of
the participation exposure with respect to any then-existing or subsequently
issued or made Letter of Credit or Swingline Loan as between the Commitments of
such new “Class” and the remaining Commitments shall be made on a ratable basis
in accordance with the relative amounts thereof until the Maturity Date relating
to such non-extended Commitments has occurred (it being understood, however,
that no reallocation of such exposure to extended Commitments shall occur on
such Maturity Date if (1) any Default under clause (a), (b), (h) or (i) of
Article VII exists at the time of such reallocation or (2) such reallocation
would cause the revolving credit exposure of any Lender with a Commitment to
exceeds its Commitment), (iii) the Availability Period and the Maturity Date, as
such terms are used in reference to Letters of Credit or Swingline Loans, may
not be extended without the prior written consent of each Issuing Bank and the
Swingline Lender, as applicable and (iv) at no time shall there be more than
three Classes of Commitments hereunder, unless otherwise agreed by the
Administrative Agent. If the Aggregate Exposure exceeds the Aggregate Commitment
as a result of the occurrence of the Maturity Date with respect to any Class of
Commitments while an extended Class of Commitments remains outstanding, the
Borrower shall make such payments and provide such cash collateral as may be
required by Section 2.10(b) to eliminate such excess on such Maturity Date. The
Administrative Agent and the Lenders hereby acknowledge that the minimum
borrowing, pro rata borrowing and pro rata payment requirements contained
elsewhere in this Agreement are not intended to apply to the transactions
effected pursuant to this Section 2.21.


ARTICLE III


Representations and Warranties


Each of the Parent and the Borrower represents and warrants to the Lenders, as
to itself and each other Subsidiary that:
SECTION 3.01. Organization; Powers. The Parent, the Borrower and each other
Subsidiary (a) is duly organized, validly existing and (to the extent the
concept is applicable in such jurisdiction) in good standing under the laws of
the jurisdiction of its organization, (b) has all power and authority and all
material Governmental Approvals required for the ownership and operation of its
properties and the conduct of its business as now conducted and (c) except where
the failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect, is qualified to do business,
and is in good standing, in every jurisdiction where such qualification is
required.


SECTION 3.02. Authorization; Enforceability. The Financing Transactions to be
entered into by each Loan Party are within such Loan Party's corporate or other
organizational powers and have been duly authorized by all necessary corporate
or other organizational and, if required, stockholder or other equityholder
action of each Loan Party. This Agreement has been duly executed and delivered
by each of the Parent and the Borrower and constitutes, and each other Loan
Document to which any Loan Party is to be a party, when executed and delivered
by such




--------------------------------------------------------------------------------

73

Loan Party, will constitute, a legal, valid and binding obligation of the
Parent, the Borrower or such Loan Party, as the case may be, enforceable against
it in accordance with its terms, subject to applicable bankruptcy, insolvency,
reorganization, moratorium or other laws affecting creditors' rights generally
and to general principles of equity, regardless of whether considered in a
proceeding in equity or at law.


SECTION 3.03. Governmental Approvals; Absence of Conflicts. The Financing
Transactions (a) do not require any material consent or approval of,
registration or filing with or any other action by any Governmental Authority,
except (i) such as have been obtained or made and are in full force and effect
and (ii) filings necessary to perfect Liens created under the Loan Documents,
(b) will not violate any applicable law, including any order of any Governmental
Authority, except to the extent any such violations, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect, (c) will not violate the charter, by-laws or other organizational
documents of the Parent, the Borrower or any other Subsidiary, (d) will not
violate or result (alone or with notice or lapse of time, or both) in a default
under (i) the Senior Notes Documents or (ii) any other indenture or other
agreement or instrument binding upon the Parent, the Borrower or any other
Subsidiary or any of their assets, or give rise to a right thereunder to require
any payment, repurchase or redemption to be made by the Parent, the Borrower or
any other Subsidiary, or give rise to a right of, or result in, any termination,
cancellation, acceleration or right of renegotiation of any obligation
thereunder, in each case except to the extent that the foregoing under this
clause (ii), individually or in the aggregate, could not reasonably be expected
to result in a Material Adverse Effect, and (e) except for Liens created under
the Loan Documents, will not result in the creation or imposition of any Lien on
any asset of the Parent, the Borrower or any other Subsidiary.


SECTION 3.04. Financial Condition; No Material Adverse Change; Undisclosed
Liabilities. (a) The Borrower has heretofore furnished to the Lenders (i) the
consolidated balance sheet and statements of operations and cash flows of the
Data Center Predecessor as of and for the fiscal year ended December 31, 2011,
audited by and accompanied by the opinion of Deloitte & Touche LLP, independent
registered public accounting firm, and (ii) the consolidated balance sheet and
statements of operations and cash flows of the Data Center Predecessor as of and
for the fiscal quarters ended March 31, 2012, June 30, 2012 and September 30,
2012 and the portion of the fiscal year ended September 30, 2012, in each case
certified by its chief financial officer. Such financial statements present
fairly, in all material respects, the financial position, results of operations
and cash flows of the Data Center Predecessor as of such dates and for such
periods in accordance with GAAP, subject to normal year‑end audit adjustments
and the absence of certain footnotes in the case of the statements referred to
in clause (ii) above.


(b)    Since December 31, 2011, there has been no event or condition that,
individually or in the aggregate, has had or would reasonably expected to have a
Material Adverse Effect.


(c)    As of the Effective Date, none of the Parent, the Borrower or any
Subsidiary has any Indebtedness or other obligations or liabilities, direct or
contingent, in each case that would be required to be disclosed in financial
statements prepared in accordance with GAAP (other than




--------------------------------------------------------------------------------

74

(i) such liabilities as are set forth in the financial statements, including the
notes thereto, described in Section 3.04(a), (ii) obligations arising under this
Agreement and the Senior Notes Documents and the agreements and documents listed
in Schedule 6.09 and (iii) liabilities incurred in the ordinary course of
business) that, either individually or in the aggregate, have had or would
reasonably be expected to have a Material Adverse Effect.


SECTION 3.05. Properties. (a) The Parent, the Borrower and each other Subsidiary
has good title to, or valid leasehold interests in, all its property material to
its business (including its Mortgaged Properties), except for minor defects in
title that do not interfere with its ability to conduct its business as
currently conducted or to utilize such properties for their intended purposes
and except where the failure to have such title or leasehold interest,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect. All such properties and assets are free and clear of
Liens, other than Liens permitted under Section 6.02.


(b)    The Parent, the Borrower and each other Subsidiary owns, or has the right
to use, all patents, patent rights, trademarks, trade names, copyrights,
licenses, technology, software, know-how, database rights, domain names and
other intellectual property that is necessary for the conduct of its business as
currently conducted, except to the extent any such failure to own or have the
right to use, individually or in the aggregate, could not reasonably be expected
to result in a Material Adverse Effect. To the knowledge of the Borrower, no
patents, patent rights, trademarks, trade names, copyrights, licenses,
technology, software, know-how, database rights, domain names or other
intellectual property used by the Parent, the Borrower or any other Subsidiary
in the operation of its business infringes upon the rights of any other Person,
except for any such infringements that, individually or in the aggregate, could
not reasonably be expected to result in a Material Adverse Effect. No claim or
litigation regarding any patents, patent rights, trademarks, trade names,
copyrights, licenses, technology, software, know-how, database rights, domain
names or other intellectual property owned or used by the Parent, the Borrower
or any other Subsidiary is pending or, to the knowledge of the Borrower,
threatened against the Parent, the Borrower or any other Subsidiary that,
individually or in the aggregate, could reasonably be expected to result in a
Material Adverse Effect. As of the Effective Date, each patent, patent right,
trademark, trade name, copyright, license, technology, software, know-how,
database rights, domain name or other intellectual property that, individually
or in the aggregate, is material to the business of the Parent and the
Subsidiaries is owned by the Parent or a Domestic Subsidiary.


(c)    Schedule 3.05 sets forth the address of each real property that
constitutes (or the leasehold interest in respect of which constitutes) a
Mortgaged Property as of the Effective Date and the proper jurisdiction for the
filing of Mortgages in respect thereof. As of the Effective Date, none of the
Parent, the Borrower or any other Subsidiary (i) has received notice, or has
knowledge, of any pending or contemplated condemnation proceeding affecting any
Mortgaged Property or any sale or disposition thereof in lieu of condemnation or
(ii) is or could be obligated under any right of first refusal, option or other
contractual right to sell, transfer or otherwise dispose of any Mortgaged
Property or any interest therein.


SECTION 3.06. Litigation and Environmental Matters. (a) There are no actions,
suits or proceedings by or before any arbitrator or Governmental Authority
pending against or, to




--------------------------------------------------------------------------------

75

the knowledge of the Borrower threatened against the Parent, the Borrower or any
other Subsidiary that could reasonably be expected, individually or in the
aggregate, to result in a Material Adverse Effect.


(b)    Except with respect to any matters that, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect, none of the Parent, the Borrower or any other Subsidiary (i) has failed
to comply with any Environmental Law or to obtain, maintain or comply with any
permit, license or other approval required under any Environmental Law, (ii) has
become subject to any liability under any Environmental Law, (iii) has received
notice of any claim with respect to any liability or potential liability under
Environmental Law or (iv) is undertaking any investigation, cleanup or other
remedial action pursuant to Environmental Law relating to any release or
disposal of Hazardous Materials at any of its owned or leased real property or
at any third-party site at which it has disposed or arranged for the disposal of
any Hazardous Materials.


SECTION 3.07. Compliance with Laws. The Parent, the Borrower and each other
Subsidiary is in compliance with all laws, including all orders of Governmental
Authorities, applicable to it or its property, except where the failure to
comply, individually or in the aggregate, could not reasonably be expected to
result in a Material Adverse Effect.


SECTION 3.08. Investment Company Status. None of the Parent, the Borrower or any
other Subsidiary is an “investment company” as defined in, or subject to
regulation under, the Investment Company Act of 1940.


SECTION 3.09. Taxes. The Parent, the Borrower and each other Subsidiary has
timely filed or caused to be filed all Tax returns and reports required to have
been filed and has paid or caused to be paid all Taxes required to have been
paid by it, except where (a) (i) the validity or amount thereof is being
contested in good faith by appropriate proceedings and (ii) the Parent, the
Borrower or such Subsidiary, as applicable, has set aside on its books reserves
with respect thereto to the extent required by GAAP or (b) the failure to do so
could not, individually or in the aggregate, reasonably be expected to result in
a Material Adverse Effect.


SECTION 3.10. ERISA; Labor Matters. (a) No ERISA Events have occurred or are
reasonably expected to occur that could, in the aggregate, reasonably be
expected to result in a Material Adverse Effect. The present value of all
accumulated benefit obligations under each Plan (in each case based on the
assumptions used for purposes of Accounting Standards Codification Topic 715)
did not, individually or in the aggregate, as of the date of the most recent
financial statements reflecting such amounts, exceed the fair value of the
assets of such Plan or of all underfunded Plans (as applicable) by an amount
that, if required to be paid as of such date by the Borrower or its ERISA
Affiliates, could reasonably be expected to result in a Material Adverse Effect.


(b) (i) As of the Effective Date, there are no strikes, lockouts or slowdowns
against the Parent, the Borrower or any other Subsidiary pending or, to their
knowledge, threatened, (ii) the hours worked by and payments made to employees
of the Borrower and its Subsidiaries have




--------------------------------------------------------------------------------

76

not been in violation of the Fair Labor Standards Act or any other applicable
Federal, state, local or foreign law dealing with such matters and (iii) all
payments due from the Borrower or any of their Subsidiaries, on account of wages
and employee health and welfare insurance and other benefits, have been paid or
accrued as a liability on the books of the Loan Party or such Subsidiary to the
extent required by GAAP, except (with respect to any matter specified in clauses
(i) through (iii) above, individually or in the aggregate), such as could not
reasonably be expected to have a Material Adverse Effect.
SECTION 3.11. Subsidiaries and Joint Ventures; Ownership by Permitted Holder;
Disqualified Equity Interests. (a) Schedule 3.11A sets forth, as of the
Effective Date, the name and jurisdiction of organization of, and the percentage
of each class of Equity Interests owned by the Parent, the Borrower or any other
Subsidiary in, (a) each Subsidiary and (b) each Joint Venture, and identifies,
as of the Effective Date, each Designated Subsidiary and each Material
Subsidiary. The Equity Interests in each Subsidiary have been duly authorized
and validly issued and are fully paid and non-assessable. Except as set forth on
Schedule 3.11A and in the Partnership Agreement, as of the Effective Date there
is no existing option, warrant, call, right, commitment or other agreement to
which the Parent or any Subsidiary is a party requiring, and there are no Equity
Interests in any Subsidiary outstanding that upon exercise, conversion or
exchange would require, the issuance by any Subsidiary of any additional Equity
Interests or other securities exercisable for, convertible into, exchangeable
for or evidencing the right to subscribe for or purchase any Equity Interests in
any Subsidiary.


(b)    Schedule 3.11B sets forth, as of the Effective Date, (i) the percentage
of each class of Equity Interests of the Parent owned by the Permitted Holder
and (ii) all outstanding Disqualified Equity Interests, if any, of the Parent or
any Subsidiary, including the number, date of issuance and the record holder of
such Disqualified Equity Interests.
SECTION 3.12. Insurance. Schedule 3.12 sets forth a description of each material
policy of insurance maintained by or on behalf of the Parent, the Borrower and
the Subsidiaries as of the Effective Date. As of the Effective Date, all
material premiums due and payable in respect of such insurance policies have
been paid or financed.


SECTION 3.13. Solvency. On the Effective Date, immediately after giving effect
to the Transactions to occur on the Effective Date, (a) the fair value of the
assets of the Parent and the Subsidiaries on a consolidated basis will exceed
the debts and liabilities, subordinated, contingent or otherwise of the Parent
and the Subsidiaries on a consolidated basis, (b) the present fair saleable
value of the assets of the Parent and the Subsidiaries on a consolidated basis
will be greater than the amount that will be required to pay the probable
liability on the debts and other liabilities, subordinated, contingent or
otherwise, as such debts and other liabilities become absolute and matured, (c)
the Parent and the Subsidiaries on a consolidated basis will be able to pay the
debts and liabilities, subordinated, contingent or otherwise, as such debts and
liabilities become absolute and matured and (d) the Parent and the Subsidiaries
on a consolidated basis will not have unreasonably small capital with which to
conduct the businesses in which they are engaged, as such businesses are
conducted and is proposed to be conducted as of the Effective Date. For the
purposes hereof, the amount of any contingent liability at any time shall be
computed as the amount that, in




--------------------------------------------------------------------------------

77

light of all of the facts and circumstances existing at such time, represents
the amount that can reasonably be expected to become an actual or matured
liability.


SECTION 3.14. Disclosure. (a) None of the written reports, financial statements,
certificates or other written information furnished by or on behalf of the
Parent, the Borrower or any other Subsidiary to the Administrative Agent, the
Arrangers or any Lender in connection with the negotiation of this Agreement or
any other Loan Document, included herein or therein or furnished hereunder or
thereunder (as modified or supplemented by other written information so
furnished) when taken as a whole, and excluding any information of a general
economic or industry nature, contains any material misstatement of material fact
or omits to state any material fact necessary to make the statements therein, in
the light of the circumstances under which they were made, not materially
misleading; provided that, with respect to any information consisting of
statements, estimates, forecasts, projected financial information and other
forward looking information (collectively, “Projections”), each of the Parent
and the Borrower represents only that such information was prepared in good
faith based upon assumptions believed by it to be reasonable at the time made
and at the time so furnished (it being understood that Projections are subject
to significant uncertainties and contingencies, many of which are beyond the
Borrower's control and may vary from actual results and that such variances may
be material).


SECTION 3.15. Collateral Matters. (a) The Collateral Agreement, upon execution
and delivery thereof by the parties thereto, will create in favor of the
Administrative Agent, for the benefit of the Secured Parties, a legal, valid and
enforceable security interest in the Collateral (as defined therein) and
(i) when the Collateral constituting certificated securities (as defined in the
Uniform Commercial Code) is delivered to the Administrative Agent, together with
instruments of transfer duly endorsed in blank, the security interest created
under the Collateral Agreement will constitute a fully perfected security
interest in all right, title and interest of the pledgors thereunder in such
Collateral, prior and superior in right to any other Person but subject to Liens
permitted by Section 6.02, and (ii) when financing statements in appropriate
form are filed in the applicable filing offices, the security interest created
under the Collateral Agreement will constitute a fully perfected security
interest in all right, title and interest of the Loan Parties in the remaining
Collateral to the extent perfection can be obtained by filing Uniform Commercial
Code financing statements, prior and superior to the rights of any other Person,
except for rights secured by Liens permitted under Section 6.02.


(b)    Each Mortgage, upon execution and delivery thereof by the parties
thereto, will create in favor of the Administrative Agent, for the benefit of
the Secured Parties, a legal, valid and enforceable security interest in all the
applicable mortgagor's right, title and interest in and to the Mortgaged
Properties subject thereto and the proceeds thereof, and when the Mortgages have
been filed in the jurisdictions specified therein, the Mortgages will constitute
a fully perfected security interest in all right, title and interest of the
mortgagors in the Mortgaged Properties and the proceeds thereof, prior and
superior in right to any other Person, but subject to Liens permitted under
Section 6.02.


(c)    Upon the recordation of the IP Security Agreements with the United States
Patent and Trademark Office or the United States Copyright Office, as
applicable, and the filing of




--------------------------------------------------------------------------------

78

the financing statements referred to in paragraph (a) of this Section, the
security interest created under the Collateral Agreement will constitute a fully
perfected security interest in all right, title and interest of the Loan Parties
in the Intellectual Property (as defined in the Collateral Agreement) in which a
security interest may be perfected by filing in the United States of America, in
each case prior and superior in right to any other Person, but subject to Liens
permitted under Section 6.02 (it being understood that subsequent recordings in
the United States Patent and Trademark Office or the United States Copyright
Office may be necessary to perfect a security interest in such Intellectual
Property acquired by the Loan Parties after the Effective Date).


SECTION 3.16. Federal Reserve Regulations. Neither the Borrower nor any
Subsidiary is engaged or will engage, principally or as one of its important
activities, in the business of purchasing or carrying margin stock (within the
meaning of Regulation U of the Board of Governors), or extending credit for the
purpose of purchasing or carrying margin stock. No part of the proceeds of the
Loans will be used, directly or indirectly, for any purpose that entails a
violation (including on the part of any Lender) of the margin stock regulations
of the Board of Governors, including Regulations U and X. Not more than 25% of
the value of the assets subject to any restrictions on the sale, pledge or other
disposition of assets under this Agreement, any other Loan Document or any other
agreement to which any Lender or Affiliate of a Lender is party will at any time
be represented by margin stock.


SECTION 3.17. Anti-Terrorism Laws. (a) No Loan Party (i) is a person whose
property or interest in property is blocked or subject to blocking pursuant to
Section 1 of Executive Order 13224 of September 23, 2001 Blocking Property and
Prohibiting Transactions With Persons Who Commit, Threaten to Commit, or Support
Terrorism (66 Fed. Reg. 49079 (2001)), (ii) engages in any dealings or
transactions prohibited by Section 2 of such executive order, or is, to its
knowledge, otherwise associated with any such person in any manner violative in
any material respect of Section 2, or (iii) is a person on the list of Specially
Designated Nationals and Blocked Persons or subject to any material limitations
or prohibitions under any other OFAC regulation or executive order. The Borrower
will not directly or indirectly use the proceeds of the Loans or any Letter of
Credit or otherwise make available such proceeds to any person, for the purpose
of financing the activities of any person currently subject to any U.S.
sanctions administered by OFAC, except to the extent licensed or otherwise
approved by OFAC.
 
(b)    Each Loan Party is in compliance, in all material respects, with (i) the
Trading with the Enemy Act, as amended, and each of the foreign assets control
regulations of the United States Treasury Department (31 CFR, Subtitle B,
Chapter V, as amended) and any other enabling legislation or executive order
relating thereto, and (ii) the Uniting And Strengthening America By Providing
Appropriate Tools Required To Intercept And Obstruct Terrorism (USA Patriot Act
of 2001). No part of the proceeds of the Loans will be used to make any payments
to any governmental official or employee, political party, official of a
political party, candidate for political office, or anyone else acting in an
official capacity, in order to obtain, retain or direct business or obtain any
improper advantage, in violation of the United States Foreign Corrupt Practices
Act of 1977, as amended.








--------------------------------------------------------------------------------

79

ARTICLE IV


Conditions


SECTION 4.01. Effective Date. The obligations of the Lenders to make Loans and
of the Issuing Banks to issue Letters of Credit hereunder shall not become
effective until the date on which each of the following conditions shall be
satisfied (or waived in accordance with Section 9.02):


(a) The Administrative Agent (or its counsel) shall have received from each
party hereto either (i) a counterpart of this Agreement signed on behalf of such
party or (ii) evidence satisfactory to the Administrative Agent (which may
include a facsimile transmission or other electronic transmission) that such
party has signed a counterpart of this Agreement.


(b) The Administrative Agent shall have received a written opinion (addressed to
the Administrative Agent, the Lenders and the Issuing Banks and dated the
Effective Date) of each of (i) Cravath, Swaine & Moore LLP, special New York
counsel for the Parent and the Borrower, and (ii) local counsel for Parent and
the Borrower as the Administrative Agent shall have reasonably requested at
least 14 days prior to the Effective Date, in each case in substantially the
form previously agreed to with the Administrative Agent.


(c) The Administrative Agent shall have received (a)(i) the unaudited
consolidated balance sheet and related statements of operations and cash flows
of the Data Center Predecessor as of and for the three and nine months ended
September 30, 2012, and (ii) the pro forma consolidated balance sheets and
related pro forma consolidated statements of operations of the Data Center
Predecessor and the Parent as of and for the fiscal year ended December 31, 2011
and the three and nine months ended September 30, 2012, prepared after giving
effect to the Transactions as if the Transactions had occurred as of such date
(in the case of such balance sheet) or at the beginning of such period (in the
case of the statement of operations).


(d) The Administrative Agent shall have received such documents and certificates
as the Administrative Agent may reasonably request relating to the organization,
existence and good standing of each Loan Party, the authorization of the
Transactions and any other legal matters relating to the Loan Parties, the Loan
Documents or the Transactions, all in form and substance reasonably satisfactory
to the Administrative Agent.


(e) The Administrative Agent shall have received a certificate, dated the
Effective Date and signed by the chief executive officer or the chief financial
officer of the Parent, confirming compliance with the conditions set forth in
(i) Section 4.02 and (ii) clause (g) of this Section 4.01.


(f) The Administrative Agent and the Arrangers shall have received all fees and
other amounts due and payable on or prior to the Effective Date, including
payment or




--------------------------------------------------------------------------------

80

reimbursement of all reasonable and documented out-of-pocket fees and expenses
(including the reasonable fees, charges and disbursements of counsel) required
to be paid or reimbursed by any Loan Party under the Fee Letter or any Loan
Document, in each case to the extent invoiced at least three Business Days prior
to the Effective Date.


(g) The Collateral and Guarantee Requirement shall have been satisfied (subject
to the penultimate sentence of this Section). The Administrative Agent shall
have received a completed Perfection Certificate, dated the Effective Date and
signed by a Responsible Officer of the Parent, together with all attachments
contemplated thereby, as well as the results of a search of the Uniform
Commercial Code (or equivalent) filings made with respect to the Loan Parties in
the jurisdictions contemplated by the Perfection Certificate and copies of the
financing statements (or similar documents) disclosed by such search and
evidence reasonably satisfactory to the Administrative Agent that the Liens
indicated by such financing statements (or similar documents) are permitted
under Section 6.02 or have been, or substantially contemporaneously with the
initial funding of Loans on the Effective Date will be, released.


(h) The Administrative Agent shall have received a solvency certificate, dated
the Effective Date and signed by a Financial Officer of the Parent,
substantially in the form of Exhibit H hereto.


(i) The Administrative Agent shall have received evidence to its reasonable
satisfaction that the Formation Transactions and the Designation shall have
occurred, or shall occur substantially contemporaneously with the effectiveness
of the Agreement on the Effective Date.


(j) The Senior Notes shall have been issued, or substantially contemporaneously
with the initial funding of the Loans on the Effective Date shall be issued, for
gross cash proceeds in an amount not less than $525,000,000, and the
Intercompany Refinancing shall have been effected or arrangements reasonably
satisfactory to the Administrative Agent shall be in place for the application
of proceeds thereof to be applied to effect the Intercompany Refinancing.


(k) The Arrangers shall have received all documentation and other information
required by bank regulatory authorities under applicable “know-your-customer”
and anti-money laundering rules and regulations, including the USA PATRIOT Act,
that is requested at least five Business Days prior to the Effective Date.


(l) The Administrative Agent shall have received evidence that the insurance
required by Section 5.08 is in effect, together with endorsements naming the
Administrative Agent, for the benefit of the Secured Parties, as additional
insured and loss payee thereunder to the extent required under Section 5.08.


Notwithstanding the foregoing, if the Parent and the Borrower shall have used
commercially reasonable efforts to procure and deliver or file, but shall
nevertheless be unable to deliver or file,




--------------------------------------------------------------------------------

81

any Mortgage or document related to intellectual property that is required to be
delivered in order to satisfy the requirements of the Collateral and Guarantee
Requirement, such delivery shall not be a condition precedent to the obligations
of the Lenders and the Issuing Banks hereunder on the Effective Date, but shall
be required to be accomplished as provided in Section 5.15.
The Administrative Agent shall notify the Parent, the Borrower and the Lenders
of the Effective Date, and such notice shall be conclusive and binding.
Notwithstanding the foregoing, the obligations of the Lenders to make Loans and
of the Issuing Bank to issue Letters of Credit hereunder shall not become
effective unless each of the foregoing conditions shall have been satisfied (or
waived in accordance with Section 9.02) at or prior to 5:00 p.m., New York City
time, on December 31, 2012 (and, in the event such conditions shall not have
been so satisfied or waived, the Commitments shall terminate at such time).
SECTION 4.02. Each Credit Event. The obligation of each Lender to make a Loan on
the occasion of any Borrowing (other than any conversion or continuation of any
Loan), and of each Issuing Bank to issue, amend to increase the amount thereof,
renew or extend any Letter of Credit, is subject to receipt of the request
therefor in accordance herewith and to the satisfaction of the following
conditions:


(a) The representations and warranties of each Loan Party set forth in the Loan
Documents shall be true and correct (i) in the case of the representations and
warranties qualified as to materiality, “Material Adverse Effect” or similar
language, in all respects and (ii) otherwise, in all material respects, in each
case at the time of and immediately after giving effect to such Borrowing or the
date of issuance, amendment, renewal or extension of such Letter of Credit, and
to the application of the proceeds therefrom, as applicable, except in the case
of any such representation and warranty that expressly relates to a prior date,
in which case as of such prior date.


(b) At the time of and immediately after giving effect to such Borrowing or the
issuance, amendment to increase the amount thereof, renewal or extension of such
Letter of Credit, as applicable, no Default shall have occurred and be
continuing.


(c) The Administrative Agent shall have received, in the case of a Revolving
Borrowing, a Borrowing Request as required by Section 2.03 or, in the case of
the issuance of a Letter of Credit, the applicable Issuing Bank and the
Administrative Agent shall have received a notice requesting the issuance of
such Letter of Credit as required by Section 2.05(b) or, in the case of a
Swingline Borrowing, the Swingline Lender and the Administrative Agent shall
have received a request as required by Section 2.04(b).


On the date of any Borrowing (other than any conversion or continuation of any
Loan) or the issuance, amendment to increase the amount thereof, renewal or
extension of any Letter of Credit, the Parent and the Borrower shall be deemed
to have represented and warranted that the conditions specified in paragraphs
(a) and (b) of this Section have been satisfied and that, after giving effect to
such Borrowing, or such issuance, amendment to increase the amount thereof,
renewal or extension of a Letter of Credit, the Aggregate Exposure (or any
component thereof) shall not exceed




--------------------------------------------------------------------------------

82

the maximum amount thereof (or the maximum amount of any such component)
specified in Section 2.01, 2.04(a) or 2.05(b).


ARTICLE V


Affirmative Covenants


Until the Commitments shall have expired or been terminated, the principal of
and interest on each Loan and all fees, expenses and other amounts payable
(other than contingent amounts not yet due) under any Loan Document shall have
been paid in full, all Letters of Credit shall have expired, been terminated or
been cash collateralized (in accordance with the requirements of Section 2.05(i)
as if an Event of Default then existed), backstopped by a letter of credit on
terms satisfactory to the Administrative Agent and the applicable Issuing Bank,
rolled into a replacement agreement or other arrangement on terms satisfactory
to the Administrative Agent and the applicable Issuing Bank or otherwise made
subject to arrangements satisfactory to the Administrative Agent and the
applicable Issuing Bank and all LC Disbursements shall have been reimbursed,
each of the Parent and the Borrower covenants and agrees with the Lenders that:
SECTION 5.01. Financial Statements and Other Information. The Parent and the
Borrower will furnish to the Administrative Agent, on behalf of each Lender:


(a) after the end of each fiscal year of the Parent, the Parent shall provide to
the Administrative Agent as soon as available (but in any event within five
Business Days after the date that the Annual Report on Form 10-K of the Parent
for such fiscal year is required to be filed under the rules and regulations of
the SEC (or, prior to the IPO, would be required to be filed if the Parent were
a non-accelerated filer under such rules and regulations), giving effect to any
automatic extension available thereunder for the filing of such form), its
audited consolidated balance sheet and related consolidated statements of
operations and cash flows as of the end of and for such fiscal year, setting
forth in each case in comparative form the figures for the prior fiscal year,
all audited by and accompanied by the opinion of Deloitte & Touche LLP or
another independent registered public accounting firm of recognized national
standing (without a “going concern” or like qualification or exception and
without any qualification or exception as to the scope of such audit (other than
any such explanatory note or exception that is expressed solely with respect to,
or resulting solely from (i) a maturity date in respect of any Commitments or
Loans that is scheduled to occur within one year from the date of delivery of
such opinion or (ii) any inability or potential inability to satisfy the
covenants set forth in Sections 6.12, 6.13 and 6.14 of this Agreement on a
future date or in a future period)) to the effect that such consolidated
financial statements present fairly, in all material respects, the financial
position, results of operations and cash flows of the Parent and its
consolidated Subsidiaries on a consolidated basis as of the end of and for such
year in accordance with GAAP;


(b) after the end of each of the first three fiscal quarters of each fiscal year
of the Parent shall provide to the Administrative Agent as soon as available
(but in any event within five Business Days after the date that the Quarterly
Report on Form 10-Q of the




--------------------------------------------------------------------------------

83

Parent for such fiscal quarter is required to be filed under the rules and
regulations of the SEC (or, prior to the IPO, would be required to be filed if
the Parent were a non-accelerated filer under such rules and regulations),
giving effect to any automatic extension available thereunder for the filing of
such form), its consolidated balance sheet as of the end of such fiscal quarter,
the related consolidated statements of operations for such fiscal quarter and
the then elapsed portion of the fiscal year and the related statements of cash
flows for the then elapsed portion of the fiscal year, in each case setting
forth in comparative form the figures for the corresponding period or periods of
(or, in the case of the balance sheet, as of the end of) the prior fiscal year,
all certified by a Financial Officer of the Parent as presenting fairly, in all
material respects, the financial position, results of operations and cash flows
of the Parent and its consolidated Subsidiaries on a consolidated basis as of
the end of and for such fiscal quarter and such portion of the fiscal year in
accordance with GAAP, subject to changes resulting from audit and normal
year-end audit adjustments and the absence of certain footnotes;


(c) concurrently with each delivery of financial statements under clause (a) or
(b) above, a completed Compliance Certificate signed by a Financial Officer of
the Borrower, (i) certifying as to whether a Default has occurred and, if a
Default has occurred, specifying the details thereof and any action taken or
proposed to be taken with respect thereto, (ii) setting forth reasonably
detailed calculations demonstrating compliance with Sections 6.12, 6.13 and 6.14
as of the last day of the fiscal period covered by such financial statements,
(iii) if any change in GAAP or in the application thereof has occurred since the
date of the consolidated balance sheet of the Parent most recently theretofore
delivered under clause (a) or (b) above (or, prior to the first such delivery,
referred to in Section 3.04) that could reasonably be expected to affect, in any
material respect, the calculations of the Consolidated Fixed Charge Coverage
Ratio, the Senior Secured Net Leverage Ratio, the Gross Asset Value Ratio or the
Total Net Leverage Ratio, specifying the nature of such change and the effect
thereof on such calculations and (iv) in the case of financial statements
delivered under clause (a) above, setting forth reasonably detailed calculations
of the consolidated total assets and consolidated revenues of each Subsidiary,
in each case as of the end of for the period covered by such financial
statements, and certifying as to (i) which Subsidiaries are Significant
Subsidiaries and (ii) which Subsidiaries are Material Subsidiaries (or have been
or shall be designated as Material Subsidiaries pursuant to the definition
thereof) and that none of the combined consolidated total assets and combined
consolidated revenues of all Subsidiaries that do not constitute Material
Subsidiaries exceeds 10.0% of the combined total assets of the Parent and its
Subsidiaries or 10.0% of the combined consolidated revenues of the Parent and
its Subsidiaries, respectively;


(d) within 90 days after the end of each fiscal year of the Parent, a completed
Supplemental Perfection Certificate, signed by a Financial Officer of each of
the Parent and the Borrower, setting forth the information required pursuant to
the Supplemental Perfection Certificate or a confirmation that there have been
no changes in the information set forth in the most recently delivered
Perfection Certificate or Supplemental Perfection Certificate;






--------------------------------------------------------------------------------

84

(e) no more than 90 days after the end of each fiscal year of the Parent, a
detailed consolidated budget for the next fiscal year (including a projected
consolidated balance sheet and related projected statements of operations and
cash flows as of the end of and for such next fiscal year);


(f) concurrently with the delivery of the financial statements referred to in
clauses (a) and (b) above, (i) a Rent Roll for the Mortgaged Properties and a
summary thereof in form reasonably satisfactory to the Administrative Agent as
of the end of each fiscal quarter (including the fourth fiscal quarter in each
fiscal year) and (ii) if requested by the Administrative Agent, a copy of each
material Lease or material amendments to any material Lease entered into with
respect to a Mortgaged Property during such fiscal quarter (including the fourth
fiscal quarter in each fiscal year);


(g) promptly after any request therefor, such other information regarding the
operations, business affairs, assets, liabilities (including contingent
liabilities) and financial condition of the Parent, the Borrower or any other
Subsidiary, or compliance with the terms of any Loan Document, as the
Administrative Agent (or any Lender through the Administration Agent) may
reasonably request.


Information required to be delivered pursuant to clause (a) or (b) of this
Section shall be deemed to have been delivered if such information, or one or
more annual or quarterly reports containing such information, shall have been
posted by the Administrative Agent on an IntraLinks or similar site to which the
Lenders have been granted access or, if the Borrower has given written notice to
the Administrative Agent of such availability, shall be available on the website
of the SEC at http://www.sec.gov. Information required to be delivered pursuant
to this Section may also be delivered by electronic communications pursuant to
procedures approved by the Administrative Agent (acting reasonably).


SECTION 5.02. Notices of Material Events. The Borrower will furnish to the
Administrative Agent prompt written notice of the following, in each case after
it obtains knowledge thereof:


(a) the occurrence of, or receipt by the Borrower of any written notice claiming
the occurrence of, any Default;


(b) the filing or commencement of any action, suit or proceeding by or before
any arbitrator or Governmental Authority against the Parent, the Borrower or any
other Subsidiary, or any adverse development in any such pending action, suit or
proceeding not previously disclosed in writing by the Borrower to the
Administrative Agent and the Lenders, that in each case could reasonably be
expected to result in a Material Adverse Effect or that in any manner questions
the validity of any Loan Document;


(c) the occurrence of any ERISA Event that, alone or together with any other
ERISA Events that have occurred, could reasonably be expected to result in a
Material Adverse Effect; and




--------------------------------------------------------------------------------

85



(d) any other development (including the receipt by the Borrower of any written
notice alleging that the Parent, the Borrower or any other Subsidiary has any
liability under any applicable Environmental Law) that has resulted, or could
reasonably be expected to result, in a Material Adverse Effect.


Each notice delivered under this Section shall be accompanied by a statement of
a Financial Officer or other executive officer of the Borrower setting forth the
details of the event or development requiring such notice and any action taken
or proposed to be taken with respect thereto.
SECTION 5.03. Additional Subsidiaries. (a) If any Subsidiary is formed or
acquired after the Effective Date the Parent and the Borrower will within 45
days notify the Administrative Agent thereof (or such longer period as the
Administrative Agent may reasonably agree to in writing), and cause the
Collateral and Guarantee Requirement to be satisfied with respect to such
Subsidiary (if it is a Designated Subsidiary) and with respect to any Equity
Interests in or Indebtedness of such Subsidiary owned by any Loan Party.


(b)    The Parent may, at its option, designate a wholly-owned Domestic
Subsidiary as a Designated Subsidiary; provided that (i) such Subsidiary shall
have delivered to the Administrative Agent a supplement to the Collateral
Agreement, in the form specified therein, duly executed by such Subsidiary, (ii)
the Parent shall have delivered a certificate of a Financial Officer or other
executive officer of each of the Parent and the Borrower to the effect that,
after giving effect to any such designation and such Subsidiary becoming a
Subsidiary Loan Party hereunder, the representations and warranties set forth in
this Agreement and the other Loan Documents as to such Subsidiary shall be true
and correct (A) in the case of the representations and warranties qualified as
to materiality, “Material Adverse Effect” or similar language, in all respects,
and (B) otherwise, in all material respects, in each case on and as of such
date, except in the case of any such representation and warranty that
specifically relates to an earlier date, in which case such representation and
warranty shall be so true and correct on and as of such earlier date, and no
Default shall have occurred and be continuing, and (iii) such Subsidiary shall
have delivered to the Administrative Agent documents of the type referred to in
paragraph (c) of Section 4.01.


SECTION 5.04. Information Regarding Collateral. (a) The Borrower will, not later
than 30 days after the occurrence thereof, furnish to the Administrative Agent
written notice of any change in (i) the legal name of any Loan Party, as set
forth in its organizational documents, (ii) the jurisdiction of organization or
the form of organization of any Loan Party (including as a result of any merger
or consolidation), (iii) the location of the chief executive office of any Loan
Party or (iv) the organizational identification number, if any, or, with respect
to any Loan Party organized under the laws of a jurisdiction that requires such
information to be set forth on the face of a Uniform Commercial Code financing
statement, the Federal Taxpayer Identification Number of such Loan Party.


(b)    The Borrower will furnish to the Administrative Agent prompt written
notice of the acquisition by any Loan Party of, or any real property or
leasehold interest otherwise becoming,




--------------------------------------------------------------------------------

86

a Mortgaged Property meeting the threshold requirements in clause (a) or (b) of
the definition thereof (without regard to the proviso therein) after the
Effective Date.


SECTION 5.05. Existence; Conduct of Business. (a) The Parent, the Borrower and
each other Subsidiary will do or cause to be done all things necessary to
preserve, renew and keep in full force and effect (i) its legal existence and
(ii) the rights, licenses, permits, privileges, franchises, patents, copyrights,
trademarks and trade names material to the conduct of its business, except,
other than with respect to the Parent and the Borrower in the case of the
foregoing clause (i), to the extent that the failure to do so could not
reasonably be expected to result in a Material Adverse Effect; provided that the
foregoing shall not prohibit any transaction permitted under Section 6.03 or
6.05.


(b)    The Parent, the Borrower and each other Subsidiary will take all actions
reasonably necessary in its reasonable judgment to protect all material patents,
patent rights, trademarks, trade names, copyrights, licenses, technology,
software, know-how, database rights, domain names and other intellectual
property necessary to the conduct of its business, including (i) protecting the
secrecy and confidentiality of the material confidential information and trade
secrets of the Parent, the Borrower or such other Subsidiary, (ii) taking all
actions reasonably necessary in its reasonable judgment to ensure that none of
the trade secrets of the Parent, the Borrower or such other Subsidiary shall
fall or has fallen into the public domain and (iii) protecting the secrecy and
confidentiality of the material source code of all computer software programs
and applications owned or licensed by the Parent, the Borrower or such other
Subsidiary, except in each case where the failure to take any such action,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect.


SECTION 5.06. Payment of Tax Obligations. The Parent, the Borrower and each
other Subsidiary will pay its Tax liabilities before the same shall become
delinquent or in default, except where (a) (i) the validity or amount thereof is
being contested in good faith by appropriate proceedings and (ii) the Parent,
the Borrower or such other Subsidiary has set aside on its books reserves with
respect thereto to the extent required by GAAP or (b) the failure to make
payment could not, individually or in the aggregate, reasonably be expected to
result in a Material Adverse Effect.


SECTION 5.07. Maintenance of Properties. The Parent, the Borrower and each other
Subsidiary will keep and maintain all property material to the conduct of its
business in good working order and condition (ordinary wear and tear excepted)
except where the failure to do so could not reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect.
SECTION 5.08. Insurance (a) The Parent, the Borrower and each other Subsidiary
will maintain (a) self-insurance on terms consistent with normal industry
practice and/or (b) with financially sound and reputable insurance companies (as
determined by the Borrower in good faith), insurance in such amounts and against
such risks as are customarily maintained in accordance with normal industry
practice (as determined by the Borrower in good faith and to the extent not
covered by self-insurance referred to in clause (a) of this sentence). Each such
policy of casualty insurance maintained by or on behalf of Loan Parties in
respect of Mortgaged Property shall contain a loss




--------------------------------------------------------------------------------

87

payable clause or endorsement that names the Administrative Agent, on behalf of
the Secured Parties, as the loss payee thereunder. The Borrower shall use
commercially reasonable efforts to ensure that each such policy provides for at
least 60 days' (or such shorter number of days as may be agreed to by the
Administrative Agent) prior written notice to the Administrative Agent of any
cancellation of such policy. With respect to each Mortgaged Property that is
located in an area determined by the Federal Emergency Management Agency to have
special flood hazards, the applicable Loan Party has obtained, and will
maintain, with financially sound and reputable insurance companies (as
determined by the Borrower in good faith), such flood insurance as is required
under applicable law, including Regulation H of the Board of Governors.
(b)    The Borrower will furnish to the Administrative Agent (for distribution
to each Lender through the Administrative Agent) prompt written notice of any
casualty or other insured damage to any Collateral having a fair market value in
excess of $25,000,000 or the commencement of any action or proceeding for the
taking under power of eminent domain or by condemnation or similar proceedings
of any material portion of or any material interest in the Collateral.


SECTION 5.09. Books and Records; Inspection and Audit Rights. The Parent, the
Borrower and each other Subsidiary will keep proper books of record and account
in which full, true and correct entries that are in all material respects in
accordance with GAAP (or from which consolidated financial statements for the
Parent can be prepared in accordance with GAAP) and applicable law are made of
all material dealings and transactions in relation to its business and
activities. The Parent, the Borrower and each other Subsidiary will permit the
Administrative Agent (and Lenders acting in conjunction with the Administrative
Agent), and any agent designated by any of the foregoing, upon reasonable prior
notice during regular business hours (in each case to the extent it is within
the Parent's, the Borrower's or such Subsidiary's, as applicable, control to so
permit), (a) to visit and inspect its properties, (b) to examine, copy and take
extracts from its books and records and (c) to discuss its operations, business
affairs, assets, liabilities (including contingent liabilities) and financial
condition with its officers and independent accountants; provided that (i) no
such discussion with any such independent accountants shall be permitted unless
the Borrower shall have received reasonable notice thereof and a reasonable
opportunity to participate therein, (ii) unless an Event of Default shall have
occurred and be continuing, such visits, inspections and discussions shall occur
not more than once in any fiscal year for the Administrative Agent and all of
the Lenders taken together and (iii) only one such time per calendar year shall
be at the expense of the Borrower; provided, further, that when an Event of
Default exists, the Administrative Agent (or any of its representatives or
independent contractors) may do any of the foregoing at the expense of the
Borrower at any time during normal business hours and upon reasonable advance
notice.


SECTION 5.10. Compliance with Laws. The Parent, the Borrower and each other
Subsidiary will comply with all laws, including all orders of any Governmental
Authority, applicable to it or its property, except where the failure to do so,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect.


SECTION 5.11. Compliance with Environmental Laws. (a) The Parent will comply,
and will cause each of its Subsidiaries to comply, with all Environmental Laws
and permits required under Environmental Law to conduct its business or
operations, except for such noncompliances




--------------------------------------------------------------------------------

88

as could not, either individually or in the aggregate, reasonably be expected to
result in a Material Adverse Effect. Neither the Parent nor any of its
Subsidiaries will generate, use, treat, store, Release or dispose of, or permit
the generation, use, treatment, storage, Release or disposal of Hazardous
Materials on any Property now or hereafter owned, leased or operated by the
Parent or any of its Subsidiaries, or transport or permit the transportation of
Hazardous Materials to or from any such Property, except for Hazardous Materials
generated, used, treated, stored, Released or disposed of at, to or from any
such Properties in compliance with all Environmental Laws or as could not,
either individually or in the aggregate, reasonably be expected to result in a
Material Adverse Effect.


(b)    If an Event of Default has occurred and is continuing, the Parent, the
Borrower and each other Subsidiary will provide, upon the request of the
Administrative Agent, and at the sole expense of the Parent, the Borrower and
the other Subsidiaries, a Phase I environmental site assessment report
concerning any Mortgaged Property, prepared by an environmental consulting firm
reasonably approved by the Administrative Agent, indicating the presence or
absence of Hazardous Materials and the potential cost of any removal or remedial
action in connection with such Hazardous Materials. If the Parent, the Borrower
and the other Subsidiaries fail to provide the same within 30 days after the
request was made, the Administrative Agent may order the same, and the Parent,
the Borrower and the other Subsidiaries hereby grant to the Administrative Agent
and the Lenders and their agents access to such Mortgaged Property and
specifically grant the Administrative Agent and the Lenders an irrevocable
non-exclusive license, subject to the rights of tenants, to undertake such an
assessment, all at the sole expense of the Parent, the Borrower and each other
Subsidiary.


SECTION 5.12. Use of Proceeds and Letters of Credit. The proceeds of the
Revolving Loans and Swingline Loans will be used solely for working capital,
capital expenditures and other general corporate purposes of the Parent, the
Borrower and the other Subsidiaries, including the making of acquisitions
permitted by Section 6.04 and Restricted Payments permitted by Section 6.08.
Letters of Credit will be used by the Parent, the Borrower and the other
Subsidiaries for general corporate purposes.
 
SECTION 5.13. Maintenance of REIT Status; Etc. The Parent will elect to be taxed
as a REIT for its first taxable year ending after the IPO and will at all times
thereafter continue to qualify for taxation as a REIT.


SECTION 5.14. Further Assurances. (a) After the Effective Date, subject to any
applicable limitations set forth in the Security Documents and in the definition
of the term “Collateral and Guarantee Requirement”, the Parent, the Borrower and
each other Loan Party will execute any and all further documents, financing
statements, agreements and instruments, and take all such further actions
(including the filing and recording of financing statements, fixture filings,
mortgages, deeds of trust and other documents) that may be required under any
applicable law, or that the Administrative Agent may reasonably request to cause
the Collateral and Guarantee Requirement to be and remain satisfied at all times
or otherwise to effectuate the provisions of the Loan Documents, all at the
expense of the Loan Parties.






--------------------------------------------------------------------------------

89

(b)    If the Administrative Agent or the Required Lenders reasonably determine
that they are required by applicable law or regulation to have appraisals
prepared in respect of any Mortgaged Property, the Parent and the Borrower will,
at their own expense, provide to the Administrative Agent appraisals which
satisfy the applicable requirements of the Real Estate Appraisal Reform
Amendments of the Financial Institution Reform, Recovery and Enforcement Act of
1989, as amended.


SECTION 5.15. Certain Post-Closing Collateral Obligations. As promptly as
practicable, and in any event within 135 days, after the Effective Date (or such
longer period as may be agreed by the Administrative Agent in its sole
discretion acting reasonably), the Parent, the Borrower and each other Loan
Party will deliver all Mortgages and documents related to intellectual property
that would have been required to be delivered on the Effective Date but for the
penultimate sentence of Section 4.01, in each case except to the extent
otherwise agreed by the Administrative Agent pursuant to its authority as set
forth in the definition of the term “Collateral and Guarantee Requirement”.


SECTION 5.16. Maintenance of Ratings. The Borrower will use commercially
reasonable efforts to maintain in effect a public corporate rating from S&P and
a public corporate family rating from Moody's, in each case in respect of the
Borrower, and a public rating of the credit facilities hereunder by each of S&P
and Moody's.


ARTICLE VI


Negative Covenants


Until the Commitments shall have expired or been terminated, the principal of
and interest on each Loan and all fees, expenses and other amounts payable
(other than contingent amounts not yet due) under any Loan Document shall have
been paid in full, all Letters of Credit shall have expired, been terminated or
been cash collateralized (in accordance with the requirements of Section 2.05(i)
as if an Event of Default then existed), backstopped by a letter of credit on
terms satisfactory to the Administrative Agent and the applicable Issuing Bank,
rolled into a replacement agreement or other arrangement on terms satisfactory
to the Administrative Agent and the applicable Issuing Bank or otherwise entered
made subject to arrangements satisfactory to the Administrative Agent and the
applicable Issuing Bank and all LC Disbursements shall have been reimbursed,
each of the Parent and the Borrower covenants and agrees with the Lenders that:
SECTION 6.01. Indebtedness; Certain Equity Securities. (a) None of the Parent,
the Borrower or any other Subsidiary will create, incur, assume or permit to
exist any Indebtedness, except:


(i)Indebtedness created under the Loan Documents;


(ii)the Senior Notes and Refinancing Indebtedness in respect thereof in an
aggregate principal amount not to exceed at any time outstanding the sum of
$525,000,000 plus the aggregate principal amount of such Refinancing
Indebtedness actually incurred in




--------------------------------------------------------------------------------

90

reliance on the exception in clause (a) of the first proviso appearing in the
definition of “Refinancing Indebtedness” (it being understood and agreed that,
for purposes of this Section, any Indebtedness that is incurred for the purpose
of repurchasing or redeeming any Senior Notes (or any Refinancing Indebtedness
in respect thereof) shall, if otherwise meeting the requirements set forth above
and in the definition of the term “Refinancing Indebtedness”, be deemed to be
Refinancing Indebtedness in respect of the Senior Notes (or such Refinancing
Indebtedness), and shall be permitted to be incurred and be in existence,
notwithstanding that the proceeds of such Refinancing Indebtedness shall not be
applied to make such repurchase or redemption of the Senior Notes (or such
Refinancing Indebtedness) immediately upon the incurrence thereof, if (A) the
Borrower has delivered an irrevocable notice of redemption to the holders of the
Senior Notes (or such Refinancing Indebtedness) pursuant to the terms thereof,
(B) the proceeds of such Refinancing Indebtedness are applied to make such
redemption no later than 61 days following the date of the incurrence thereof;
and (C) if required by the indenture or other agreement or instrument governing
the Senior Notes (or such Refinancing Indebtedness) as a result of such notice,
net cash proceeds in an amount equal to the aggregate principal amount of the
Indebtedness being Refinanced (or in such other amount as required) have been
deposited or escrowed with, or otherwise made to subject to the dominion of, the
trustee, agent or other representative of the obligees under such Indebtedness
being Refinanced.


(iii)Indebtedness existing on the Effective Date or incurred in connection with
the Formation Transactions and set forth on Schedule 6.01 and Refinancing
Indebtedness in respect thereof;


(iv)Indebtedness of any Subsidiary to the Parent, the Borrower or any other
Subsidiary; provided that (A) such Indebtedness shall not have been transferred
to any Person other than the Borrower or any other Subsidiary, (B) any such
Indebtedness owing by any Loan Party to any Subsidiary that is not a Loan Party
shall be unsecured and subordinated in right of payment to the Loan Document
Obligations on terms customary for intercompany subordinated Indebtedness, as
reasonably determined by the Administrative Agent (and which shall include,
without limitation, a prohibition on payments of or in respect of such
Indebtedness upon the occurrence of an Event of Default under Sections 7.01(a),
(b), (h) or (i), or upon the occurrence of any other Event of Default with
respect to which the Administrative Agent has notified the applicable Loan Party
that such payments shall be prohibited), (C) any such Indebtedness owing to any
Loan Party shall be evidenced by a promissory note that shall have been pledged
pursuant to the Collateral Agreement, to the extent required thereby, and
(D) any such Indebtedness owing by any Subsidiary that is not a Loan Party to
any Loan Party shall be incurred in compliance with Section 6.04;


(v)Guarantees incurred in compliance with Section 6.04;


(vi)(x) Indebtedness of the Borrower or any other Subsidiary (A) incurred to
finance the acquisition, construction or improvement of any fixed or capital
assets, including Capital Lease Obligations and Synthetic Lease Obligations;
provided that such Indebtedness




--------------------------------------------------------------------------------

91

is incurred prior to or within 180 days after such acquisition or the completion
of such construction or improvement and the principal amount of such
Indebtedness does not materially exceed the cost of acquiring, constructing or
improving such fixed or capital assets or (B) assumed in connection with the
acquisition of any fixed or capital assets and (y) Refinancing Indebtedness in
respect of any of the foregoing; provided that the aggregate principal amount of
all Indebtedness permitted by the foregoing provisions of this clause (vi),
taken together with the aggregate principal amount of all Indebtedness permitted
by clause (viii) of this Section 6.01, shall not exceed at any time outstanding
the sum of $150,000,000 plus the aggregate principal amount of any such
Refinancing Indebtedness actually incurred in reliance on the exception in
clause (a) of the first proviso appearing in the definition of “Refinancing
Indebtedness” (the “CapLease/PMSI Debt Cap”);


(vii)(x) Indebtedness of any Person that becomes a Subsidiary (or of any Person
not previously a Subsidiary that is merged or consolidated with or into a
Subsidiary in a transaction permitted hereunder) after the Effective Date, or
Indebtedness of any Person that is assumed by any Subsidiary in connection with
an acquisition of assets by such Subsidiary in a Permitted Acquisition; provided
that (A) such Indebtedness exists at the time such Person becomes a Subsidiary
(or is so merged or consolidated) or such assets are acquired and is not created
in contemplation of or in connection with such Person becoming a Subsidiary (or
such merger or consolidation) or such assets being acquired and (B) neither the
Parent nor any Subsidiary (other than such Person or the Subsidiary with which
such Person is merged or consolidated or the Person that so assumes such
Person's Indebtedness) shall Guarantee or otherwise become liable for the
payment of such Indebtedness and (y) Refinancing Indebtedness in respect of any
of the foregoing; provided that the aggregate principal amount of all
Indebtedness permitted by the foregoing provisions of this clause (vii) shall
not exceed at any time outstanding the sum of $50,000,000 plus the aggregate
principal amount of such Refinancing Indebtedness actually incurred in reliance
on the exception in clause (a) of the first proviso appearing in the definition
of “Refinancing Indebtedness”;


(viii)Indebtedness arising under any Capital Lease Obligations or Synthetic
Lease Obligations in connection with Sale/Leaseback Transactions; provided that
the aggregate principal amount of all Indebtedness permitted by this
clause (viii), taken together with the aggregate principal amount of all
Indebtedness permitted by clause (vi) of this Section 6.01, shall not exceed at
any time outstanding the CapLease/PMSI Debt Cap;


(ix)Indebtedness of Subsidiaries that are not Loan Parties in an aggregate
principal amount at any time outstanding not in excess of $75,000,000;


(x)Indebtedness owed in respect of any overdrafts and related liabilities
arising from treasury, depository and Cash Management Services or in connection
with any automated clearing-house transfers of funds; provided that such
Indebtedness shall be repaid in full within five Business Days of the incurrence
thereof;






--------------------------------------------------------------------------------

92

(xi)Indebtedness in respect of letters of credit, bank guarantees and similar
instruments issued for the account of the Parent or any Subsidiary in the
ordinary course of business supporting obligations under (A) workers'
compensation, unemployment insurance and other social security laws and (B)
bids, trade contracts, leases, statutory obligations, surety and appeal bonds,
performance bonds and obligations of a like nature;


(xii)Indebtedness of the Borrower or any other Subsidiary in the form of
purchase price adjustments, earn-outs or other arrangements representing
acquisition consideration incurred in connection with any Permitted Acquisition
or other Investment permitted by Section 6.04;


(xiii)Permitted Subordinated Indebtedness; provided that, (A) after giving
effect to the incurrence thereof, the Parent and the Borrower shall be in
compliance with the covenants set forth in Sections 6.12 and 6.13 on a pro forma
basis in accordance with Section 1.04(b), (B) immediately after giving effect
thereto and to the use of proceeds thereof, no Event of Default shall exist or
result therefrom and (C) if such Permitted Subordinated Indebtedness constitutes
Material Indebtedness, the Borrower shall have delivered to the Administrative
Agent on the date of the incurrence thereof a certificate of a Responsible
Officer certifying the conditions set forth in preceding clauses (A) and (B)
have been satisfied;


(xiv)Permitted Senior Unsecured Indebtedness; provided that, (A) after giving
effect to the incurrence thereof, the Parent and the Borrower shall be in
compliance with the covenants set forth in Sections 6.12 and 6.13 on a pro forma
basis in accordance with Section 1.04(b), (B) immediately after giving effect
thereto and to the use of proceeds thereof, no Event of Default shall exist or
result therefrom and (C) if such Permitted Senior Unsecured Indebtedness
constitutes Material Indebtedness, the Borrower shall have delivered to the
Administrative Agent on the date of the incurrence thereof a certificate of a
Responsible Officer certifying the conditions set forth in preceding clauses (A)
and (B) have been satisfied;


(xv)other Indebtedness of the Loan Parties in an aggregate principal amount at
any time outstanding not in excess of $50,000,000; and


(xvi)Cash Management Obligations with respect to Cash Management Services.


(b)    Notwithstanding anything herein to the contrary, the Parent will not
create, incur, assume or permit to exist any Indebtedness for borrowed money of
the Parent except Indebtedness referred to in clause (i), (ii), (v), (xiii) and
(xiv) of paragraph (a) of this Section.


SECTION 6.02. Liens. (a) None of the Parent, the Borrower or any other
Subsidiary will create, incur, assume or permit to exist any Lien on or with
respect to any asset now owned or hereafter acquired by it, except:


(i)Liens created under the Loan Documents;




--------------------------------------------------------------------------------

93



(ii)Permitted Encumbrances;


(iii)any Lien on any asset of the Parent, the Borrower or any other Subsidiary
existing on the Effective Date and set forth on Schedule 6.02; provided that (A)
such Lien shall not attach to any other asset of the Parent, the Borrower or any
other Subsidiary other than after-acquired property that is affixed or
incorporated into the property covered by such Lien and the proceeds and
products thereof and (B) such Lien shall secure only those obligations that it
secures on the Effective Date and any extensions, renewals and refinancings
thereof that do not increase the outstanding principal amount thereof or, in the
case of any such obligations constituting Indebtedness, that are permitted under
Section 6.01 as Refinancing Indebtedness in respect thereof;


(iv)any Lien existing on any asset prior to the acquisition thereof by the
Borrower or any other Subsidiary or existing on any asset of any Person that
becomes a Subsidiary (or of any Person not previously a Subsidiary that is
merged or consolidated with or into a Subsidiary in a transaction permitted
hereunder) after the Effective Date prior to the time such Person becomes a
Subsidiary (or is so merged or consolidated); provided that (A) such Lien is not
created in contemplation of or in connection with such acquisition or such
Person becoming a Subsidiary (or such merger or consolidation), (B) such Lien
shall not attach to any other asset of the Parent, the Borrower or any other
Subsidiary other than (w) in the case of any such merger or consolidation, the
assets of any special purpose merger Subsidiary that is a party thereto, (x)
after-acquired property that is affixed or incorporated into the property
covered by such Lien, (y) after-acquired property subject to a Lien securing
Indebtedness permitted under Section 6.01(a)(vii), the terms of which
Indebtedness require or include a pledge of after-acquired property (it being
understood that such requirement shall not be permitted to apply to any property
to which such requirement would not have applied but for such acquisition) and
(z) the proceeds and products thereof and (C) such Lien shall secure only those
obligations that it secures on the date of such acquisition or the date such
Person becomes a Subsidiary (or is so merged or consolidated), and any
extensions, renewals and refinancings thereof that do not increase the
outstanding principal amount thereof or, in the case of any such obligations
constituting Indebtedness, that are permitted as Refinancing Indebtedness in
respect thereof;


(v)Liens securing Capital Lease Obligations and Liens on fixed or capital assets
acquired, constructed, repaired, replaced, expanded or improved by the Borrower
or any other Subsidiary, or subject to Sale/Leaseback Transactions permitted
hereunder; provided that (A) such Liens secure only Indebtedness permitted by
Section 6.01(a)(vi) or (viii) (including Capital Lease Obligations and Synthetic
Lease Obligations) and obligations relating thereto not constituting
Indebtedness and (B) such Liens shall not attach to any other asset of the
Borrower or any other Subsidiary (other than the assets financed by such
Indebtedness or subject to such Sale/Leaseback Transactions, accessions thereto
and the proceeds and products thereof); provided further that in the event
purchase money obligations are owed to any Person with respect to financing of
more than one purchase of




--------------------------------------------------------------------------------

94

any fixed or capital assets, such Liens may secure all such purchase money
obligations and may apply to all such fixed or capital assets financed by such
Person;


(vi)Liens arising in connection with the sale or transfer of any Equity
Interests or other assets in a transaction permitted under Section 6.05,
customary rights and restrictions contained in agreements relating to such sale
or transfer pending the completion thereof;


(vii)Liens arising out of any agreement to sell, transfer, lease or otherwise
dispose of any property in a transaction permitted under Section 6.05, in each
case, solely to the extent such sale, disposition, transfer or lease, as the
case may be, would have been permitted on the date of the creation of such
agreement;


(viii)in the case of (A) any Subsidiary that is not a wholly-owned Subsidiary,
(B) the Equity Interests in any Person that is not a Subsidiary or (C) the
Borrower, any encumbrance or restriction, including any put and call
arrangements, related to Equity Interests in such Subsidiary, the Borrower or
such other Person set forth in the organizational documents of such Subsidiary,
the Borrower or such other Person or any related joint venture, shareholders' or
similar agreement; provided that, with respect to the Borrower, only if such
encumbrance or restriction is set forth in the Partnership Agreement;


(ix)any Lien on assets of any Foreign Subsidiary; provided that (A) such Lien
shall not apply to any Collateral (including any Equity Interests in any
Subsidiary that constitute Collateral) or any other assets of the Parent, the
Borrower or any other Domestic Subsidiary and (B) such Lien shall secure only
Indebtedness or other obligations of such Foreign Subsidiary permitted
hereunder;
 
(x)Liens solely on any cash constituting earnest money deposits or subject to
escrow arrangements or similar arrangements made by the Borrower or any other
Subsidiary in connection with any letter of intent or purchase agreement for a
Permitted Acquisition, a Joint Venture Investment or other transaction permitted
hereunder;


(xi)ground leases in respect of real property on which facilities owned or
leased by any of the Subsidiaries are located;


(xii)Liens on insurance policies and the proceeds thereof securing the financing
of the premiums with respect thereto; and


(xiii)other Liens securing Indebtedness or other obligations in an aggregate
principal amount at any time outstanding not in excess of $50,000,000.


(b)    Notwithstanding anything herein to the contrary, the Parent will not
create, incur, assume or permit to exist any Lien on any asset now owned or
hereafter acquired by it, or assign or sell any income or revenues (including
accounts receivable) or rights in respect thereof, except Liens referred to in
clauses (i), (ii), (iii) and (viii) of paragraph (a) of this Section.




--------------------------------------------------------------------------------

95



SECTION 6.03. Fundamental Changes; Business Activities. (a) None of the Parent,
the Borrower or any other Subsidiary will merge into or consolidate with any
other Person, or permit any other Person to merge into or consolidate with it,
or liquidate, wind up or dissolve (or suffer any liquidation or dissolution),
except that, (i) any Person that is, or will in connection with such merger or
consolidation become, a REIT may merge into the Parent in a transaction
permitted hereunder and in which the Parent is the surviving corporation and
such merger does not result in any violation of Section 6.03(c), (ii) any Person
(other than the Parent or the General Partner) may merge into the Borrower in a
transaction permitted hereunder and in which the Borrower is the surviving
entity, (iii) any Person (other than the Parent, the Borrower or the General
Partner) may merge or consolidate with any Subsidiary (other than the Borrower
and the General Partner) in a transaction permitted hereunder and in which the
surviving entity is a Subsidiary (and, if any party to such merger or
consolidation is a Subsidiary Loan Party, is a Subsidiary Loan Party), (iv) any
Subsidiary (other than the Borrower and the General Partner) may merge into or
consolidate with any Person (other than the Parent, the Borrower or the General
Partner) in a transaction permitted under Section 6.05 in which, after giving
effect to such transaction, the surviving entity is not a Subsidiary and (v) any
Subsidiary (other than the Borrower and the General Partner) may liquidate or
dissolve if the Borrower determines in good faith that such liquidation or
dissolution is in the best interests of the Borrower and is not materially
disadvantageous to the Lenders and the Borrower or a Subsidiary Loan Party
receives any assets of such dissolved or liquidated Subsidiary if such dissolved
or liquidated Subsidiary was a Loan Party at the time of such liquidation or
dissolution; provided that any such merger or consolidation involving a Person
that is not a wholly-owned Subsidiary immediately prior thereto shall not be
permitted unless it is also treated as an Investment permitted under
Section 6.04.


(b)    None of the Parent, the Borrower or any other Subsidiary will engage to
any material extent in any business other than businesses of the type conducted
by the Parent, the Borrower and the other Subsidiaries on the Effective Date
(after giving effect to the Formation Transactions) and businesses reasonably
related thereto.


(c)    Notwithstanding anything herein to the contrary, the Parent (i) will not
engage in any business or activity other than the ownership of all the
outstanding Equity Interests in the General Partner and Equity Interests in the
Borrower and activities incidental thereto and (ii) will not own or acquire any
material assets (other than Equity Interests in the General Partner and the
Borrower, cash and Permitted Investments) or incur any liabilities (other than
Indebtedness expressly permitted to be incurred by it under Section 6.01,
liabilities imposed by law, including liabilities in respect of Taxes, and other
liabilities incidental to its existence and permitted business and activities).


(d)    Notwithstanding anything herein to the contrary, the Finance Corp. (i)
will not engage in any significant business and (ii) will not own or acquire any
material assets or incur any liabilities (other than Indebtedness permitted to
be incurred by it under Section 6.01 (but only as a co-obligor or guarantor with
respect to Indebtedness if the Borrower is an obligor on such Indebtedness and
the net proceeds of such Indebtedness are received by a Loan Party), liabilities
imposed by law (including liabilities in respect of Taxes) and other liabilities
incidental to its existence and permitted business and activities).




--------------------------------------------------------------------------------

96



(e)    Notwithstanding anything herein to the contrary, the General Partner (i)
will not engage in any business or activity other than the ownership of
outstanding Equity Interests of the Borrower and activities incidental thereto
(including transactions contemplated or permitted by the Partnership Agreement
and the provision of administrative, legal and management services to, or on
behalf of, the Borrower) and (ii) will not own or acquire any material assets
(other than Equity Interests in the Borrower, cash and Permitted Investments) or
incur any liabilities (other than Indebtedness expressly permitted to be
incurred by it under Section 6.01, liabilities imposed by law (including
liabilities in respect of Taxes) and other liabilities incidental to its
existence and permitted business and activities).


SECTION 6.04. Investments, Loans, Advances, Guarantees and Acquisitions. None of
the Parent, the Borrower or any other Subsidiary will purchase, hold, acquire
(including pursuant to any merger or consolidation with any Person that was not
a wholly-owned Subsidiary prior thereto), make or otherwise permit to exist any
Investment, except:


(a) the Formation Transactions;


(b) Investments constituting Permitted Investments at the time such Investments
are made;


(c) Investments (i) existing on the Effective Date in Subsidiaries,
(ii) Investments existing on the Effective Date or made in connection with the
Formation Transactions and set forth on Schedule 6.04 and (iii) in the case of
each of clauses (i) and (ii), any modification, renewal or extension thereof, so
long as the amount of each such Investment is not increased at any time above
the amount of such Investment under clause (i) or (ii), as applicable, existing
on the Effective Date, except pursuant to the terms of any such Investment under
clause (ii) existing as of the Effective Date and set forth on Schedule 6.04 or
as otherwise permitted by this Section 6.04 and the terms of any Investment are
not otherwise modified from the terms that are in effect on the Effective Date
in a manner that is materially adverse to the Lenders;


(d) Investments (including pursuant to any merger or consolidation) by the
Parent, the Borrower and the other Subsidiaries in their subsidiaries; provided
that (i) such subsidiaries are Subsidiaries prior to such investments, (ii) any
Investment in Equity Interests of a Subsidiary held by a Loan Party shall be
pledged, to the extent required, in accordance with the requirements of the
definition of the term “Collateral and Guarantee Requirement” and (iii) the
aggregate amount of such investments by the Loan Parties in, and loans and
advances by the Loan Parties to, and Guarantees by the Loan Parties of
Indebtedness and other obligations of, Subsidiaries that are not Loan Parties
(excluding all such investments, loans, advances and Guarantees existing on the
Effective Date and permitted by clause (c) above) shall not exceed (after taking
account of amounts charged to this clause (d) as provided by clauses (e) and (f)
below and Section 6.05(b)) at any time outstanding the greater of (x)
$150,000,000 and (y) an amount equal to 10% of the Gross Asset Value of the
Parent and the Subsidiaries as derived from the consolidated financial
statements most recently




--------------------------------------------------------------------------------

97

delivered pursuant to Section 5.01(a) or (b) hereof on or prior to the time any
such Investment is made (it being understood that any Investments permitted by
this clause (d) at the time made will not thereafter result in a violation of
this clause (d) as a result of subsequent changes in Gross Asset Value);


(e) loans or advances made by the Parent, the Borrower or any other Subsidiary
to any Subsidiary; provided that (i) the Indebtedness resulting therefrom is
permitted by Section 6.01(a)(iv) and (ii) the amount of such loans and advances
made by the Loan Parties to Subsidiaries that are not Loan Parties shall be
subject to the limitation set forth in clause (d) above;


(f) Guarantees by the Parent, the Borrower or any other Subsidiary of
Indebtedness or other obligations of the Parent, the Borrower or any other
Subsidiary (including any such Guarantees arising as a result of any such Person
being a joint and several co-applicant with respect to any Letter of Credit or
any other letter of credit or letter of guaranty); provided that (i) a
Subsidiary shall not Guarantee any Permitted Senior Unsecured Indebtedness, any
Permitted Subordinated Indebtedness or the Senior Notes (or any Refinancing
Indebtedness in respect of any of the foregoing) unless (A) such Subsidiary has
Guaranteed the Secured Obligations pursuant to the Collateral Agreement,
(B) such Guarantee of the Senior Notes, any Permitted Senior Unsecured
Indebtedness and any Permitted Subordinated Indebtedness (or of Refinancing
Indebtedness in respect of any of the foregoing) provides for the release and
termination thereof, without action by any Person, upon any release and
termination of such Guarantee of the Secured Obligations and (C) such Guarantee
of such Permitted Subordinated Indebtedness is subordinated to the Loan Document
Obligations on terms no less favorable to the Lenders than those of the
Permitted Subordinated Indebtedness, (ii) a Subsidiary that has not Guaranteed
the Secured Obligations pursuant to the Collateral Agreement shall not Guarantee
any Indebtedness of any Loan Party and (iii) the aggregate amount of
Indebtedness of Subsidiaries that are not Loan Parties that is Guaranteed by any
Loan Party (other than Guarantees of operating leases entered into in the
ordinary course of business) shall be subject to the limitation set forth in
clause (d) above;


(g) Investments to the extent that payment for such Investments is made solely
with Qualified Equity Interests of the Parent or the Borrower or from net
proceeds from the issuance thereof, provided such Investments are made within
180 days of the date of receipt of such net proceeds;


(h) Investments received (i) in connection with the bankruptcy or reorganization
of, or settlement of delinquent accounts and disputes with, customers and
suppliers, in each case in the ordinary course of business or (ii) upon
foreclosure (or transfer of title in lieu of foreclosure) with respect to any
secured Investment in a Person other than the Borrower or a Subsidiary and that,
in each case, was made without contemplation of such foreclosure (or transfer of
title in lieu of foreclosure);






--------------------------------------------------------------------------------

98

(i) Investments made as a result of the receipt of noncash consideration from a
sale, transfer, lease or other disposition, or an exclusive license, of any
asset in compliance with Section 6.05;


(j) Investments by the Parent, the Borrower or any other Subsidiary that result
solely from the receipt by the Parent, the Borrower or such Subsidiary from any
of its subsidiaries of a dividend or other Restricted Payment in the form of
Equity Interests, evidences of Indebtedness or other securities (but not any
additions thereto made after the date of the receipt thereof);


(k) Investments in the form of Hedging Agreements permitted under Section 6.07;


(l) payroll, travel, business entertainment and similar advances to officers,
directors, employees and consultants of the Parent or any Subsidiary to cover
matters that are expected at the time of such advances to be treated as expenses
of the Parent or such Subsidiary for accounting purposes and that are made in
the ordinary course of business;


(m) Investments consisting of extensions of trade credit in the ordinary course
of business;


(n) Investments in the ordinary course of business consisting of Article 3
endorsements for collection or deposit and Article 4 customary trade
arrangements with customers consistent with past practices;


(o) loans or advances to officers, directors and employees of the Parent or any
Subsidiary made in the ordinary course of business; provided that the aggregate
amount of such loans and advances outstanding at any time shall not exceed
$2,500,000;


(p) Permitted Acquisitions;


(q) Investments in Joint Ventures, provided that the aggregate amount thereof
outstanding at any time shall not exceed the greater of (x) $100,000,000 and (y)
an amount equal to 5% of the Gross Asset Value of the Parent and the
Subsidiaries as derived from the consolidated financial statements most recently
delivered pursuant to Section 5.01(a) or (b) hereof on or prior to the time any
such Investment is made (it being understood that any Investments permitted by
this clause (q) at the time made will not thereafter result in a violation of
this clause (q) as a result of subsequent changes in Gross Asset Value);


(r) Investments held by any Person (other than in such Person's subsidiaries)
acquired by the Borrower or a Subsidiary after the Effective Date or of any
Person merged or consolidated into the Borrower or merged or consolidated with a
Subsidiary in accordance with Section 6.03 after the Effective Date, in each
case to the extent that such Investments were not made in contemplation of or in
connection with such acquisition, merger or consolidation and were in existence
on the date of such acquisition, merger or consolidation;




--------------------------------------------------------------------------------

99

provided that this clause (r) is intended solely to grandfather such Investments
as are indirectly acquired as a result of an acquisition of such Person
otherwise permitted hereunder and any consideration paid in connection with such
acquisition that may be allocable to such Investments must be permitted by, and
be taken into account in computing compliance with, any basket amounts or
limitations applicable to such acquisition hereunder; and


(s) other Investments (as valued at the fair market value (as determined in good
faith by the Borrower) of such Investment at the time each such Investment is
made); provided that, at the time each such Investment is purchased, made or
otherwise acquired, the aggregate amount of all Investments made in reliance on
this clause (s) and then outstanding, shall not exceed $50,000,000.


SECTION 6.05. Asset Sales. None of the Parent, the Borrower or any other
Subsidiary will convey, sell, transfer, lease or sublease, or otherwise dispose
of, or exclusively license outside the ordinary course of business, in one
transaction or a series of related transactions, all or any part of its
business, assets or property of any kind whatsoever, whether real, personal or
mixed and whether tangible or intangible, including any Equity Interest owned by
it, nor will any Subsidiary issue any additional Equity Interest in such
Subsidiary (other than issuances of (x) limited partnership interests of the
Borrower , (y) Equity Interests to the Parent, the Borrower or any other
Subsidiary in compliance with Section 6.04 and (z) directors' qualifying shares
and other nominal amounts of Equity Interests that are required to be held by
other Persons under applicable law), except:


(a) conveyances, sales, transfers, leases, subleases or other dispositions of
inventory and goods held for sale or obsolete, worn-out, used or surplus assets
to the extent such assets are no longer used or useful or necessary for the
operation of the Borrower's and the Subsidiaries' business (including allowing
any registrations or any applications for registration of any immaterial
intellectual property to expire, lapse or be abandoned) or of cash and Permitted
Investments;


(b) leases or subleases of any real or personal property and conveyances, sales,
transfers or other dispositions to customers of equipment, supplies or other
assets used or consumed by customers in connection with leases or subleases of
Property, in each case in the ordinary course of business;


(c) conveyances, sales, transfers, leases, subleases or other dispositions to
the Borrower or any other Subsidiary; provided that any such conveyances, sales,
transfers, leases, subleases or other dispositions involving a Subsidiary that
is not a Loan Party shall be made in compliance with Sections 6.04(d) (if
involving an Investment) and 6.09;


(d) conveyances, sales, transfers, leases, subleases or other dispositions of
accounts receivable in connection with the compromise or collection thereof in
the ordinary course of business and not as part of any accounts receivables
financing transaction;






--------------------------------------------------------------------------------

100

(e) dispositions of assets subject to any casualty or condemnation proceeding
(including in lieu thereof);


(f) dispositions of property to the extent that (i) such property is exchanged
for credit against the purchase price of similar replacement property or (ii)
the proceeds of such disposition are promptly applied to the purchase price of
such replacement property;


(g) leases or licenses constituting Liens permitted by Section 6.02, Investments
permitted by Section 6.04(q) and Restricted Payments permitted by Section 6.08;


(h) dispositions of Investments in Joint Ventures to the extent required by, or
made pursuant to customary buy/sell arrangements between, the joint venture
parties set forth in joint venture arrangements and similar binding
arrangements;


(i) conveyances, sales, transfers, leases, subleases or other dispositions, and
exclusive licenses, of assets that are not permitted by any other clause of this
Section; provided that (i) the aggregate fair market value of all assets sold,
transferred, leased or otherwise disposed of, and of all assets exclusively
licensed, in reliance on this clause shall not exceed $100,000,000 during any
fiscal year of the Parent (it being understood and agreed that amounts not fully
utilized in any fiscal year may be carried forward and utilized in the
immediately succeeding fiscal year) and (ii) all sales, transfers, leases and
other dispositions, and all exclusive licenses, made in reliance on this clause,
other than sales, transfers, leases and other dispositions and exclusive
licenses of assets having a fair value not in excess of $5,000,000 for any
individual sale, transfer, lease and other disposition and exclusive license or
$25,000,000 in the aggregate for all such sales, transfers, leases and other
dispositions and exclusive licenses during the term of this Agreement, shall be
made for fair market value and at least 75% Cash Consideration;


(j) any exchange of assets to the extent qualifying for like kind treatment
under Section 1031 of the Code; provided that any net cash proceeds (taking into
account all Taxes actually paid or payable, as reasonably determined by the
Borrower, as a result of such sale) received as consideration for such assets
shall be applied to permanently reduce secured Indebtedness of the Borrower or
its Subsidiaries or Indebtedness of any Subsidiary that is not a Subsidiary Loan
Party or applied as provided in Section 2.10(c) as if such net cash proceeds
were received in respect of a Prepayment Event; and


(k) Sale/Leaseback Transactions involving Properties having an aggregate fair
market value (as reasonably determined by the Borrower in respect of each such
Property at the time of the consummation of such Sale/Leaseback Transactions)
not in excess of $100,000,000.


Notwithstanding the foregoing, other than permitted sales and dispositions of
Equity Interests in joint ventures that are Subsidiaries and dispositions to the
Borrower or other Subsidiaries in compliance with Section 6.04, and other than
directors' qualifying shares and other nominal amounts of Equity Interests that
are required to be held by other Persons under applicable requirements of




--------------------------------------------------------------------------------

101

law, no such sale, transfer or other disposition of any Equity Interests in any
Subsidiary shall be permitted unless (i) such Equity Interests constitute all
the Equity Interests in such Subsidiary held by the Parent and the Subsidiaries
and (ii) immediately after giving effect to such transaction, the Parent and the
Subsidiaries shall otherwise be in compliance with Section 6.04.
SECTION 6.06. Sale/Leaseback Transactions. None of the Parent, the Borrower or
any other Subsidiary will enter into any Sale/Leaseback Transaction unless (a)
the sale or transfer of the property thereunder is permitted under
Section 6.05(k), (b) any Capital Lease Obligations and Synthetic Lease
Obligations arising in connection therewith are permitted under
Section 6.01(a)(viii), (c) any Liens arising in connection therewith (including
Liens deemed to arise in connection with any such Capital Lease Obligations and
Synthetic Lease Obligations) are permitted under Section 6.02(a)(v) and (d) the
net proceeds (taking into account all Taxes actually paid or payable, as
reasonably determined by the Borrower, as a result of such sale) of any such
Sale/Leaseback Transaction are applied to permanently reduce secured
Indebtedness of the Borrower or its Subsidiaries or Indebtedness of any
Subsidiary that is not a Subsidiary Loan Party or applied as provided in Section
2.10(c) as if such net proceeds were received in respect of a Prepayment Event.


SECTION 6.07. Hedging Agreements. None of the Parent, the Borrower or any other
Subsidiary will enter into any Hedging Agreement, except (a) Hedging Agreements
entered into to hedge or mitigate risks to which the Parent, the Borrower or any
other Subsidiary has actual exposure (other than in respect of Equity Interests
or Indebtedness of the Parent, the Borrower or any other Subsidiary) and
(b) Hedging Agreements entered into in order to effectively cap, collar or
exchange interest rates (from fixed to floating rates, from one floating rate to
another floating rate or otherwise) with respect to any interest-bearing
liability or investment of the Parent, the Borrower or any other Subsidiary.


SECTION 6.08. Restricted Payments; Certain Payments of Indebtedness. (a) None of
the Parent, the Borrower or any other Subsidiary will declare or make, or agree
to pay or make, directly or indirectly, any Restricted Payments, or incur any
obligation (contingent or otherwise) to do so, except that (i) the Parent may
declare and pay dividends with respect to its Equity Interests and make other
Restricted Payments payable solely in additional Equity Interests permitted
hereunder; (ii) the General Partner or any Subsidiary of the Borrower may
declare and pay dividends or make other distributions with respect to its
capital stock, partnership or membership interests or other similar Equity
Interests, or make other Restricted Payments in respect of its Equity Interests,
in each case ratably to the holders of such Equity Interests (or, if not
ratably, on a basis more favorable to the Parent and the Subsidiaries); (iii)
the Parent may repurchase Equity Interests upon the exercise of stock options or
warrants if such Equity Interests represent a portion of the exercise price of
such options or warrants as part of a “cashless” exercise; (iv) the Parent may
make cash payments in lieu of the issuance of fractional shares representing
insignificant interests in the Parent in connection with the exercise of
warrants, options or other securities convertible into or exchangeable for
Equity Interests in the Parent, and the Borrower may make Restricted Payments to
the Parent in order to enable the Parent to make such cash payments; (v) the
Parent may make Restricted Payments, pursuant to and in accordance with stock
option plans or other benefit plans or agreements for directors, officers or
employees of the Parent, the Borrower and the other Subsidiaries, in an
aggregate amount not in excess of $5,000,000 in any fiscal year, and the
Borrower may make




--------------------------------------------------------------------------------

102

Restricted Payments to the Parent in order to enable the Parent to make such
Restricted Payments; provided that any amount not so used in any given fiscal
year may be carried forward and used in the next succeeding fiscal year;
(vi) the Borrower may declare and pay dividends with respect to its Equity
Interests in an aggregate amount in respect of any period of four fiscal
quarters for which financial statements have been delivered to the Lenders (or,
if shorter, the period from the Effective Date to the last day of the fiscal
quarter of the Parent then last ended for which financial statements have been
delivered to the Lenders) not to exceed 95% of Adjusted Funds from Operations
for such period and the Parent may declare and pay dividends in an aggregate
amount not to exceed the amount of such dividends received by the Parent; (vii)
from and after the REIT Election Date, the Borrower may declare or pay any
dividend with respect to its Equity Interests or make any distribution to its
equity holders to fund a dividend or distribution by the Parent (and make any
corresponding distributions to the holders (other than the Parent) of limited
partnership units in the Borrower based on such equity holders' individual
percentage ownership of Equity Interests in the Borrower), so long as the Parent
believes in good faith that the Parent qualifies as a REIT under the Code and
the declaration or payment of such dividend, in each case, by the Parent, or the
making of such distribution is necessary either to maintain the Parent's status
as a REIT under the Code for any calendar year or to enable the Parent to avoid
payment of any Tax for any calendar year that could be avoided by reason of a
distribution by Parent to its equityholders, with such distribution by the
Parent to be made as and when determined by Parent, whether during or after the
end of, the relevant calendar year; (viii) the Parent and the Borrower may make
Restricted Payments (A) in amounts necessary to redeem for cash Equity Interests
of the Borrower that are transferred or owned in violation of the terms of the
Partnership Agreement, (B) to redeem, for cash or Equity Interests in the
Parent, Equity Interests of the Borrower owned by limited partners of the
Borrower to the extent required by the Partnership Agreement or (C) as otherwise
contemplated and required by the Partnership Agreement; (ix) Permitted Tax
Payments may be made; and (x) Restricted Payments may be made out of the net
cash proceeds of an issuance of Equity Interests of the Parent (other than
Disqualified Equity Interests) or out of the proceeds of a contribution to the
common equity capital of the Parent from its equityholders within 180 days
following the date of such issuance or contribution, as the case may be;
provided that in the case of each of clause (vi), (vii) (viii) and (x), no
Default referred to in paragraphs (a), (b), (h) or (i) of Article VII and no
Event of Default shall have occurred and be continuing.


(b)    None of the Parent, the Borrower or any other Subsidiary will make, or
agree to pay or make, directly or indirectly, any payment or other distribution
(whether in cash, securities or other property) of or in respect of principal of
or interest on any Subordinated Indebtedness (including Permitted Subordinated
Indebtedness and Refinancing Indebtedness in respect thereof), or any payment or
other distribution (whether in cash, securities or other property), including
any sinking fund or similar deposit, on account of the purchase, redemption,
retirement, acquisition, defeasance, cancelation or termination of any
Subordinated Indebtedness, except:


(i)regularly scheduled interest and principal payments as and when due in
respect of any Subordinated Indebtedness, and redemptions, repurchases,
repayments or retirements of Subordinated Indebtedness within the one-year
period prior to the maturity date thereof, in each case other than payments in
respect of Subordinated Indebtedness prohibited by the subordination provisions
thereof;




--------------------------------------------------------------------------------

103



(ii)refinancings of Subordinated Indebtedness with the proceeds of Refinancing
Indebtedness permitted under Section 6.01;


(iii)payments of or in respect of Subordinated Indebtedness made solely with
Equity Interests in the Parent or the Borrower (other than Disqualified Equity
Interests), so long an no Default exists of would result therefrom;


(iv)so long as no Default then exists or would result therefrom, other payments
or distributions not in excess of $5,000,000 in any fiscal year of the Borrower;
and


(v)payments of or in respect of Subordinated Indebtedness owing to the Parent or
any Subsidiary not in violation of the subordination provisions required
pursuant to Section 6.01(a)(iv)(B).


SECTION 6.09. Transactions with Affiliates. None of the Parent, the Borrower or
any other Subsidiary will sell, lease, license or otherwise transfer any assets
to, or purchase, lease, license or otherwise acquire any assets from, or
otherwise engage in any other transactions with, any of its Affiliates, except
(a) transactions that are at prices and on terms and conditions substantially as
favorable to the Parent, the Borrower or such Subsidiary than those that would
prevail at such time in comparable arm's-length transactions with unrelated
third parties, (b) transactions between or among the Loan Parties not involving
any other Affiliate and transactions between or among Subsidiaries that are not
Loan Parties not involving any other Affiliate, (c) any Restricted Payment
permitted under Section 6.08, (d) issuances by the Parent or the Borrower of
Equity Interests (other than Disqualified Equity Interests), and receipt by the
Parent or the Borrower of capital contributions, (e) compensation, expense
reimbursement and indemnification of, and other employment arrangements with,
directors, officers and employees of the Parent, the Borrower or any other
Subsidiary entered in the ordinary course of business, (f) loans and advances
permitted under clauses (l) and (o) of Section 6.04, (g) transactions pursuant
to agreements in existence on the Effective Date and set forth on Schedule 6.09
or any amendment thereto to the extent such amendment is not adverse, taken as a
whole, to the Lenders in any material respect, (h) the consummation of the
Transactions, (i) loans and guarantees among the Borrower and the Subsidiaries
to the extent permitted under Article VI, and (j) any acquisition transaction
with any Person who is not an Affiliate immediately before the consummation of
such transaction that becomes an Affiliate as a result of such acquisition.


SECTION 6.10. Restrictive Agreements. None of the Parent, the Borrower or any
other Subsidiary will enter into, incur or permit to exist any agreement or
other arrangement that restricts or imposes any condition upon (a) the ability
of the Parent, the Borrower or any other wholly-owned Subsidiary to create,
incur or permit to exist any Lien upon any of its assets to secure any Secured
Obligations or (b) the ability of any Subsidiary to pay dividends or other
distributions with respect to its Equity Interests or to make or repay loans or
advances to the Parent, the Borrower or any other Subsidiary or to Guarantee
Indebtedness of the Parent, the Borrower or any other Subsidiary; provided that
(i) the foregoing shall not apply to (A) restrictions and conditions imposed




--------------------------------------------------------------------------------

104

by applicable law or by any Loan Document, (B) restrictions and conditions
imposed by the Senior Notes Documents as in effect on the Effective Date or any
agreement or document governing or evidencing Refinancing Indebtedness in
respect of the Senior Notes permitted under clause (ii) of Section 6.01(a);
provided that the restrictions and conditions contained in any such agreement or
document are not less favorable to the Lenders than the restrictions and
conditions imposed by the Senior Notes Documents as in effect on the Effective
Date, (C) restrictions and conditions existing on the Effective Date identified
on Schedule 6.10 (but shall apply to any amendment or modification expanding the
scope of, any such restriction or condition), (D) in the case of any Subsidiary
that is not a wholly-owned Subsidiary, restrictions and conditions imposed by
its organizational documents or any related joint venture or similar agreement;
provided that such restrictions and conditions apply only to such Subsidiary and
to any Equity Interests in such Subsidiary, (E) restrictions and conditions
imposed on any Subsidiary in existence at the time such Subsidiary became a
Subsidiary (but shall apply to any amendment or modification expanding the scope
of any such restriction or condition which makes such restrictions and
conditions, taken as a whole, materially more restrictive); provided that such
restrictions and conditions apply only to such Subsidiary, (F) customary
provisions restricting assignments, subletting or other transfers (including the
granting of any Liens) contained in leases, sub-leases, licenses, sub-licenses
or similar agreements, including with respect to intellectual property and other
agreements, in each case entered into in the ordinary course of business;
provided that such provisions apply only to the assets that are the subject of
such lease, sub-lease, license, sub-license or other agreement and shall not
apply to any other assets of the Parent, the Borrower or any other Subsidiary,
(G) restrictions on pledging joint venture interests included in customary
provisions in joint venture agreements or arrangements and other agreements and
other similar agreements applicable to joint ventures and (H) restrictions and
conditions imposed by any agreement or documents governing Permitted Senior
Unsecured Indebtedness, Permitted Subordinated Indebtedness and Refinancing
Indebtedness in respect of any of the foregoing; (ii) clause (a) of the
foregoing shall not apply to (A) restrictions or conditions imposed by any
agreement relating to secured Indebtedness permitted by clauses (vi), (vii) or
(viii) of Section 6.01(a) if such restrictions or conditions apply only to the
assets securing such Indebtedness or (B) customary provisions in leases and
other agreements restricting the assignment thereof and (iii) clause (b) of the
foregoing shall not apply to (A) customary restrictions and conditions contained
in agreements relating to the sale of a Subsidiary, or a business unit,
division, product line or line of business or a Property, in each case permitted
under Section 6.05 and that are applicable solely pending such sale; provided
that such restrictions and conditions apply only to the Subsidiary, or the
business unit, division, product line or line of business or the Property, that
is to be sold and such sale is permitted hereunder, and (B) restrictions and
conditions imposed by agreements relating to Indebtedness of Foreign
Subsidiaries permitted under Section 6.01(a)(ix); provided that such
restrictions and conditions apply only to such Foreign Subsidiaries. Nothing in
this paragraph shall be deemed to modify the requirements set forth in the
definition of the term “Collateral and Guarantee Requirement” or the obligations
of the Loan Parties under Sections 5.03, 5.04 or 5.14 or under the Security
Documents.


SECTION 6.11. Amendment of Material Documents. None of the Parent, the Borrower
or any other Subsidiary will amend, modify or waive any of its rights under (a)
the Senior Notes Documents (and any agreement or instrument governing or
evidencing any Refinancing Indebtedness in respect thereof), (b) any agreement
or instrument governing or evidencing the




--------------------------------------------------------------------------------

105

Permitted Subordinated Indebtedness, the Permitted Senior Unsecured Indebtedness
and any Refinancing Indebtedness in respect of any of the foregoing or (c) its
certificate of incorporation, bylaws or other organizational documents (other
than, in connection with the IPO, the amendment and restatement of Partnership
Agreement and the articles of incorporation and bylaws of the Parent, in each
case to be substantially in the form of the drafts provided to the
Administrative Agent prior to the Effective Date (with such changes as shall be
reasonably acceptable to the Administrative Agent)), in each case to the extent
such amendment, modification or waiver could reasonably be expected to be
adverse in any material respect to the Lenders (it being understood and agreed
that any amendment or modification of, or waiver under, (x) the Senior Notes
Documents (and any agreement or instrument governing or evidencing any
Refinancing Indebtedness in respect thereof) and (y) any agreement or instrument
governing or evidencing any Indebtedness described in preceding clause (b)
affecting the covenants set forth therein shall be deemed not to be adverse in
any material respect to the Lenders so long as the Borrower reasonably
determines in good faith that such covenants, as so affected, are no more
restrictive (taken as a whole) with respect to the Borrower and the Subsidiaries
than the covenants set forth in this Agreement).


SECTION 6.12. Senior Secured Net Leverage Ratio. The Parent will not permit the
Senior Secured Net Leverage Ratio as of the last day of any fiscal quarter
ending on any date during any period below to exceed the ratio set forth below
opposite such period:


Period
Ratio
Effective Date through December 31, 2014
2.50:1.00
January 1, 2015 and thereafter
2.00:1.00



SECTION 6.13. Consolidated Fixed Charge Coverage Ratio. The Parent will not
permit the Consolidated Fixed Charge Coverage Ratio for any period of four
consecutive fiscal quarters to be less than 2.00:1.00.


SECTION 6.14. Gross Asset Value Ratio. The Parent will not permit the Gross
Asset Value Ratio (when expressed as a percentage) as of the last day of any
fiscal quarter ending on any date during any period below to be greater than the
percentage set forth below opposite such period:


Period
Percentage
Effective Date through December 31, 2014
55%
January 1, 2015 and thereafter
50%



SECTION 6.15. Fiscal Year. The Parent will not, and the Parent will not permit
any other Loan Party to, (a) change its fiscal year to end on a date other than
December 31 or (b) change its fiscal quarters to end on dates other than March
31, June 30, September 30 or December 31.










--------------------------------------------------------------------------------

106

ARTICLE VII


Events of Default


If any of the following events (“Events of Default”) shall occur:
(a) the Borrower shall fail to pay any principal of any Loan or any
reimbursement obligation in respect of any LC Disbursement when and as the same
shall become due and payable, whether at the due date thereof or at a date fixed
for prepayment thereof or otherwise;


(b) the Borrower shall fail to pay any interest on any Loan or any fee or any
other amount (other than an amount referred to in clause (a) of this Article)
payable under this Agreement or any other Loan Document, when and as the same
shall become due and payable, and such failure shall continue unremedied for a
period of three Business Days;


(c) any representation or warranty made or deemed made by or on behalf of the
Parent, the Borrower or any other Subsidiary in any Loan Document or in any
written report, certificate, financial statement or other information provided
pursuant to or in connection with any Loan Document or any amendment or
modification thereof or waiver thereunder shall prove to have been incorrect in
any material respect (or in any respect, if qualified by materiality, “Material
Adverse Effect” or similar language) when made or deemed made;


(d) the Parent or the Borrower shall fail to observe or perform any covenant,
condition or agreement contained in Section 5.02(a), 5.05 (with respect to the
existence of the Parent or the Borrower), 5.12 or 5.13 or in Article VI;


(e) any Loan Party shall fail to observe or perform any covenant, condition or
agreement contained in any Loan Document (other than those specified in
clause (a), (b) or (d) of this Article), and such failure shall continue
unremedied for a period of 30 days after receipt of written notice thereof from
the Administrative Agent or the Required Lenders to the Borrower (with a copy to
the Administrative Agent in the case of any such notice from the Required
Lenders);


(f) the Parent, the Borrower or any other Subsidiary shall fail to make any
payment (whether of principal, interest, termination payment or other payment
obligation and regardless of amount) in respect of any Material Indebtedness,
when and as the same shall become due and payable (whether by scheduled
maturity, required prepayment, acceleration, demand or otherwise), after giving
effect to any period of grace specified for such payment in the agreement or
instrument governing such Material Indebtedness;


(g) any event or condition occurs that results in any Material Indebtedness
becoming due prior to its scheduled maturity, or that enables or permits the
holder or holders of any Material Indebtedness or any trustee or agent on its or
their behalf, or, in the case of any Hedging Agreement, the applicable
counterparty, immediately with the giving of notice (i) to cause such Material
Indebtedness to become due, (ii) to require the prepayment, repurchase,
redemption or defeasance thereof, prior to its scheduled maturity or, (iii) in
the case of any Hedging Agreement,




--------------------------------------------------------------------------------

107

to cause the termination thereof; provided that this clause (g) shall not apply
to (i) any secured Indebtedness that becomes due as a result of (x) the
voluntary sale or transfer, if permitted hereunder, or (y) any casualty or other
insured damage to, or any taking under power of eminent domain or by
condemnation or similar proceeding of the assets securing such Indebtedness or
(ii) any Indebtedness that becomes due as a result of a voluntary refinancing
thereof permitted under Section 6.01;


(h) an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, reorganization or other relief in
respect of the Parent, the Borrower, the General Partner or any other
Significant Subsidiary or its debts, or of a substantial part of its assets,
under any Federal, state or foreign bankruptcy, insolvency, receivership or
similar law now or hereafter in effect or (ii) the appointment of a receiver,
trustee, custodian, sequestrator, conservator or similar official for the
Parent, the Borrower, the General Partner or any other Significant Subsidiary or
for a substantial part of its assets, and, in any such case referred to in
clause (i) or (ii) above, such proceeding or petition shall continue undismissed
for 60 days or an order or decree approving or ordering any of the foregoing
shall be entered;


(i) the Parent, the Borrower, the General Partner or any other Significant
Subsidiary shall (i) voluntarily commence any proceeding or file any petition
seeking liquidation (other than any liquidation permitted by
Section 6.03(a)(v)), reorganization or other relief under any Federal, state or
foreign bankruptcy, insolvency, receivership or similar law now or hereafter in
effect, (ii) consent to the institution of, or fail to contest in a timely and
appropriate manner, any proceeding or petition described in clause (h) of this
Article, (iii) apply for or consent to the appointment of a receiver, trustee,
custodian, sequestrator, conservator or similar official for the Parent, the
Borrower, the General Partner or any other Significant Subsidiary or for a
substantial part of its assets, (iv) file an answer admitting the material
allegations of a petition filed against it in any such proceeding or (v) make a
general assignment for the benefit of creditors, or the board of directors (or
similar governing body) of the Parent, the Borrower, the General Partner or any
other Significant Subsidiary (or any committee thereof) shall adopt any
resolution or otherwise authorize any action to approve any of the actions
referred to above in this clause (i) or clause (h) of this Article;


(j) one or more judgments for the payment of money in an aggregate amount in
excess of $25,000,000 (other than any such judgment covered by insurance (other
than under a self-insurance program) to the extent a claim therefor has been
made in writing and liability therefor has not been denied by the insurer),
shall be rendered against the Parent, the Borrower, any other Subsidiary or any
combination thereof and the same shall remain undischarged for a period of
60 consecutive days during which execution shall not be effectively stayed, or
any action shall be legally taken by a judgment creditor to attach or levy upon
any assets of the Parent, the Borrower or any other Subsidiary to enforce any
such judgment;


(k) one or more ERISA Events shall have occurred that could, individually or in
the aggregate, reasonably be expected to result in a Material Adverse Effect;


(l) any Lien purported to be created under any Security Document shall cease to
be, or shall be asserted by any Loan Party not to be, a valid and perfected Lien
on a material




--------------------------------------------------------------------------------

108

portion of the Collateral except as a result of (i) a sale or transfer of the
applicable Collateral in a transaction permitted under the Loan Documents, (ii)
the release thereof as provided in the applicable Security Document or Section
9.14 or (iii) the Administrative Agent's failure to maintain possession of any
stock certificate, promissory note or other instrument actually delivered to it
under the Collateral Agreement;


(m) any Guarantee purported to be created under any Loan Document shall cease to
be, or shall be asserted by any Loan Party not to be, in full force and effect,
except as a result of the release thereof as provided in the applicable Loan
Document or Section 9.14;


(n) a Change in Control shall occur; or


(o) from and after the REIT Election Date, the Parent shall cease to qualify for
taxation as a REIT;


then, and in every such event (other than an event with respect to the Parent or
the Borrower described in clause (h) or (i) of this Article), and at any time
thereafter during the continuance of such event, the Administrative Agent may,
and at the request of the Required Lenders shall, by notice to the Parent and
the Borrower, take any or all of the following actions, at the same or different
times:  (i) terminate the Commitments, and thereupon the Commitments shall
terminate immediately, (ii) declare the Loans then outstanding to be due and
payable in whole (or in part (but ratably as among the Loans at the time
outstanding), in which case any principal not so declared to be due and payable
may thereafter be declared to be due and payable), and thereupon the principal
of the Loans so declared to be due and payable, together with accrued interest
thereon and all fees and other obligations of the Borrower hereunder, shall
become due and payable immediately, and (iii) require the deposit of cash
collateral in respect of LC Exposure as provided in Section 2.05(i), in each
case without presentment, demand, protest or other notice of any kind, all of
which are hereby waived by the Parent and the Borrower; and in the case of any
event with respect to the Parent or the Borrower described in clause (h) or (i)
of this Article, the Commitments shall automatically terminate, the principal of
the Loans then outstanding, together with accrued interest thereon and all fees
and other obligations of the Borrower hereunder, shall immediately and
automatically become due and payable and the deposit of such cash collateral in
respect of LC Exposure shall immediately and automatically become due, in each
case without presentment, demand, protest or other notice of any kind, all of
which are hereby waived by the Parent and the Borrower.
ARTICLE VIII


The Administrative Agent


Each of the Lenders and the Issuing Banks hereby irrevocably appoints the entity
named as Administrative Agent in the heading of this Agreement and its
successors to serve as administrative agent and collateral agent under the Loan
Documents, and authorizes the Administrative Agent to take such actions and to
exercise such powers as are delegated to the Administrative Agent by the terms
of the Loan Documents, together with such actions and powers




--------------------------------------------------------------------------------

109

as are reasonably incidental thereto. In addition, to the extent required under
the laws of any jurisdiction, each of the Lenders and the Issuing Banks hereby
grants to the Administrative Agent any required powers of attorney to execute
any Security Document governed by the laws of such jurisdiction on such Lender's
or Issuing Bank's behalf. Neither the Borrower nor any other Loan Party shall
have rights as a third-party beneficiary of any such provisions.
The Person serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender or an Issuing Bank as any other
Lender or Issuing Bank and may exercise the same as though it were not the
Administrative Agent, and the term “Lender” or “Lenders” shall include the
Person serving as the Administrative Agent hereunder in its individual capacity,
unless otherwise expressly indicated, the context otherwise requires or such
Person is not extending Commitments or Loans hereunder at such time. Such Person
and its Affiliates may accept deposits from, lend money to, own securities of,
act as the financial advisor or in any other advisory capacity for and generally
engage in any kind of business with the Parent, the Borrower or any other
Subsidiary or other Affiliate thereof as if such Person were not the
Administrative Agent hereunder and without any duty to account therefor to the
Lenders or the Issuing Banks.
The Administrative Agent shall not have any duties or obligations except those
expressly set forth in the Loan Documents, and its duties hereunder shall be
administrative in nature. Without limiting the generality of the foregoing,
(a) the Administrative Agent shall not be subject to any fiduciary or other
implied duties, regardless of whether a Default has occurred and is continuing
(and it is understood and agreed that the use of the term “agent” herein or in
any other Loan Documents (or any other similar term) with reference to the
Administrative Agent is not intended to connote any fiduciary or other express
or implied obligations arising under agency doctrine of any applicable law, and
that such term is used as a matter of market custom and is intended to create or
reflect only an administrative relationship between contracting parties),
(b) the Administrative Agent shall not have any duty to take any discretionary
action or to exercise any discretionary power, except discretionary rights and
powers expressly contemplated by the Loan Documents that the Administrative
Agent is required to exercise as directed in writing by the Required Lenders (or
such other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith to be necessary, under the
circumstances as provided in the Loan Documents); provided that the
Administrative Agent shall not be required to take any action that, in its
opinion or the opinion of its counsel, may expose the Administrative Agent to
liability or be contrary to any Loan Document or applicable law, including for
the avoidance of doubt any action that may be in violation of the automatic stay
under any Bankruptcy Event or that may effect a forfeiture, modification or
termination of property of a Defaulting Lender in violation of any Bankruptcy
Event, and (c) except as expressly set forth in the Loan Documents, the
Administrative Agent shall not have any duty to disclose, and shall not be
liable for the failure to disclose, any information relating to the Parent, the
Borrower, any other Subsidiary or any Affiliate of any of the foregoing that is
communicated to or obtained by the Person serving as Administrative Agent or any
of its Affiliates in any capacity. The Administrative Agent shall not be liable
for any action taken or not taken by it with the consent or at the request of
the Required Lenders (or such other number or percentage of the Lenders as shall
be necessary, or as the Administrative Agent shall believe in good faith to be
necessary, under the circumstances as provided in the Loan Documents) or in the
absence of its own gross negligence or wilful misconduct (such absence to




--------------------------------------------------------------------------------

110

be presumed unless otherwise determined by a court of competent jurisdiction by
a final and nonappealable judgment). The Administrative Agent shall be deemed
not to have knowledge of any Default unless and until written notice thereof
(stating that it is a “notice of default”) is given to the Administrative Agent
by the Parent, the Borrower, a Lender or an Issuing Bank, and the Administrative
Agent shall not be responsible for or have any duty to ascertain or inquire into
(i) any statement, warranty or representation made in or in connection with any
Loan Document, (ii) the contents of any certificate, report or other document
delivered thereunder or in connection therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth in any Loan Document or the occurrence of any Default, (iv) the
sufficiency, validity, enforceability, effectiveness or genuineness of any Loan
Document or any other agreement, instrument or document or (v) the satisfaction
of any condition set forth in Article IV or elsewhere in any Loan Document,
other than to confirm receipt of items expressly required to be delivered to the
Administrative Agent or satisfaction of any condition that expressly refers to
the matters described therein being acceptable or satisfactory to the
Administrative Agent. The Administrative Agent shall be entitled to rely, and
shall not incur any liability for relying, upon any notice, request,
certificate, consent, statement, instrument, document or other writing
(including any electronic message, Internet or intranet website posting or other
distribution) believed by it to be genuine and to have been signed, sent or
otherwise authenticated by the proper Person (whether or not such Person in fact
meets the requirements set forth in the Loan Documents for being the signatory,
sender or authenticator thereof). The Administrative Agent also shall be
entitled to rely, and shall not incur any liability for relying, upon any
statement made to it orally or by telephone and believed by it to be made by the
proper Person (whether or not such Person in fact meets the requirements set
forth in the Loan Documents for being the signatory, sender or authenticator
thereof), and may act upon any such statement prior to receipt of written
confirmation thereof. In determining compliance with any condition hereunder to
the making of a Loan, or the issuance, extension, renewal or increase of a
Letter of Credit, that by its terms must be fulfilled to the satisfaction of a
Lender or an Issuing Bank, the Administrative Agent may presume that such
condition is satisfactory to such Lender or Issuing Bank unless the
Administrative Agent shall have received notice to the contrary from such Lender
or Issuing Bank prior to the making of such Loan or the issuance of such Letter
of Credit. The Administrative Agent may consult with legal counsel (who may be
counsel for the Borrower), independent accountants and other experts selected by
it, and shall not be liable for any action taken or not taken by it in
accordance with the advice of any such counsel, accountants or experts.
The Administrative Agent may perform any of and all its duties and exercise its
rights and powers hereunder or under any other Loan Document by or through any
one or more sub-agents appointed by the Administrative Agent. The Administrative
Agent and any such sub-agent may perform any of and all their duties and
exercise their rights and powers through their respective Related Parties. The
exculpatory provisions of this Article shall apply to any such sub-agent and to
the Related Parties of the Administrative Agent and any such sub-agent, and
shall apply to their respective activities in connection with the syndication of
the credit facilities provided for herein as well as activities as
Administrative Agent. The Administrative Agent shall not be responsible for the
negligence or misconduct of any sub-agents except to the extent that a court of
competent jurisdiction determines in a final and nonappealable judgment that the
Administrative Agent acted with gross negligence or willful misconduct in the
selection of such sub-agents.




--------------------------------------------------------------------------------

111

Subject to the terms of this paragraph, the Administrative Agent may resign at
any time from its capacity as such. In connection with such resignation, the
Administrative Agent shall give notice of its intent to resign to the Lenders,
the Issuing Banks and the Borrower. Upon receipt of any such notice of
resignation, the Required Lenders shall have the right to appoint a successor,
which successor, so long as no Event of Default shall have occurred and be
continuing, shall be subject to approval by the Borrower (which approval shall
not be unreasonably withheld or delayed). If no successor shall have been so
appointed by the Required Lenders and approved by the Borrower (to the extent
required) and shall have accepted such appointment within 30 days after the
retiring Administrative Agent gives notice of its intent to resign, then the
retiring Administrative Agent may (with the consent of the Borrower, such
consent not to be unreasonably withheld or delayed), on behalf of the Lenders
and the Issuing Banks, appoint a successor Administrative Agent. Upon the
acceptance of its appointment as Administrative Agent hereunder by a successor,
such successor shall succeed to and become vested with all the rights, powers,
privileges and duties of the retiring Administrative Agent, and the retiring
Administrative Agent shall be discharged from its duties and obligations
hereunder and under the other Loan Documents. The fees payable by the Parent and
the Borrower to a successor Administrative Agent shall be the same as those
payable to its predecessor unless otherwise agreed by the Parent, the Borrower
and such successor. Notwithstanding the foregoing, in the event no successor
Administrative Agent shall have been so appointed and shall have accepted such
appointment within 30 days after the retiring Administrative Agent gives notice
of its intent to resign, the retiring Administrative Agent may give notice of
the effectiveness of its resignation to the Lenders, the Issuing Banks and the
Borrower, whereupon, on the date of effectiveness of such resignation stated in
such notice, (a) the retiring Administrative Agent shall be discharged from its
duties and obligations hereunder and under the other Loan Documents; provided
that, solely for purposes of maintaining any security interest granted to the
Administrative Agent under any Security Document for the benefit of the Secured
Parties, the retiring Administrative Agent shall continue to be vested with such
security interest as collateral agent for the benefit of the Secured Parties
and, in the case of any Collateral in the possession of the Administrative
Agent, shall continue to hold such Collateral, in each case until such time as a
successor Administrative Agent is appointed and accepts such appointment in
accordance with this paragraph (it being understood and agreed that the retiring
Administrative Agent shall have no duty or obligation to take any further action
under any Security Document, including any action required to maintain the
perfection of any such security interest), and (b) the Required Lenders shall
succeed to and become vested with all the rights, powers, privileges and duties
of the retiring Administrative Agent, provided that (i) all payments required to
be made hereunder or under any other Loan Document to the Administrative Agent
for the account of any Person other than the Administrative Agent shall be made
directly to such Person and (ii) all notices and other communications required
or contemplated to be given or made to the Administrative Agent shall also
directly be given or made to each Lender and each Issuing Bank. Following the
effectiveness of the Administrative Agent's resignation from its capacity as
such, the provisions of this Article and Section 9.03, as well as any
exculpatory, reimbursement and indemnification provisions set forth in any other
Loan Document, shall continue in effect for the benefit of such retiring
Administrative Agent, its sub‑agents and their respective Related Parties in
respect of any actions taken or omitted to be taken by any of them while the
retiring Administrative Agent was acting as Administrative Agent and in respect
of the matters referred to in the proviso under clause (a) above.




--------------------------------------------------------------------------------

112

Each Lender and Issuing Bank acknowledges that it has, independently and without
reliance upon the Administrative Agent, the Arrangers or any other Lender or
Issuing Bank, or any of the Related Parties of any of the foregoing, and based
on such documents and information as it has deemed appropriate, made its own
credit analysis and decision to enter into this Agreement. Each Lender and
Issuing Bank also acknowledges that it will, independently and without reliance
upon the Administrative Agent, the Arrangers or any other Lender or Issuing
Bank, or any of the Related Parties of any of the foregoing, and based on such
documents and information as it shall from time to time deem appropriate,
continue to make its own decisions in taking or not taking action under or based
upon this Agreement, any other Loan Document or any related agreement or any
document furnished hereunder or thereunder.
Each Lender, by delivering its signature page to this Agreement, or delivering
its signature page to an Assignment and Assumption or any other Loan Document
pursuant to which it shall become a Lender hereunder, and if necessary releasing
such signature page from escrow, shall be deemed to have acknowledged receipt
of, and consented to and approved, each Loan Document and each other document
required to be delivered to, or be approved by or satisfactory to, the
Administrative Agent or the Lenders on the Effective Date.
Except with respect to the exercise of setoff rights of any Lender in accordance
with Section 9.08 or with respect to a Lender's right to file a proof of claim
in an insolvency proceeding, no Secured Party shall have any right individually
to realize upon any of the Collateral or to enforce any Guarantee of the Secured
Obligations, it being understood and agreed that all powers, rights and remedies
under the Loan Documents may be exercised solely by the Administrative Agent on
behalf of the Secured Parties in accordance with the terms thereof. In the event
of a foreclosure by the Administrative Agent on any of the Collateral pursuant
to a public or private sale or other disposition, the Administrative Agent or
any Lender may be the purchaser or licensor of any or all of such Collateral at
any such sale or other disposition, and the Administrative Agent, as agent for
and representative of the Secured Parties (but not any Lender or Lenders in its
or their respective individual capacities unless the Required Lenders shall
otherwise agree in writing) shall be entitled, for the purpose of bidding and
making settlement or payment of the purchase price for all or any portion of the
Collateral sold at any such public sale, to use and apply any of the Loan
Document Obligations as a credit on account of the purchase price for any
collateral payable by the Administrative Agent on behalf of the Secured Parties
at such sale or other disposition.
In furtherance of the foregoing and not in limitation thereof, no Hedging
Agreement the obligations under which constitute Secured Obligations will create
(or be deemed to create) in favor of any Secured Party that is a party thereto
any rights in connection with the management or release of any Collateral or of
the obligations of any Loan Party under any Loan Document except as expressly
provided in the Collateral Agreement. By accepting the benefits of the
Collateral, each Secured Party that is a party to any such Hedging Agreement
shall be deemed to have appointed the Administrative Agent to serve as
administrative agent and collateral agent under the Loan Documents and agreed to
be bound by the Loan Documents as a Secured Party thereunder, subject to the
limitations set forth in this paragraph.
The Secured Parties irrevocably authorize the Administrative Agent, at its
option and in its discretion:




--------------------------------------------------------------------------------

113

(a) to release any Lien on any property granted to or held by the Administrative
Agent under any Loan Document (x) upon termination of all Commitments and
payment in full of all Obligations (other than contingent indemnification
obligations) and the expiration or termination of all Letters of Credit (other
than Letters of Credit as to which other arrangements satisfactory to the
Administrative Agent and the applicable Issuing Bank shall have been made), (y)
in the circumstances contemplated by Section 9.14, or (z) subject to Section
9.02, if approved, authorized or ratified in writing by the Required Lenders;
(b) to subordinate any Lien on any property granted to or held by the
Administrative Agent under any Loan Document to the holder of any Lien on such
property that is permitted by Section 6.02(a)(v); and
(c) to release any Subsidiary Loan Party from its obligations under the
Guarantee in the circumstances contemplated by Section 9.14.
Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent's authority to release or
subordinate its interest in particular types or items of property, or to release
any Subsidiary Loan Party from its obligations under the Guarantee pursuant to
this Article VIII.
The Administrative Agent shall not be responsible for or have a duty to
ascertain or inquire into any representation or warranty regarding the
existence, value or collectability of the Collateral, the existence, priority or
perfection of the Administrative Agent's Lien thereon, or any certificate
prepared by any Loan Party in connection therewith, nor shall the Administrative
Agent be responsible or liable to the Lenders for any failure to monitor or
maintain any portion of the Collateral.
In case of the pendency of any proceeding with respect to any Loan Party under
any Federal, state or foreign bankruptcy, insolvency, receivership or similar
law now or hereafter in effect, the Administrative Agent (irrespective of
whether the principal of any Loan or any LC Disbursement shall then be due and
payable as herein expressed or by declaration or otherwise and irrespective of
whether the Administrative Agent shall have made any demand on the Borrower)
shall be entitled and empowered (but not obligated) by intervention in such
proceeding or otherwise:
(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans, LC Exposure and all other Secured
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders, the Issuing
Banks and the Administrative Agent (including any claim under Sections 2.11,
2.12, 2.13, 2.15, 2.16 and 9.03) allowed in such judicial proceeding; and
(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;
and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such proceeding is hereby authorized by each
Lender, each Issuing Bank and each other Secured Party to make such payments to
the Administrative Agent and, in the event that the Administrative




--------------------------------------------------------------------------------

114

Agent shall consent to the making of such payments directly to the Lenders, the
Issuing Banks or the other Secured Parties, to pay to the Administrative Agent
any amount due to it, in its capacity as the Administrative Agent, under the
Loan Documents (including under Sections 2.11 and 9.03).
Notwithstanding anything herein to the contrary, the Arrangers shall not have
any duties or obligations under this Agreement or any other Loan Document but
shall have the benefit of the indemnities provided for hereunder.
The provisions of this Article are solely for the benefit of the Administrative
Agent, the Lenders and the Issuing Banks, and, except solely to the extent of
the Borrower's rights to consent pursuant to and subject to the conditions set
forth in this Article, none of the Parent, the Borrower or any other Loan Party
shall have any rights as a third party beneficiary of any such provisions. Each
Secured Party, whether or not a party hereto, will be deemed, by its acceptance
of the benefits of the Collateral and of the Guarantees of the Secured
Obligations provided under the Loan Documents, to have agreed to the provisions
of this Article.
ARTICLE IX


Miscellaneous


SECTION 9.01. Notices. (a)  Except in the case of notices and other
communications expressly permitted to be given by telephone (and subject to
paragraph (b) of this Section), all notices and other communications provided
for herein shall be in writing and shall be delivered by hand or overnight
courier service, mailed by certified or registered mail or sent by fax or other
electronic communication, as follows:


(i)if to the Parent or the Borrower, to it at 1649 West Frankford Road
Carrollton, Texas 75007, Attention of Kimberly H. Sheehy, Chief Financial
Officer  (Fax No. (513) 397-9900), with a copy to Cravath, Swaine & Moore, LLP,
825 Eighth Avenue New York, NY, Attention: Rob Kiessling (Fax: (212) 474-3700);


(ii)if to the Administrative Agent, to 60 Wall Street, 43rd Floor, New York, New
York 10005, Attention of Anca Trifan (Fax No. (212) 797-5695);


(iii)if to any Issuing Bank, to it at its address (or fax number or email
address) most recently specified by it in a notice delivered to the
Administrative Agent, the Parent and the Borrower (or, in the absence of any
such notice, to the address (or fax number) set forth in the Administrative
Questionnaire of the Lender that is serving as such Issuing Bank or is an
Affiliate thereof);


(iv)if to the Swingline Lender, to it at 60 Wall Street, 43rd Floor, New York,
New York 10005, Attention of Anca Trifan (Fax No. (212) 797-5695); and


(v)if to any other Lender, to it at its address (or fax number or email address)
set forth in its Administrative Questionnaire.




--------------------------------------------------------------------------------

115



Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by fax shall be deemed to have been given when sent (except that, if not given
during normal business hours for the recipient, shall be deemed to have been
given at the opening of business on the next business day for the recipient);
and notices delivered through electronic communications to the extent provided
in paragraph (b) of this Section shall be effective as provided in such
paragraph.
(b)    Notices and other communications to the Lenders and Issuing Banks
hereunder may be delivered or furnished by electronic communications (including
email and Internet and intranet websites) pursuant to procedures approved by the
Administrative Agent; provided that the foregoing shall not apply to notices
under Article II to any Lender or Issuing Bank if such Lender or Issuing Bank,
as applicable, has notified the Administrative Agent that it is incapable of
receiving notices under such Article by electronic communication. Any notices or
other communications to the Administrative Agent, the Parent or the Borrower may
be delivered or furnished by electronic communications pursuant to procedures
approved by the recipient thereof prior thereto; provided that approval of such
procedures may be limited or rescinded by any such Person by notice to each
other such Person.


(c)    Any party hereto may change its address or fax number or email address
for notices and other communications hereunder by notice to the other parties
hereto.


(d)    The Parent and the Borrower agree that the Administrative Agent may, but
shall not be obligated to, make any Communication by posting such Communication
on Debt Domain, Intralinks, Syndtrak or a similar electronic transmission system
(the “Platform”). The Platform is provided “as is” and “as available”. Neither
the Administrative Agent nor any its Related Parties warrants, or shall be
deemed to warrant, the adequacy of the Platform and expressly disclaim liability
for errors or omissions in the Communications. No warranty of any kind, express,
implied or statutory, including any warranty of merchantability, fitness for a
particular purpose, non-infringement of third-party rights or freedom from
viruses or other code defects, is made, or shall be deemed to be made, by the
Administrative Agent or any of its Related Parties in connection with the
Communications or the Platform. In no event shall the Administrative Agent or
any of its Related Parties have any liability to the Borrower or the other Loan
Parties, any Lender or any other Person for damages of any kind, including
direct or indirect, special, incidental or consequential damages, losses or
expenses (whether in tort, contract or otherwise) arising out of the Borrower's,
any Loan Party's or the Administrative Agent's transmission of communications
through the Platform, except to the extent that a court of competent
jurisdiction determines in a final and nonappealable judgment that the
Administrative Agent acted with gross negligence or willful misconduct in
connection with such transmission.


SECTION 9.02. Waivers; Amendments. (a) No failure or delay by the Administrative
Agent, any Issuing Bank or any Lender in exercising any right or power hereunder
or under any other Loan Document shall operate as a waiver thereof, nor shall
any single or partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or




--------------------------------------------------------------------------------

116

power. The rights and remedies of the Administrative Agent, the Issuing Banks
and the Lenders hereunder and under the other Loan Documents are cumulative and
are not exclusive of any rights or remedies that they would otherwise have. No
waiver of any provision of any Loan Document or consent to any departure by any
Loan Party therefrom shall in any event be effective unless the same shall be
permitted by paragraph (b) of this Section, and then such waiver or consent
shall be effective only in the specific instance and for the specific purpose
for which given. Without limiting the generality of the foregoing, the execution
and delivery of this Agreement, the making of a Loan or the issuance of a Letter
of Credit shall not be construed as a waiver of any Default, regardless of
whether the Administrative Agent, any Lender or any Issuing Bank may have had
notice or knowledge of such Default at the time.


(b)    Except as otherwise expressly provided in this Agreement or any other
Loan Document, none of this Agreement, any other Loan Document or any provision
hereof or thereof may be waived, amended or modified except, in the case of this
Agreement, pursuant to an agreement or agreements in writing entered into by the
Parent, the Borrower, the Administrative Agent and the Required Lenders and, in
the case of any other Loan Document, pursuant to an agreement or agreements in
writing entered into by the Administrative Agent and the Loan Party or Loan
Parties that are parties thereto, in each case with the consent of the Required
Lenders; provided that (i) any provision of this Agreement or any other Loan
Document may be amended by an agreement in writing entered into by the Parent,
the Borrower and the Administrative Agent to cure any ambiguity, omission,
defect or inconsistency so long as, in each case, (A) such amendment does not
adversely affect the rights of any Lender or (B) the Lenders shall have received
at least five Business Days' prior written notice thereof and the Administrative
Agent shall not have received, within five Business Days of the date of such
notice to the Lenders, a written notice from the Required Lenders stating that
the Required Lenders object to such amendment and (ii) no such agreement shall
(A) increase the Commitment of any Lender without the written consent of such
Lender (it being understood that a waiver of any condition precedent or the
waiver of any Default, Event of Default or mandatory prepayment shall not
constitute an increase of any Commitment), (B) reduce the principal amount of
any Loan or LC Disbursement or reduce the rate of interest thereon or reduce any
fees payable hereunder (it being understood that any modification to the
financial definitions in this Agreement shall not constitute a reduction in the
rate of interest or fees for this purposes), without the written consent of each
Lender directly affected thereby, (C) postpone the scheduled maturity date of
any Loan, or the required date of reimbursement of any LC Disbursement, or any
date for the payment of any interest or fees payable hereunder, or reduce the
amount of, waive or excuse any such payment, or postpone the scheduled date of
expiration of any Commitment, without the written consent of each Lender
directly affected thereby, (D) except as otherwise set forth in this Agreement,
change Section 2.17(b) or 2.17(c) in a manner that would alter the pro rata
sharing of payments required thereby without the written consent of each Lender
directly and adversely affected thereby, (E) change any of the provisions of
this Section or the percentage set forth in the definition of the term “Required
Lenders” or any other provision of any Loan Document specifying the number or
percentage of Lenders required to waive, amend or modify any rights thereunder
or make any determination or grant any consent thereunder, without the written
consent of each Lender; provided that, with the consent of the Required Lenders,
the provisions of this Section and the definition of the term “Required Lenders”
may be amended to include references to any new class of loans created under
this Agreement (or to lenders extending such loans) on substantially the same




--------------------------------------------------------------------------------

117

basis as the corresponding references relating to the existing Loans or Lenders,
(F) release guarantors constituting substantially all of the value of the
Guarantees (including, in each case, by limiting liability in respect thereof)
created under the Collateral Agreement without the written consent of each
Lender (except as expressly provided in Section 9.14 or the applicable Security
Documents (including any such release by the Administrative Agent in connection
with any sale or other disposition of any Subsidiary upon the exercise of
remedies under the Security Documents), it being understood that an amendment or
other modification of the type of obligations guaranteed under the Collateral
Agreement shall not be deemed to be a release or limitation of any Guarantee)
and (G) release all or substantially all the Collateral from the Liens of the
Security Documents, without the written consent of each Lender (except as
expressly provided in Section 9.14 or the applicable Security Document
(including any such release by the Administrative Agent in connection with any
sale or other disposition of the Collateral upon the exercise of remedies under
the Security Documents), it being understood that an amendment or other
modification of the type of obligations secured by the Security Documents shall
not be deemed to be a release of the Collateral from the Liens of the Security
Documents); provided further that no such agreement shall amend, modify, extend
or otherwise affect the rights or obligations of the Administrative Agent, any
Issuing Bank or the Swingline Lender without the prior written consent of the
Administrative Agent, such Issuing Bank or the Swingline Lender, as the case may
be. Notwithstanding the foregoing, no consent with respect to any amendment,
waiver or other modification of this Agreement or any other Loan Document shall
be required of (x) any Defaulting Lender, except with respect to any amendment,
waiver or other modification referred to in clause (A), (B) or (C) of clause
(ii) of the first proviso of this paragraph and then only in the event such
Defaulting Lender shall directly and adversely be affected by such amendment,
waiver or other modification or (y) in the case of any amendment, waiver or
other modification referred to in clause (ii) of the first proviso of this
paragraph, any Lender that receives payment in full of the principal of and
interest accrued on each Loan made by, and all other amounts owing to, such
Lender or accrued for the account of such Lender under this Agreement and the
other Loan Documents at the time such amendment, waiver or other modification
becomes effective and whose Commitments terminate by the terms and upon the
effectiveness of such amendment, waiver or other modification.


(c)    Notwithstanding anything herein to the contrary, the Administrative Agent
may, without the consent of any Secured Party, consent to a departure by any
Loan Party from any covenant of such Loan Party set forth in this Agreement, the
Collateral Agreement or in any other Security Document to the extent such
departure is consistent with the authority of the Administrative Agent set forth
in the definition of the term “Collateral and Guarantee Requirement”.


(d)    The Administrative Agent may, but shall have no obligation to, with the
written concurrence of any Lender, execute amendments, waivers or other
modifications on behalf of such Lender. Any amendment, waiver or other
modification effected in accordance with this Section 9.02 shall be binding upon
each Person that is at the time thereof a Lender and each Person that
subsequently becomes a Lender.


SECTION 9.03. Expenses; Indemnity; Damage Waiver. (a) The Parent and the
Borrower shall pay (i) all reasonable and documented out-of-pocket expenses
incurred by the Administrative Agent, the Arrangers and their Affiliates,
including the reasonable and documented




--------------------------------------------------------------------------------

118

fees, charges and disbursements of a single primary counsel for all of the
foregoing, together with an additional single local counsel in each applicable
local jurisdiction for all such parties (as necessary), in connection with the
structuring, arrangement and syndication of the credit facilities provided for
herein, including the preparation, execution and delivery of this Agreement, the
other Loan Documents or any amendments, modifications or waivers of the
provisions hereof or thereof, (ii) all reasonable and documented out‑of-pocket
expenses incurred by any Issuing Bank in connection with the issuance,
amendment, renewal or extension of any Letter of Credit or any demand for
payment thereunder and (iii) all reasonable and documented out-of-pocket
expenses incurred by the Administrative Agent and the Arrangers, including the
reasonable and documented fees, charges and disbursements of a single primary
counsel for all such parties, together with an additional single local counsel
in each applicable local jurisdiction for all such parties (as necessary, or, in
the case of an actual or perceived conflict of interest, where the party
affected by such conflict informs the Borrower of such conflict, of a single
additional counsel in each relevant jurisdiction for all similarly affected
parties), and all reasonable and documented out-of-pocket expenses (other than
fees and expenses of counsel) incurred by each Lender, in each case, in
connection with the enforcement or protection of its rights in connection with
the Loan Documents, including its rights under this Section, or in connection
with the Loans made or Letters of Credit issued hereunder, including all such
out-of-pocket expenses (subject to the limitation of fees and expenses of
counsel described above) incurred during any workout, restructuring or
negotiations in respect of such Loans or Letters of Credit.


(b)    The Parent and the Borrower shall indemnify the Administrative Agent (and
any sub-agent thereof), the Arrangers, each Lender and Issuing Bank, and each
Related Party of any of the foregoing Persons (each such Person being called an
“Indemnitee”), against, and hold each Indemnitee harmless from, any and all
actual losses, claims, damages and liabilities, including the reasonable and
documented fees, charges and disbursements of a single primary counsel and
additional single local counsel in any relevant jurisdiction for all Indemnitees
(or, in the case of an actual or perceived conflict of interest, where the
Indemnitee affected by such conflict informs the Borrower of such conflict, of a
single additional counsel for all similarly affected parties), incurred by or
asserted against any Indemnitee arising out of, in connection with, or as a
result of (i) the execution or delivery of this Agreement, the other Loan
Documents or any other agreement or instrument contemplated hereby or thereby,
the performance by the parties thereto of their respective obligations
thereunder or the consummation of the Transactions or any other transactions
contemplated thereby, (ii) the use of the proceeds of the Loans or the issuance
of Letters of Credit, (iii) any actual or alleged presence or release of
Hazardous Materials on or from any Mortgaged Property or any other property
currently or formerly owned or operated by the Parent, the Borrower or any other
Subsidiary, or (iv) any claim, litigation, investigation or proceeding relating
to any of the foregoing, whether based on contract, tort or any other theory and
whether initiated by a third party or by the Parent, the Borrower or any other
Subsidiary or any of their respective Affiliates (and regardless of whether any
Indemnitee is a party thereto); provided that such indemnity shall not, as to
any Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the gross
negligence or wilful misconduct of such Indemnitee. This paragraph shall not
apply with respect to Taxes other than any Taxes that represent losses, claims
or damages arising from any non-Tax claim.




--------------------------------------------------------------------------------

119

        
(c)    To the extent that the Parent and the Borrower fail to indefeasibly pay
any amount required to be paid by them under paragraph (a) or (b) of this
Section to the Administrative Agent (or any sub-agent thereof), any Issuing
Bank, the Swingline Lender or any Related Party of any of the foregoing (and
without limiting their obligation to do so), each Lender severally agrees to pay
to the Administrative Agent (or any such sub-agent), such Issuing Bank, the
Swingline Lender or such Related Party, as the case may be, such Lender's pro
rata share (determined as of the time that the applicable unreimbursed expense
or indemnity payment is sought) of such unpaid amount; provided that the
unreimbursed expense or indemnified loss, claim, damage, liability or related
expense, as the case may be, was incurred by or asserted against the
Administrative Agent (or such sub-agent), such Issuing Bank or the Swingline
Lender in its capacity as such, or against any Related Party of any of the
foregoing acting for the Administrative Agent (or any such sub-agent), any
Issuing Bank or the Swingline Lender in connection with such capacity. For
purposes of this Section, a Lender's “pro rata share” shall be determined based
upon its share of the sum of the total Exposures and unused Commitments, in each
case, at the time (or most recently outstanding and in effect).


(d)    No Indemnitee shall be liable for any damages arising from the use by
others of information or other materials obtained through telecommunications,
electronic or other information transmission systems (including the Internet) in
the absence of willful misconduct, bad faith or gross negligence (as determined
by a court of competent jurisdiction in a final, non-appealable decision). None
of the Parent, the Borrower, any other Subsidiary or any other Loan Party or any
Indemnitee shall have any liability for special, indirect, consequential or
punitive damages (as opposed to direct or actual damages) arising out of, in
connection with, or as a result of this Agreement, any other Loan Document or
any agreement or instrument contemplated hereby or thereby, the Transactions,
any Loan or Letter of Credit or the use of the proceeds thereof; provided,
however, that nothing contained in this sentence will limit the indemnity and
reimbursement obligations of the Parent and the Borrower set forth in this
Section.


(e)    All amounts due under this Section shall be payable within 10 Business
Days after written demand therefor with a reasonably detailed summary of the
amounts claimed.


SECTION 9.04. Successors and Assigns. (a) The provisions of this Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby (including any Affiliate of
any Issuing Bank that issues any Letter of Credit), except that (i) except as
permitted by Section 6.03, neither the Parent nor the Borrower may assign or
otherwise transfer any of its rights or obligations hereunder without the prior
written consent of the Administrative Agent and each Lender (and any attempted
assignment or transfer by the Parent or the Borrower without such consent shall
be null and void) and (ii) no Lender may assign or otherwise transfer its rights
or obligations hereunder except in accordance with this Section. Nothing in this
Agreement, expressed or implied, shall be construed to confer upon any Person
(other than the parties hereto, their respective successors and assigns
permitted hereby (including any Affiliate of any Issuing Bank that issues any
Letter of Credit), Participants (to the extent provided in paragraph (c) of this
Section), the Arrangers and, to the extent expressly contemplated hereby, the
sub-agents of the Administrative Agent and the Related Parties of any of the
Administrative




--------------------------------------------------------------------------------

120

Agent, the Arrangers, any Issuing Bank and any Lender) any legal or equitable
right, remedy or claim under or by reason of this Agreement.


(b)    (i)Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more Eligible Assignees all or a portion of its
rights and obligations under this Agreement (including all or a portion of its
Commitment and the Loans at the time owing to it) with the prior written consent
(such consent not to be unreasonably withheld, delayed or conditioned) of:
(A) the Borrower; provided that no consent of the Borrower shall be required (1)
for an assignment to a Lender, an Affiliate of a Lender or an Approved Fund and
(2) if an Event of Default referred to in clause (a), (b), (h) or (i) of Article
VII has occurred and is continuing, for any other assignment; provided further
that the Borrower shall be deemed to have consented to any such assignment
unless it shall object thereto by written notice to the Administrative Agent
within ten Business Days after having received notice thereof;


(B) the Administrative Agent; provided that no consent of the Administrative
Agent shall be required for an assignment to a Lender or an Affiliate of a
Lender (in each case, other than a Defaulting Lender); and


(C) the Swingline Lender and each Issuing Bank.


(ii)    Assignments shall be subject to the following additional conditions:


(A) except in the case of an assignment to a Lender, an Affiliate of a Lender or
an Approved Fund or an assignment of the entire remaining amount of the
assigning Lender's Commitment or Loans, the amount of the Commitment or Loans of
the assigning Lender subject to each such assignment (determined as of the date
the Assignment and Assumption with respect to such assignment is delivered to
the Administrative Agent) shall not be less than $5,000,000 unless each of the
Borrower and the Administrative Agent otherwise consents (such consent not to be
unreasonably withheld, delayed or conditioned); provided that no such consent of
the Borrower shall be required if an Event of Default referred to in clause (a),
(b), (h) or (i) of Article VII has occurred and is continuing;
(B) each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender's rights and obligations under this Agreement;
provided that this clause (B) shall not be construed to prohibit the assignment
of a proportionate part of all the assigning Lender's rights and obligations in
respect of Commitments or Loans;
(C) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500; provided that only one such processing and
recordation




--------------------------------------------------------------------------------

121

fee shall be payable in the event of simultaneous assignments from any Lender or
its Approved Funds to one or more other Approved Funds of such Lender; and
(D)    the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire in which the assignee
designates one or more credit contacts to whom all syndicate-level information
(which may contain MNPI) will be made available and who may receive such
information in accordance with the assignee's compliance procedures and
applicable law, including Federal, state and foreign securities laws.
(iii)    Subject to acceptance and recording thereof pursuant to
paragraph (b)(v) of this Section, from and after the effective date specified in
each Assignment and Assumption the assignee thereunder shall be a party hereto
and, to the extent of the interest assigned by such Assignment and Assumption,
have the rights and obligations of a Lender under this Agreement, and the
assigning Lender thereunder shall, to the extent of the interest assigned by
such Assignment and Assumption, be released from its obligations under this
Agreement (and, in the case of an Assignment and Assumption covering all the
assigning Lender's rights and obligations under this Agreement, such Lender
shall cease to be a party hereto but shall continue to be entitled to the
benefits of Sections 2.14, 2.15, 2.16 and 9.03). Any assignment or transfer by a
Lender of rights or obligations under this Agreement that does not comply with
this Section shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
Section 9.04(c).


(iv)    The Administrative Agent, acting solely for this purpose as a
non-fiduciary agent of the Borrower, shall maintain at one of its offices a copy
of each Assignment and Assumption delivered to it and records of the names and
addresses of the Lenders, and the Commitment of, and principal amount (and
stated interest) of the Loans and LC Disbursements owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”). Failure to make
any such recordation, or any error in such recordation, shall not affect the
Borrower's obligations in respect of such Loans and LC Disbursements. The
entries in the Register shall be conclusive absent manifest error, and the
Borrower, the Administrative Agent, the Issuing Banks and the Lenders may treat
each Person whose name is recorded in the Register pursuant to the terms hereof
as a Lender hereunder for all purposes of this Agreement, notwithstanding notice
to the contrary. The Register shall be available for inspection by the Borrower
and, as to entries pertaining to it, any Issuing Bank or Lender, at any
reasonable time and from time to time upon reasonable prior notice.


(v)    Upon receipt by the Administrative Agent of an Assignment and Assumption
executed by an assigning Lender and an assignee, the assignee's completed
Administrative Questionnaire (unless the assignee shall already be a Lender
hereunder) and the processing and recordation fee referred to in this Section
and any written consent required by this Section, the Administrative Agent shall
accept such Assignment and Assumption and record the information contained
therein in the Register; provided that the Administrative Agent shall not be
required to accept such Assignment and Assumption or so record the information
contained therein if the Administrative Agent reasonably believes that such
Assignment and Assumption lacks any written consent required by this Section or
is otherwise not in proper form, it being acknowledged that the




--------------------------------------------------------------------------------

122

Administrative Agent shall have no duty or obligation (and shall incur no
liability) with respect to obtaining (or confirming the receipt of) any such
written consent or with respect to the form of (or any defect in) such
Assignment and Assumption, any such duty and obligation being solely with the
assigning Lender and the assignee. No assignment shall be effective for purposes
of this Agreement unless it has been recorded in the Register as provided in
this paragraph, and following such recording, unless otherwise determined by the
Administrative Agent (such determination to be made in the sole discretion of
the Administrative Agent, which determination may be conditioned on the consent
of the assigning Lender and the assignee), shall be effective notwithstanding
any defect in the Assignment and Assumption relating thereto. Each assigning
Lender and the assignee, by its execution and delivery of an Assignment and
Assumption, shall be deemed to have represented to the Administrative Agent that
all written consents required by this Section with respect thereto (other than
the consent of the Administrative Agent) have been obtained and that such
Assignment and Assumption is otherwise duly completed and in proper form, and
each assignee, by its execution and delivery of an Assignment and Assumption,
shall be deemed to have represented to the assigning Lender and the
Administrative Agent that such assignee is an Eligible Assignee.


(c)    (i)Any Lender may, without the consent of the Borrower, the
Administrative Agent, any Issuing Bank or the Swingline Lender, sell
participations to one or more Eligible Assignees (“Participants”) in all or a
portion of such Lender's rights and obligations under this Agreement (including
all or a portion of its Commitments and Loans); provided that (A) such Lender's
obligations under this Agreement shall remain unchanged, (B) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations and (C) the Parent, the Borrower, the Administrative Agent, the
Issuing Banks and the other Lenders shall continue to deal solely and directly
with such Lender in connection with such Lender's rights and obligations under
this Agreement. Any agreement or instrument pursuant to which a Lender sells
such a participation shall provide that such Lender shall retain the sole right
to enforce this Agreement and to approve any amendment, modification or waiver
of any provision of this Agreement or any other Loan Document; provided that
such agreement or instrument may provide that such Lender will not, without the
consent of the Participant, agree to any amendment, modification or waiver
described in clause (ii) the first proviso to Section 9.02(b) that adversely
affects such Participant or requires the approval of all the Lenders. The Parent
and the Borrower agree that each Participant shall be entitled to the benefits
of Sections 2.14, 2.15 and 2.16 (subject to the requirements and limitations
therein, including the requirements under Section 2.16(f) (it being understood
that the documentation required under Section 2.16(f) shall be delivered to the
participating Lender)) to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to paragraph (b) of this Section;
provided that such Participant (x) agrees to be subject to the provisions of
Sections 2.17 and 2.18 as if it were an assignee under paragraph (b) of this
Section and (y) shall not be entitled to receive any greater payment under
Section 2.14 or 2.16, with respect to any participation, than its participating
Lender would have been entitled to receive. Each Lender that sells a
participation agrees, at the Borrower's request and expense, to use reasonable
efforts to cooperate with the Borrower to effectuate the provisions of
Section 2.18(b) with respect to any Participant. To the extent permitted by law,
each Participant also shall be entitled to the benefits of Section 9.08 as
though it were a Lender; provided that such Participant agrees to be subject to
Section 2.17(c) as though it were a Lender.






--------------------------------------------------------------------------------

123

(ii)    Each Lender that sells a participation shall, acting solely for this
purpose as a non-fiduciary agent of the Borrower, maintain a register on which
it enters the name and address of each Participant and the principal amounts
(and stated interest) of each Participant's interest in the Loans or other
obligations under this Agreement or any other Loan Document (the “Participant
Register”); provided that no Lender shall have any obligation to disclose all or
any portion of the Participant Register (including the identity of any
Participant or any information relating to a Participant's interest in any
Commitments, Loans, Letters of Credit or its other obligations under this
Agreement or any other Loan Document) to any Person except to the extent that
such disclosure is necessary to establish that such Commitment, Loan, Letter of
Credit or other obligation is in registered form under Section 5f.103-1(c) of
the United States Treasury Regulations. The entries in the Participant Register
shall be conclusive absent manifest error, and such Lender shall treat each
Person whose name is recorded in the Participant Register as the owner of such
participation for all purposes of this Agreement notwithstanding any notice to
the contrary. For the avoidance of doubt, the Administrative Agent (in its
capacity as Administrative Agent) shall have no responsibility for maintaining a
Participant Register.


(d)    Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including any pledge or assignment to secure obligations to a Federal
Reserve Bank or any other central banking authority, and this Section 9.04 shall
not apply to any such pledge or assignment of a security interest; provided that
no such pledge or assignment of a security interest shall release a Lender from
any of its obligations hereunder or substitute any such pledgee or assignee for
such Lender as a party hereto.


SECTION 9.05. Survival. All covenants, agreements, representations and
warranties made by the Loan Parties in the Loan Documents and in the
certificates or other instruments delivered in connection with or pursuant to
this Agreement or any other Loan Document shall be considered to have been
relied upon by the other parties hereto and shall survive the execution and
delivery of the Loan Documents and the making of any Loans and issuance of any
Letters of Credit, regardless of any investigation made by any such other party
or on its behalf and notwithstanding that the Administrative Agent, the
Arrangers, any Issuing Bank or any Lender may have had notice or knowledge of
any Default or incorrect representation or warranty at the time any Loan
Document is executed and delivered or any credit is extended hereunder, and
shall continue in full force and effect as long as the principal of or any
accrued interest on any Loan or any fee or any other amount payable under this
Agreement is outstanding and unpaid or any LC Exposure is outstanding and so
long as the Commitments have not expired or terminated. Notwithstanding the
foregoing or anything else to the contrary set forth in this Agreement or any
other Loan Document, in the event that, in connection with the refinancing or
repayment in full of the credit facilities provided for herein, an Issuing Bank
shall have provided to the Administrative Agent a written consent to the release
of the Lenders from their obligations hereunder with respect to any Letter of
Credit issued by such Issuing Bank (whether as a result of the obligations of
the Borrower (and any other account party) in respect of such Letter of Credit
having been collateralized in full by a deposit of cash with such Issuing Bank,
or being supported by a letter of credit that names such Issuing Bank as the
beneficiary thereunder, or otherwise), then from and after such time such Letter
of Credit shall cease to be a “Letter of Credit” outstanding hereunder for all
purposes of this Agreement




--------------------------------------------------------------------------------

124

and the other Loan Documents, and the Lenders shall be deemed to have no
participations in such Letter of Credit, and no obligations with respect
thereto, under Section 2.05(d) or 2.05(f). The provisions of Sections 2.14,
2.15, 2.16, 2.17 and 9.03 and Article VIII shall survive and remain in full
force and effect regardless of the consummation of the transactions contemplated
hereby, the repayment of the Loans, the expiration or termination of the Letters
of Credit and the Commitments or the termination of this Agreement or any
provision hereof.


SECTION 9.06. Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts, each of which shall constitute an original, but all of
which when taken together shall constitute a single contract. This Agreement and
the other Loan Documents constitute the entire contract among the parties
relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof, including the commitments of the Lenders and, if applicable, their
Affiliates under any commitment advices submitted by them (but do not supersede
any other provisions of the Fee Letter (or any separate letter agreements with
respect to fees payable to the Administrative Agent or any Issuing Bank) that do
not by the terms of such documents terminate upon the effectiveness of this
Agreement, all of which provisions shall remain in full force and effect).
Except as provided in Section 4.01, this Agreement shall become effective when
it shall have been executed by the Administrative Agent and the Administrative
Agent shall have received counterparts hereof that, when taken together, bear
the signatures of each of the other parties hereto, and thereafter shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns. Delivery of an executed counterpart of a signature page
of this Agreement by facsimile or other electronic imaging shall be effective as
delivery of a manually executed counterpart of this Agreement.


SECTION 9.07. Severability. Any provision of this Agreement held to be invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.


SECTION 9.08. Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender and Issuing Bank, and each Affiliate of any of the
foregoing, is hereby authorized at any time and from time to time, to the
fullest extent permitted by applicable law, upon any amount becoming due and
payable by the Borrower hereunder (whether at stated maturity, by acceleration
or otherwise) to set off and apply any and all deposits (general or special,
time or demand, provisional or final, in whatever currency) or other amounts at
any time held and other obligations at any time owing by such Lender or Issuing
Bank, or by such an Affiliate, to or for the credit or the account of the Parent
or the Borrower against any of and all the obligations then due of the Parent or
the Borrower now or hereafter existing under this Agreement held by such Lender
or Issuing Bank. The rights of each Lender and Issuing Bank, and each Affiliate
of any of the foregoing, under this Section are in addition to other rights and
remedies (including other rights of setoff) that such Lender, Issuing Bank or
Affiliate may have. Each Lender and Issuing Bank agrees to notify the Borrower
and the Administrative Agent promptly after any such setoff and application;
provided that the failure to give notice shall not affect the validity of such
setoff and application.






--------------------------------------------------------------------------------

125

SECTION 9.09. Governing Law; Jurisdiction; Consent to Service of Process. (a)
This Agreement shall be governed by, and construed in accordance with, the law
of the State of New York.


(b)    Each party hereto hereby irrevocably and unconditionally submits, for
itself and its property, to the jurisdiction of the Supreme Court of the State
of New York sitting in New York County and of the United States District Court
of the Southern District of New York, and any appellate court from any thereof,
in any action or proceeding arising out of or relating to this Agreement or any
other Loan Document, or for recognition or enforcement of any judgment, and each
party hereto hereby irrevocably and unconditionally agrees that all claims
arising out of or relating to this Agreement or any other Loan Document brought
by it or any of its Affiliates shall be brought, and shall be heard and
determined, exclusively in such New York State or, to the extent permitted by
law, in such Federal court; provided that (x) in the case of any Security
Document, proceedings may also be brought by the Administrative Agent in the
State in which the relevant Collateral is located and (y) in the case of any
bankruptcy, insolvency or similar proceedings with respect to any Loan Party,
actions or proceedings related to this Agreement and the other Loan Parties may
be brought in such court holding such bankruptcy, insolvency or similar
proceedings. Each party hereto agrees that a final judgment in any such action
or proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by law.


(c)    Each party hereto hereby irrevocably and unconditionally waives, to the
fullest extent permitted by law, any objection that it may now or hereafter have
to the laying of venue of any suit, action or proceeding arising out of or
relating to this Agreement or any other Loan Document in any court referred to
in paragraph (b) of this Section. Each of the parties hereto hereby irrevocably
waives, to the fullest extent permitted by law, the defense of an inconvenient
forum to the maintenance of such action or proceeding in any such court.


(d)    Each party to this Agreement irrevocably consents to service of process
in the manner provided for notices in Section 9.01. Nothing in this Agreement or
any other Loan Document will affect the right of any party to this Agreement to
serve process in any other manner permitted by law.
        
SECTION 9.10. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A
TRIAL BY JURY IN ANY SUIT, ACTION, PROCEEDING OR COUNTERCLAIM DIRECTLY OR
INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT, ANY OTHER LOAN DOCUMENT
OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT,
TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN




--------------------------------------------------------------------------------

126

INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS
AND CERTIFICATIONS IN THIS SECTION.


SECTION 9.11. Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.


SECTION 9.12. Confidentiality. Each of the Administrative Agent, the Lenders and
the Issuing Banks agrees to maintain the confidentiality of the Information (as
defined below), except that Information may be disclosed (a) to its Related
Parties, including accountants, legal counsel and other agents and advisors, it
being understood that the Persons to whom such disclosure is made will be
informed of the confidential nature of such Information and instructed to keep
such Information confidential, (b) to the extent required or requested by any
regulatory authority purporting to have jurisdiction over such Person or its
Related Parties (including any self-regulatory authority, such as the National
Association of Insurance Commissioners); provided that, to the extent
commercially feasible and not prohibited by applicable law or court order, the
Administrative Agent, applicable Lender or Issuing Bank, as the case may be,
shall notify the Borrower of any request by any regulatory authority (other than
any such request in connection with an examination of the Administrative Agent,
applicable Lender or Issuing Bank) for disclosure of any such non-public
Information prior to disclosure of such Information, (c) to the extent required
by applicable law or by any subpoena or similar legal process, (d) to any other
party to this Agreement, (e) in connection with the exercise of any remedies
under this Agreement or any other Loan Document or any suit, action or
proceeding relating to this Agreement or any other Loan Document or the
enforcement of rights hereunder or thereunder to the extent such disclosure is
reasonably necessary in connection with such suit, action or proceeding
(provided that the Borrower shall be given notice thereof and a reasonable
opportunity to seek a protective court order with respect to such Information
prior to such disclosure (it being understood that the refusal by a court to
grant such a protective order shall not prevent the disclosure of such
Information thereafter)), (f) subject to an agreement containing confidentiality
undertakings substantially similar to those of this Section, to (i) any assignee
of or Participant in, or any prospective assignee of or Participant in, any of
its rights or obligations under this Agreement or (ii) any actual or prospective
counterparty (or its Related Parties) to any swap, derivative or other
transaction under which payments are to be made by reference to the Parent, the
Borrower or any other Subsidiary and its obligations, this Agreement or payments
hereunder, (g) on a confidential basis to (i) any rating agency in connection
with rating the Borrower or its Subsidiaries or the credit facilities provided
for herein or (ii) the CUSIP Service Bureau or any similar agency in connection
with the issuance and monitoring of CUSIP numbers with respect to the credit
facilities provided for herein; (h) with the consent of the Borrower or (i) to
the extent such Information (i) becomes publicly available other than as a
result of a breach of this Section or (ii) becomes available to the
Administrative Agent, any Lender, any Issuing Bank or any Affiliate of any of
the foregoing on a non-confidential basis from a source other than the Parent or
the Borrower that, to the knowledge of the Administrative Agent or the
applicable Lender, Issuing Bank or Affiliate, is not subject to contractual or
fiduciary confidentiality obligations. For purposes of this Section,
“Information” means all information received from the Parent or the Borrower
relating to the Parent, the Borrower or any other Subsidiary or their
businesses, other than any such information that is available to the
Administrative Agent, any Lender or any Issuing Bank on a non-confidential basis




--------------------------------------------------------------------------------

127

prior to disclosure by the Parent or the Borrower. Any Person required to
maintain the confidentiality of Information as provided in this Section shall be
considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.


SECTION 9.13. Interest Rate Limitation. Notwithstanding anything herein to the
contrary, if at any time the interest rate applicable to any Loan or
participation in any LC Disbursement, together with all fees, charges and other
amounts that are treated as interest on such Loan or LC Disbursement or
participation therein under applicable law (collectively the “Charges”), shall
exceed the maximum lawful rate (the “Maximum Rate”) that may be contracted for,
charged, taken, received or reserved by the Lender holding such Loan or LC
Disbursement or participation therein in accordance with applicable law, the
rate of interest payable in respect of such Loan hereunder, together with all
Charges payable in respect thereof, shall be limited to the Maximum Rate and, to
the extent lawful, the interest and Charges that would have been payable in
respect of such Loan or LC Disbursement or participation therein but were not
payable as a result of the operation of this Section shall be cumulated and the
interest and Charges payable to such Lender in respect of other Loans or LC
Disbursement or participation therein or periods shall be increased (but not
above the Maximum Rate therefor) until such cumulated amount, together with
interest thereon at the Federal Funds Effective Rate to the date of repayment,
shall have been received by such Lender.


SECTION 9.14. Release of Liens and Guarantees. A Subsidiary Loan Party (other
than the Borrower) shall automatically be released from its obligations under
the Loan Documents, and all security interests created by the Security Documents
in Collateral owned by such Subsidiary Loan Party shall be automatically
released, upon the consummation of any transaction permitted by this Agreement
as a result of which such Subsidiary Loan Party ceases to be a Subsidiary. Upon
any sale or other transfer by any Loan Party (other than to the Parent, the
Borrower or any other Subsidiary Loan Party) of any Collateral in a transaction
permitted under this Agreement, or upon the effectiveness of any written consent
to the release of the security interest created under any Security Document in
any Collateral pursuant to Section 9.02, the security interests in such
Collateral created by the Security Documents shall be automatically released. In
connection with any termination or release pursuant to this Section, the
Administrative Agent shall execute and deliver to any Loan Party, at such Loan
Party's expense, all documents that such Loan Party shall reasonably request to
evidence such termination or release. Any execution and delivery of documents
pursuant to this Section shall be without recourse to or warranty by the
Administrative Agent.


SECTION 9.15. USA PATRIOT Act Notice. Each Lender and the Administrative Agent
(for itself and not on behalf of any Lender) hereby notifies each Loan Party
that pursuant to the requirements of the USA PATRIOT Act it is required to
obtain, verify and record information that identifies such Loan Party, which
information includes the name and address of such Loan Party and other
information that will allow such Lender or the Administrative Agent, as
applicable, to identify such Loan Party in accordance with such Act, and each
Subsidiary that becomes a Loan Party subsequent to the Effective Date agrees to
provide such information from time to time to such Lender and the Administrative
Agent, as applicable.




--------------------------------------------------------------------------------

128

SECTION 9.16. No Fiduciary Relationship. Each of the Parent and the Borrower, on
behalf of itself and its subsidiaries, agrees that in connection with all
aspects of the transactions contemplated hereby and any communications in
connection therewith, the Parent, the Borrower, the other Subsidiaries and their
Affiliates, on the one hand, and the Administrative Agent, the Lenders, the
Issuing Banks and their Affiliates, on the other hand, will have a business
relationship that does not create, by implication or otherwise, an advisory,
fiduciary or agency relationship or fiduciary or other implied duty on the part
of the Administrative Agent, the Lenders, the Issuing Banks or their Affiliates,
and no such duty will be deemed to have arisen in connection with any such
transactions or communications. The Loan Parties acknowledge and agree that: (i)
the transactions contemplated by the Loan Documents (including the exercise of
rights and remedies hereunder and thereunder) are arm's-length commercial
transactions between the Lenders, on the one hand, and each Loan Party, on the
other, and (ii) in connection therewith and with the process leading thereto,
(x) no Lender has assumed an advisory or fiduciary responsibility in favor of
any Loan Party, its respective stockholders or its respective affiliates with
respect to the transactions contemplated hereby (or the exercise of rights or
remedies with respect thereto) or the process leading thereto (irrespective of
whether any Lender has advised, is currently advising or will advise any Loan
Party, its respective stockholders or its respective Affiliates on other
matters) or any other obligation to any Loan Party except the obligations
expressly set forth in the Loan Documents and (y) each Lender is acting solely
as principal and not as the agent or fiduciary of such Loan Party, its
respective management, stockholders, creditors or any other Person. The
Administrative Agent, the Arrangers, the Lenders, the Issuing Banks and their
Affiliates may be engaged, for their own accounts or the accounts of customers,
in a broad range of transactions that involve interests that differ from those
of the Parent, the Borrower and their Affiliates, and none of the Administrative
Agent, the Arrangers, the Lenders, the Issuing Banks or their Affiliates has any
obligation to disclose any of such interests to the Parent, the Borrower or any
of their Affiliates. Each Loan Party acknowledges and agrees that such Loan
Party has consulted its own legal and financial advisors to the extent it deemed
appropriate and that it is responsible for making its own independent judgment
with respect to the transactions contemplated hereby and the process leading
thereto. Each Loan Party agrees that it will not claim that any Lender, in its
capacity as such, has rendered advisory services of any nature or respect, or
owes a fiduciary or similar duty to such Loan Party, in connection with the
transactions contemplated hereby or the process leading thereto.


SECTION 9.17. Non-Public Information. (a) Each Lender acknowledges that all
information, including requests for waivers and amendments, furnished by the
Parent, the Borrower or the Administrative Agent pursuant to or in connection
with, or in the course of administering, this Agreement will be syndicate-level
information, which may contain MNPI. Each Lender represents to the Parent, the
Borrower and the Administrative Agent that (i) it has developed compliance
procedures regarding the use of MNPI and that it will handle MNPI in accordance
with such procedures and applicable law, including Federal, state and foreign
securities laws, and (ii) it has identified in its Administrative Questionnaire
a credit contact who may receive information that may contain MNPI in accordance
with its compliance procedures and applicable law, including Federal, state and
foreign securities laws.


(b)    The Parent, the Borrower and each Lender acknowledge that, if information
furnished by the Parent or the Borrower pursuant to or in connection with this
Agreement is being




--------------------------------------------------------------------------------

129

distributed by the Administrative Agent through the Platform, (i) the
Administrative Agent may post any information that the Parent or the Borrower
has indicated as containing MNPI solely on that portion of the Platform
designated for Private Side Lender Representatives and (ii) if the Parent or the
Borrower has not indicated whether any information furnished by it pursuant to
or in connection with this Agreement contains MNPI, the Administrative Agent
reserves the right to post such information solely on that portion of the
Platform designated for Private Side Lender Representatives. Each of the Parent
and the Borrower agrees to clearly designate upon request of the Administrative
Agent any information provided to the Administrative Agent by or on behalf of
the Parent or the Borrower that is suitable to be made available to Public Side
Lender Representatives, and the Administrative Agent shall be entitled to rely
on any such designation by the Parent and the Borrower without liability or
responsibility for the independent verification thereof.


[Signature pages to follow]




--------------------------------------------------------------------------------

130





IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
written.


CYRUSONE INC.,
By
 
/s/ Kimberly H. Sheehy
 
Name: Kimberly H. Sheehy
 
Title: Chief Financial Officer & Treasurer





CYRUSONE LP
BY: CYRUSONE GP,
by
 
/s/ Kimberly H. Sheehy
 
Name: Kimberly H. Sheehy
 
Title: Chief Financial Officer & Treasurer







--------------------------------------------------------------------------------

131



DEUTSCHE BANK TRUST COMPANY AMERICAS,
by
 
/s/ Anca Trifan
 
Name: Anca Trifan
 
Title: Managing Director



by
 
/s/ Courtney E. Meehan
 
Name: Courtney E. Meehan
 
Title: Vice President













--------------------------------------------------------------------------------

132

Amegy Bank National Association, as a Lender
by
 
/s/ Matthew Wyatt
 
Name: Matthew Wyatt
 
Title: Senior Vice President









--------------------------------------------------------------------------------

133

Bank of America, N.A., as a Lender
by
 
/s/ Lisa Webster
 
Name: Lisa Webster
 
Title: Director









--------------------------------------------------------------------------------

134

Barclays Bank PLC, as a Lender
by
 
/s/ Michael Mozer
 
Name: Michael Mozer
 
Title: Vice President









--------------------------------------------------------------------------------

135

Citibank, N.A., as a Lender
by
 
/s/ Elizabeth Minnella Gonzalez
 
Name: Elizabeth Minnella Gonzalez
 
Title: Vice President









--------------------------------------------------------------------------------

136

CoBank ACB, as a Lender
by
 
/s/ John Cole
 
Name: John Cole
 
Title: Vice President









--------------------------------------------------------------------------------

137

JPMorgan Chase Bank, N.A., as a Lender
by
 
/s/ Jonathan White
 
Name: Jonathan White
 
Title: Officer





KeyBank National Association, as a Lender
by
 
/s/ Jason R. Weaver
 
Name: Jason R. Weaver
 
Title: Senior Vice President









--------------------------------------------------------------------------------

138

Morgan Stanley Bank, N.A., as a Lender
by
 
/s/ Kelly Chin
 
Name: Kelly Chin
 
Title: Authorized Signatory









--------------------------------------------------------------------------------

139

PNC Bank, National Association, as a Lender
by
 
/s/ C. Joseph Richardson
 
Name: C. Joseph Richardson
 
Title: Senior Vice President









--------------------------------------------------------------------------------

140

The Royal Bank of Scotland plc, as a Lender
by
 
/s/ Matthew Pennachio
 
Name: Matthew Pennachio
 
Title: Director









--------------------------------------------------------------------------------

141

Toronto Dominion (New York) LLC, as a Lender
by
 
/s/ Debbi Brito
 
Name: Debbi Brito
 
Title: Authorized Signatory









--------------------------------------------------------------------------------

142

UBS Loan Finance LLC, as a Lender
by
 
/s/ Irja R. Otsa
 
Name: Irja R. Otsa
 
Title: Associate Director



by
 
/s/ Joselin Fernandes
 
Name: Joselin Fernandes
 
Title: Associate Director



























































--------------------------------------------------------------------------------

143

































